EXHIBIT 10.1
FOUR YEAR CREDIT AGREEMENT
Dated as of May 9, 2011
          GATX CORPORATION, a New York corporation (the “Borrower”), the banks,
financial institutions and other institutional lenders (the “Initial Lenders”)
and initial issuing banks (the “Initial Issuing Banks”) listed on the signature
pages hereof, CITIGROUP GLOBAL MARKETS INC. and MERRILL LYNCH, PIERCE, FENNER &
SMITH INCORPORATED, as joint lead arrangers and joint book managers, BANK OF
AMERICA, N.A., as syndication agent, PNC BANK, NATIONAL ASSOCIATION, U.S. BANK
NATIONAL ASSOCIATION and BAYERISCHE LANDESBANK, NEW YORK BRANCH, as
co-documentation agents, and CITIBANK, N.A. (“Citibank”), as administrative
agent (the “Agent”) for the Lenders (as hereinafter defined), agree as follows:
ARTICLE I
DEFINITIONS AND ACCOUNTING TERMS
          SECTION 1.01. Certain Defined Terms. As used in this Agreement, the
following terms shall have the following meanings (such meanings to be equally
applicable to both the singular and plural forms of the terms defined):
     “Administrative Questionnaire” means an Administrative Questionnaire in a
form supplied by the Agent.
     “Advance” means a Revolving Credit Advance or a Swing Line Advance.
     “Affiliate” means, with respect to a specified Person, another Person that
directly, or indirectly through one or more intermediaries, Controls or is
Controlled by or is under common Control with the Person specified.
     “Agent’s Account” means the account of the Agent maintained by the Agent at
Citibank at its office at 388 Greenwich Street, New York, New York 10013,
Account No. 36852248, Attention: Bank Loan Syndications.
     “Applicable Lending Office” means, with respect to each Lender, such
Lender’s Domestic Lending Office in the case of a Base Rate Advance and such
Lender’s Eurodollar Lending Office in the case of a Eurodollar Rate Advance.
     “Applicable Margin” means, as of any date, a percentage per annum
determined by reference to the Public Debt Rating in effect on such date as set
forth below:

                  Public Debt Rating   Applicable Margin for   Applicable Margin
for S&P/Moody’s   Eurodollar Rate Advances   Base Rate Advances
Level 1
A / A2 or above
    0.875 %     0.000 %
Level 2
A- / A3
    0.975 %     0.000 %
Level 3
BBB+ / Baa1
    1.050 %     0.050 %

 



--------------------------------------------------------------------------------



 



                  Public Debt Rating   Applicable Margin for   Applicable Margin
for S&P/Moody’s   Eurodollar Rate Advances   Base Rate Advances
Level 4
BBB / Baa2
    1.275 %     0.275 %
Level 5
Lower than Level 4
    1.500 %     0.500 %

     “Applicable Percentage” means, as of any date, a percentage per annum
determined by reference to the Public Debt Rating in effect on such date as set
forth below:

          Public Debt Rating   Applicable S&P/Moody’s   Percentage
Level 1
A / A2 or above
    0.125 %
Level 2
A- / A3
    0.150 %
Level 3
BBB+ / Baa1
    0.200 %
Level 4
BBB / Baa2
    0.225 %
Level 5
Lower than Level 4
    0.250 %

     “Assignment and Assumption” means an assignment and assumption entered into
by a Lender and an Eligible Assignee, and accepted by the Agent, in
substantially the form of Exhibit C hereto.
     “Assuming Lender” has the meaning specified in Section 2.18(b).
     “Assumption Agreement” has the meaning specified in Section 2.18(c)(ii).
     “Available Amount” of any Letter of Credit means, at any time, the maximum
amount available to be drawn under such Letter of Credit at such time (assuming
compliance at such time with all conditions to drawing).
     “Base Rate” means a fluctuating interest rate per annum in effect from time
to time, which rate per annum shall at all times be equal to the highest of:
     (a) the rate of interest announced publicly by Citibank in New York, New
York, from time to time, as Citibank’s base rate; and
     (b) 1/2 of one percent per annum above the Federal Funds Rate; and
     (c) the British Bankers Association Interest Settlement Rate applicable to
Dollars for a period of one month (“One Month LIBOR”) plus 1.00% (for the
avoidance of doubt, the One Month LIBOR for any day shall be based on the rate
appearing on Reuters Screen LIBOR01 Page (or other commercially available source
providing such quotations as designated by the Agent from time to time) at
approximately 11:00 a.m. London time on such day).
     “Base Rate Advance” means an Advance that bears interest as provided in
Section 2.07(a)(i).

2



--------------------------------------------------------------------------------



 



     “Borrower Information” has the meaning specified in Section 8.08.
     “Borrowing” means a Revolving Credit Borrowing or a Swing Line Borrowing.
     “Business Day” means a day of the year other than Saturday or Sunday or a
day on which banks are not required or authorized by law to close in New York
City, Chicago, Illinois and, if the applicable Business Day relates to any
Eurodollar Rate Advances, on which dealings are carried on in the London
interbank market.
     “Capital Lease Obligations” of any Person means the obligations of such
Person to pay rent or other amounts under any lease of (or other arrangement
conveying the right to use) real or personal property, or a combination thereof,
which obligations are required to be classified and accounted for as capital
leases on a balance sheet of such Person under GAAP, and the amount of such
obligations shall be the capitalized amount thereof determined in accordance
with GAAP.
     “Cash Collateralize” means, in respect of an obligation, provide and pledge
(as a first priority perfected security interest) cash collateral in U.S.
dollars, at a location and pursuant to documentation in form and substance
satisfactory to the Agent, each Issuing Bank and each Swing Line Bank (and “Cash
Collateralization” has a corresponding meaning).
     “Change in Control” means (a) the acquisition of ownership, directly or
indirectly, beneficially or of record, by any Person or group (within the
meaning of the Securities Exchange Act of 1934 and the rules of the Securities
and Exchange Commission thereunder as in effect on the date hereof), of shares
representing more than 50% of the aggregate ordinary voting power represented by
the issued and outstanding capital stock of the Borrower; or (b) for the period
of 12 consecutive months, a majority of the Board of Directors of the Borrower
shall no longer be composed of individuals (i) who were members of said Board on
the first day of such period, (ii) whose election or nomination to said Board
was approved by individuals referred to in clause (i) above constituting at the
time of such election or nomination at least a majority of said Board or
(iii) whose election or nomination to said Board was approved by individuals
referred to in clauses (i) and (ii) above constituting at the time of such
election or nomination at least a majority of said Board.
     “Code” means the Internal Revenue Code of 1986, as amended from time to
time.
     “Control” means the possession, directly or indirectly, of the power to
direct or cause the direction of the management or policies of a Person, whether
through the ability to exercise voting power, by contract or otherwise.
“Controlling” and “Controlled” have meanings correlative thereto.
     “Commitment” means a Revolving Credit Commitment, a Letter of Credit
Commitment or a Swing Line Commitment.
     “Commitment Date” has the meaning specified in Section 2.18(b).
     “Commitment Increase” has the meaning specified in Section 2.18(a).
     “Consenting Lender” has the meaning specified in Section 2.19(b).
     “Consolidated” refers to the consolidation of accounts in accordance with
GAAP.

3



--------------------------------------------------------------------------------



 



     “Convert”, “Conversion” and “Converted” each refers to a conversion of
Advances of one Type into Advances of the other Type pursuant to Section 2.08 or
2.09.
     “Default” means any event or condition which constitutes an Event of
Default or which upon notice, lapse of time or both would, unless cured or
waived, become an Event of Default.
     “Defaulting Lender” means, at any time, subject to Section 2.20(c), (i) any
Lender that has failed for three or more Business Days to comply with its
obligations under this Agreement to make an Advance, make a payment to an
Issuing Bank in respect of drawing under a Letter of Credit, make a payment to a
Swing Line Bank in respect of a Swing Line Advance or make any other payment due
hereunder (each, a “funding obligation”), unless such Lender has notified the
Agent and the Borrower in writing that such failure is the result of such
Lender’s determination that one or more conditions precedent to funding has not
been satisfied (which conditions precedent, together with the applicable
default, if any, will be specifically identified in such writing), (ii) any
Lender that has notified the Agent, the Borrower, an Issuing Bank or a Swing
Line Bank in writing, or has stated publicly, that it does not intend to comply
with its funding obligations hereunder, unless such writing or statement states
that such position is based on such Lender’s determination that one or more
conditions precedent to funding cannot be satisfied (which conditions precedent,
together with the applicable default, if any, will be specifically identified in
such writing or public statement), (iii) any Lender that has defaulted on its
funding obligations under other loan agreements or credit agreements generally
under which it has commitments to extend credit or that has notified, or whose
Parent Company has notified, the Agent or the Borrower in writing, or has stated
publicly, that it does not intend to comply with its funding obligations under
loan agreements or credit agreements generally, (iv) any Lender that has, for
three or more Business Days after written request of the Agent or the Borrower,
failed to confirm in writing to the Agent and the Borrower that it will comply
with its prospective funding obligations hereunder (provided that such Lender
will cease to be a Defaulting Lender pursuant to this clause (iv) upon the
Agent’s and the Borrower’s receipt of such written confirmation), or (v) any
Lender with respect to which, or with respect to the Parent Company of which, a
Lender Insolvency Event has occurred and is continuing; provided that a Lender
Insolvency Event shall not be deemed to occur with respect to a Lender or its
Parent Company solely as a result of the acquisition or maintenance of an
ownership interest in such Lender or Parent Company by a Governmental Authority
or instrumentality thereof where such action does not result in or provide such
Lender with immunity from the jurisdiction of courts within the United States or
from the enforcement of judgments or writs of attachment on its assets or permit
such Lender (or such Governmental Authority or instrumentality) to reject,
repudiate, disavow or disaffirm any contracts or agreements made with such
Lender. Any determination by the Agent that a Lender is a Defaulting Lender
under any of clauses (i) through (v) above will be conclusive and binding absent
manifest error, and such Lender will be deemed to be a Defaulting Lender
(subject to Section 2.20(c)) upon notification of such determination by the
Agent to the Borrower, the Issuing Banks, the Swing Line Banks and the Lenders.
     “Disclosed Litigation” means litigation disclosed in any filing made by the
Borrower or any of its Subsidiaries prior to the date hereof pursuant to the
Securities and Exchange Act of 1934, as amended.
     “Domestic Lending Office” means, with respect to any Lender, the office of
such Lender specified as its “Domestic Lending Office” in its Administrative
Questionnaire delivered to the Agent, or such other office of such Lender as
such Lender may from time to time specify to the Borrower and the Agent.

4



--------------------------------------------------------------------------------



 



     “Effective Date” has the meaning specified in Section 3.01, which is May 9,
2011.
     “Eligible Assignee” means (i) a Lender; (ii) an Affiliate of a Lender that
is in the business of making and/or buying loans of the type described herein;
and (iii) any other Person approved by the Agent, each Issuing Bank, each Swing
Line Bank and, unless an Event of Default has occurred and is continuing at the
time any assignment is effected in accordance with Section 8.07, the Borrower,
such approvals not to be unreasonably withheld or delayed; provided, however,
that neither the Borrower nor an Affiliate of the Borrower shall qualify as an
Eligible Assignee.
     “Environmental Laws” means all laws, rules, regulations, codes, ordinances,
orders, decrees, judgments, injunctions, notices or binding agreements issued,
promulgated or entered into by any Governmental Authority, relating in any way
to the environment, preservation or reclamation of natural resources, the
management, release or threatened release of any Hazardous Material or to health
and safety matters.
     “Environmental Liability” means any liability, contingent or otherwise
(including any liability for damages, costs of environmental remediation, fines,
penalties or indemnities), of the Borrower or any of its Subsidiaries directly
or indirectly resulting from or based upon (a) violation of any Environmental
Law, (b) the generation, use, handling, transportation, storage, treatment or
disposal of any Hazardous Materials, (c) exposure to any Hazardous Materials,
(d) the release or threatened release of any Hazardous Materials into the
environment or (e) any contract, agreement or other consensual arrangement
pursuant to which liability is assumed or imposed with respect to any of the
foregoing.
     “ERISA” means the Employee Retirement Income Security Act of 1974, as
amended from time to time.
     “ERISA Affiliate” means any trade or business (whether or not incorporated)
that, together with the Borrower, is treated as a single employer under Section
414(b) or (c) of the Code or, solely for purposes of Section 302 of ERISA and
Section 412 of the Code, is treated as a single employer under Section 414 of
the Code.
     “ERISA Event” means (a) any “reportable event”, as defined in Section 4043
of ERISA or the regulations issued thereunder with respect to a Plan (other than
an event for which the 30 day notice period is waived); (b) with respect to any
Plan, the failure to satisfy the minimum funding standard described in
Section 412 of the Code or Section 302 of ERISA, whether or not waived; (c) the
filing pursuant to Section 412(c) of the Code or Section 302(c) of ERISA of an
application for a waiver of the minimum funding standard with respect to any
Plan; (d) the incurrence by the Borrower or any of its ERISA Affiliates of any
liability under Title IV of ERISA with respect to the termination of any Plan;
(e) the receipt by the Borrower or any ERISA Affiliate from the PBGC or a plan
administrator of any notice relating to an intention to terminate any Plan or
Plans or to appoint a trustee to administer any Plan; (f) the incurrence by the
Borrower or any of its ERISA Affiliates of any liability with respect to the
withdrawal or partial withdrawal from any Plan or Multiemployer Plan; or (g) the
receipt by the Borrower or any ERISA Affiliate of any notice, or the receipt by
any Multiemployer Plan from the Borrower or any ERISA Affiliate of any notice,
concerning the imposition of Withdrawal Liability or a determination that a
Multiemployer Plan is, or is expected to be, insolvent or in reorganization,
within the meaning of Title IV of ERISA or is in “endangered” or “critical”
status within the meaning of Section 432 of the Code or Section 305 of ERISA.

5



--------------------------------------------------------------------------------



 



     “Eurocurrency Liabilities” has the meaning assigned to that term in
Regulation D of the Board of Governors of the Federal Reserve System, as in
effect from time to time.
     “Eurodollar Lending Office” means, with respect to any Lender, the office
of such Lender specified as its “Eurodollar Lending Office” in its
Administrative Questionnaire delivered to the Agent, or such other office of
such Lender as such Lender may from time to time specify to the Borrower and the
Agent.
     “Eurodollar Rate” means, for any Interest Period for each Eurodollar Rate
Advance comprising part of the same Borrowing, an interest rate per annum equal
to the rate per annum obtained by dividing (a) the rate per annum (rounded
upward to the nearest whole multiple of 1/16 of 1% per annum) appearing on
Reuters Screen LIBOR01 Page (or any successor page) as the London interbank
offered rate for deposits in U.S. dollars at approximately 11:00 A.M. (London
time) two Business Days prior to the first day of such Interest Period for a
term comparable to such Interest Period or, if for any reason such rate is not
available, the average (rounded upward to the nearest whole multiple of 1/16 of
1% per annum, if such average is not such a multiple) of the rate per annum at
which deposits in U.S. dollars are offered by the principal office of each of
the Reference Banks in London, England to prime banks in the London interbank
market at 11:00 A.M. (London time) two Business Days before the first day of
such Interest Period in an amount substantially equal to such Reference Bank’s
Eurodollar Rate Advance comprising part of such Borrowing to be outstanding
during such Interest Period and for a period equal to such Interest Period by
(b) a percentage equal to 100% minus the Eurodollar Rate Reserve Percentage for
such Interest Period. If the Reuters Screen LIBOR01 Page (or any successor page)
is unavailable, the Eurodollar Rate for any Interest Period for each Eurodollar
Rate Advance comprising part of the same Borrowing shall be determined by the
Agent on the basis of applicable rates furnished to and received by the Agent
from the Reference Banks two Business Days before the first day of such Interest
Period, subject, however, to the provisions of Section 2.08.
     “Eurodollar Rate Advance” means an Advance that bears interest as provided
in Section 2.07(a)(ii).
     “Eurodollar Rate Reserve Percentage” for any Interest Period for all
Eurodollar Rate Advances comprising part of the same Borrowing means the reserve
percentage applicable two Business Days before the first day of such Interest
Period under regulations issued from time to time by the Board of Governors of
the Federal Reserve System (or any successor) for determining the maximum
reserve requirement (including, without limitation, any emergency, supplemental
or other marginal reserve requirement) for a member bank of the Federal Reserve
System in New York City with respect to liabilities or assets consisting of or
including Eurocurrency Liabilities (or with respect to any other category of
liabilities that includes deposits by reference to which the interest rate on
Eurodollar Rate Advances is determined) having a term equal to such Interest
Period.
     “Events of Default” has the meaning specified in Section 6.01.
     “Excluded Taxes” means, with respect to the Agent, any Lender or any other
recipient of any payment to be made by or on account of any obligation of the
Borrower hereunder, (a) income or franchise taxes imposed on (or measured by)
its net income by the United States of America, or by the jurisdiction under the
laws of which such recipient is organized or in which its principal office is
located or, in the case of any Lender, in which its applicable lending office is
located, (b) any branch profits taxes imposed by the United States of America or
any similar tax

6



--------------------------------------------------------------------------------



 



imposed by any other jurisdiction in which the Lender or such other recipient is
located, (c) in the case of a Foreign Lender (other than an assignee pursuant to
a request by the Borrower under Section 2.21), any United States withholding tax
that is imposed on amounts payable to such Foreign Lender at the time such
Foreign Lender becomes a party to this Agreement or is attributable to such
Foreign Lender’s failure or inability to comply with Section 2.14(e), except to
the extent that such Foreign Lender’s assignor (if any) was entitled, at the
time of assignment, to receive additional amounts from the Borrower with respect
to such withholding tax pursuant to Section 2.14(a), (d) any taxes imposed
pursuant to FATCA, and (e) all liabilities, penalties, and interest incurred
with respect to any of the foregoing.
     “Existing Letter of Credit” has the meaning specified in Section 2.01(b).
     “Extension Date” has the meaning specified in Section 2.19(b).
     “Facility” means the Revolving Credit Facility, the Letter of Credit
Facility or the Swing Line Facility.
     “FATCA” means Sections 1471 through 1474 of the Code, including any
regulations or official interpretations thereof.
     “Federal Funds Rate” means, for any period, a fluctuating interest rate per
annum equal for each day during such period to the weighted average of the rates
on overnight Federal funds transactions with members of the Federal Reserve
System arranged by Federal funds brokers, as published for such day (or, if such
day is not a Business Day, for the next preceding Business Day) by the Federal
Reserve Bank of New York, or, if such rate is not so published for any day that
is a Business Day, the average of the quotations for such day on such
transactions received by the Agent from three Federal funds brokers of
recognized standing selected by it.
     “Fed Funds Swing Line Advance” means a Swing Line Advance that bears
interest as provided in Section 2.07(a)(iii)(A).
     “Financial Officer” means the chief financial officer, principal accounting
officer, treasurer or controller of the Borrower.
     “Foreign Lender” means any Lender that is organized under the laws of a
jurisdiction other than the United States of America, any State thereof or the
District of Columbia.
     “Fronting Exposure” means, at any time there is a Defaulting Lender,
(a) with respect to any Issuing Bank, such Defaulting Lender’s Ratable Share of
the aggregate Available Amount of outstanding Letters of Credit and Revolving
Credit Advances made by an Issuing Bank in accordance with Section 2.03 with
respect to Letters of Credit issued by such Issuing Bank that have not been
funded by the Lenders (collectively, the “L/C Exposure”) other than L/C Exposure
as to which such Defaulting Lender’s participation obligation has been
reallocated to other Lenders or Cash Collateralized in accordance with the terms
hereof, and (b) with respect to any Swing Line Bank, such Defaulting Lender’s
Ratable Share of outstanding Swing Line Advances made by such Swing Line Bank
other than Swing Line Advances as to which such Defaulting Lender’s
participation obligation has been reallocated to other Lenders.
     “GAAP” means generally accepted accounting principles set forth in the
Financial Accounting Standards Board (FASB) Accounting Standards Codification
(as amended from time to time) or in such other statements by such other
authoritative entity as may be approved by a

7



--------------------------------------------------------------------------------



 



significant segment of the accounting profession in the United States, which are
applicable to the circumstances as of the date of determination.
     “GARC” means a special purpose subsidiary, owned, directly or indirectly,
by the Borrower, and organized for the purposes of (i) entering into one or more
financings of equipment and related leases, (ii) subleasing of equipment
pursuant to subleases and (iii) engaging in such other activities as are
necessary, convenient or incidental thereto. Each GARC shall be formed in a
manner so that in the event of a bankruptcy of the Borrower or any of its
non-GARC subsidiaries, the assets and liabilities of such GARC will not be
consolidated with the assets and liabilities of the Borrower or any of such
subsidiaries.
     “Governmental Authority” means the government of the United States of
America, any other nation or any political subdivision thereof, whether state or
local, and any agency, authority, instrumentality, regulatory body, court,
central bank or other entity exercising executive, legislative, judicial,
taxing, regulatory or administrative powers or functions of or pertaining to
government.
     “Guarantee” of or by any Person (the “guarantor”) means any obligation,
contingent or otherwise, of the guarantor guaranteeing or having the economic
effect of guaranteeing any Indebtedness or other obligation of any other Person
(the “primary obligor”) in any manner, whether directly or indirectly, and
including any obligation of the guarantor, direct or indirect, (a) to purchase
or pay (or advance or supply funds for the purchase or payment of) such
Indebtedness or other obligation or to purchase (or to advance or supply funds
for the purchase of) any security for the payment thereof, (b) to purchase or
lease property, securities or services for the purpose of assuring the owner of
such Indebtedness or other obligation of the payment thereof, (c) to maintain
working capital, equity capital or any other financial statement condition or
liquidity of the primary obligor so as to enable the primary obligor to pay such
Indebtedness or other obligation or (d) as an account party in respect of any
letter of credit or letter of guaranty issued to support such Indebtedness or
obligation; provided, that the term Guarantee shall not include endorsements for
collection or deposit in the ordinary course of business.
     “Hazardous Materials” means all explosive or radioactive substances or
wastes and all hazardous or toxic substances, wastes or other pollutants,
including petroleum or petroleum distillates, asbestos or asbestos containing
materials, polychlorinated biphenyls, radon gas, infectious or medical wastes
and all other substances or wastes of any nature regulated pursuant to any
Environmental Law.
     “Hedging Agreement” means any interest rate protection agreement, foreign
currency exchange agreement, commodity price protection agreement or other
interest or currency exchange rate or commodity price hedging arrangement.
     “Increase Date” has the meaning specified in Section 2.18(a).
     “Increasing Lender” has the meaning specified in Section 2.18(b).
     “Indebtedness” of any Person means, without duplication, (a) all
obligations of such Person for borrowed money or with respect to deposits or
advances of any kind, (b) all obligations of such Person evidenced by bonds,
debentures, notes or similar instruments, (c) all obligations of such Person
upon which interest charges are customarily paid, (d) all obligations of such
Person under conditional sale or other title retention agreements relating to
property acquired by such Person, (e) all obligations of such Person in respect
of the deferred purchase

8



--------------------------------------------------------------------------------



 



price of property or services (excluding current accounts payable incurred in
the ordinary course of business), (f) all Indebtedness of others secured by (or
for which the holder of such Indebtedness has an existing right, contingent or
otherwise, to be secured by) any Lien on property owned or acquired by such
Person, whether or not the Indebtedness secured thereby has been assumed,
(g) all Guarantees by such Person of Indebtedness of others, (h) all Capital
Lease Obligations of such Person, (i) all obligations, contingent or otherwise,
of such Person as an account party in respect of letters of credit and letters
of guaranty and (j) all obligations, contingent or otherwise, of such Person in
respect of bankers’ acceptances; provided, however, that “Indebtedness” shall
not include (x) Secured Nonrecourse Obligations and (y) nonrecourse obligations
incurred in connection with leveraged lease transactions as determined in
accordance with GAAP.
     “Indemnified Taxes” means Taxes other than Excluded Taxes.
     “Information Memorandum” means the confidential information memorandum
dated April, 2011 used by the Agent in connection with the syndication of the
Commitments.
     “Interest Period” means, for each Eurodollar Rate Advance comprising part
of the same Borrowing, the period commencing on the date of such Eurodollar Rate
Advance or the date of the Conversion of any Base Rate Advance into such
Eurodollar Rate Advance and ending on the last day of the period selected by the
Borrower pursuant to the provisions below and, thereafter, each subsequent
period commencing on the last day of the immediately preceding Interest Period
and ending on the last day of the period selected by the Borrower pursuant to
the provisions below. The duration of each such Interest Period shall be one,
two or three weeks or one, two, three or six months or, subject to clause (c) of
this definition, nine or twelve months, as the Borrower may, upon notice not
later than 1:00 P.M. (New York City time) on the third Business Day prior to the
first day of such Interest Period to the Agent (which shall promptly notify each
of the Lenders), select; provided, however, that:
     (a) the Borrower may not select any Interest Period that ends after the
final Termination Date;
     (b) Interest Periods commencing on the same date for Eurodollar Rate
Advances comprising part of the same Borrowing shall be of the same duration;
     (c) in the case of any Borrowing, the Borrower shall not be entitled to
select an Interest Period having a duration of nine or twelve months unless, by
2:00 P.M. (New York City time) on the third Business Day prior to the first day
of such Interest Period, each Lender notifies the Agent that such Lender will be
providing funding for the Borrowing with such Interest Period (the failure of
any Lender to so respond by such time being deemed for all purposes of this
Agreement as an objection by such Lender to the requested duration of such
Interest Period); provided that, if any or all of the Lenders object to the
requested duration of such Interest Period, the duration of the Interest Period
for such Borrowing shall be one, two, three or six months, as specified by the
Borrower in the applicable Notice of Revolving Credit Borrowing as the desired
alternative to an Interest Period of nine or twelve months;
     (d) whenever the last day of any Interest Period would otherwise occur on a
day other than a Business Day, the last day of such Interest Period shall be
extended to occur on the next succeeding Business Day, provided, however, that,
if such extension would cause the last day of such Interest Period to occur in
the next following calendar

9



--------------------------------------------------------------------------------



 



month, the last day of such Interest Period shall occur on the next preceding
Business Day; and
     (e) whenever the first day of any Interest Period occurs on a day of an
initial calendar month for which there is no numerically corresponding day in
the calendar month that succeeds such initial calendar month by the number of
months equal to the number of months in such Interest Period, such Interest
Period shall end on the last Business Day of such succeeding calendar month.
     “Issuing Bank” means an Initial Issuing Bank, an Assuming Lender or any
Eligible Assignee to which a portion of the Letter of Credit Commitment
hereunder has been assigned pursuant to Section 8.07 so long as such Eligible
Assignee expressly agrees to perform in accordance with their terms all of the
obligations that by the terms of this Agreement are required to be performed by
it as an Issuing Bank and notifies the Agent of its Applicable Lending Office
(which information shall be recorded by the Agent in the Register), for so long
as the Initial Issuing Bank, Assuming Lender or Eligible Assignee, as the case
may be, shall have a Letter of Credit Commitment.
     “L/C Cash Collateral Account” means an interest bearing cash collateral
account to be established and maintained by the Agent, over which the Agent
shall have sole dominion and control, upon terms as may be satisfactory to the
Agent.
     “L/C Exposure” has the meaning specified in the definition of “Fronting
Exposure.”
     “L/C Related Documents” has the meaning specified in Section 2.06(b)(i).
     “Lender Insolvency Event” means that (i) a Lender or its Parent Company is
insolvent, or is generally unable to pay its debts as they become due, or admits
in writing its inability to pay its debts as they become due, or makes a general
assignment for the benefit of its creditors, or (ii) a Lender or its Parent
Company is the subject of a bankruptcy, insolvency, reorganization, liquidation
or similar proceeding, or a receiver, trustee, conservator, intervenor or
sequestrator or the like has been appointed for a Lender or its Parent Company,
or a Lender or its Parent Company has taken any action in furtherance of or
indicating its consent to or acquiescence in any such proceeding or appointment.
     “Lenders” means the Initial Lenders, each Issuing Bank, each Assuming
Lender that shall become a party hereto pursuant to Section 2.18 or 2.19 and
each Person that shall become a party hereto pursuant to Section 8.07.
     “Letter of Credit Agreement” has the meaning specified in Section 2.03(a).
     “Letter of Credit Commitment” means, with respect to each Initial Issuing
Bank, the amount set forth opposite the Initial Issuing Bank’s name on
Schedule I hereto under the caption “Letter of Credit Commitment” or, if such
Initial Issuing Bank has entered into one or more Assignment and Assumptions,
the amount set forth for such Issuing Bank in the Register maintained by the
Agent pursuant to Section 8.07(c) as such Issuing Bank’s “Letter of Credit
Commitment”, as such amount may be reduced at or prior to such time pursuant to
Section 2.05.
     “Letter of Credit Facility” means, at any time, an amount equal to the
lesser of (a) the aggregate amount of the Issuing Banks’ Letter of Credit
Commitments at such time and (b) $50,000,000, as such amount may be reduced at
or prior to such time pursuant to Section 2.05.

10



--------------------------------------------------------------------------------



 



     “Letters of Credit” has the meaning specified in Section 2.01(b).
     “LIBOR Swing Line Advance” means a Swing Line Advance that bears interest
as provided in Section 2.07(a)(iii)(B).
     “LIBO Rate” means, for any Swing Line Borrowing, an interest rate per annum
equal to the rate per annum (rounded upward to the nearest whole multiple of
1/16 of 1% per annum) appearing on Reuters Screen LIBOR01 Page (or any successor
page) as the London interbank offered rate for deposits in U.S. dollars at
approximately 11:00 A.M. (London time) two Business Days prior to the date of
such Swing Line Borrowing for a term of one week or, if for any reason such rate
is not available, the average (rounded upward to the nearest whole multiple of
1/16 of 1% per annum, if such average is not such a multiple) of the rate per
annum at which deposits in U.S. dollars are offered by the principal office of
each of the Swing Line Banks in London, England to prime banks in the London
interbank market at 11:00 A.M. (London time) two Business Days before the date
of such Swing Line Borrowing in an amount substantially equal to such Swing Line
Bank’s Swing Line Advance comprising part of the applicable Swing Line Borrowing
and for a period equal to one week.
     “Lien” means, with respect to any asset, (a) any mortgage, deed of trust,
lien, pledge, hypothecation, encumbrance, charge or security interest in, on or
of such asset and (b) the interest of a vendor or a lessor under any conditional
sale agreement, capital lease or title retention agreement (or any financing
lease having substantially the same economic effect as any of the foregoing)
relating to such asset, other than an operating lease.
     “Material Adverse Effect” means a material adverse effect on (a) the
business, financial condition, operations or properties of the Borrower and its
Subsidiaries taken as a whole, (b) the ability of the Borrower to perform any of
its obligations under this Agreement (including the timely payment of all
amounts due hereunder), (c) the rights of or benefits available to the Agent and
the Lenders under this Agreement or (d) the validity or enforceability of this
Agreement.
     “Material Indebtedness” means Indebtedness (other than the Advances), or
obligations in respect of one or more Hedging Agreements, of any one or more of
the Borrower and its Subsidiaries in a principal amount exceeding $50,000,000.
For purposes of determining Material Indebtedness, the “principal amount” of the
obligations of the Borrower or any Subsidiary in respect of any Hedging
Agreement at any time shall be the maximum aggregate amount (giving effect to
any netting agreements) that the Borrower or such Subsidiary would be required
to pay if such Hedging Agreement were terminated at such time.
     “Material Subsidiary” means each Subsidiary that either (a) as of the end
of the most recently completed fiscal year of the Borrower for which audited
financial statements are available, has assets that exceed 5% of the total
consolidated balance sheet assets of the Borrower and all of its Subsidiaries,
as of the last day of such period or (b) for the most recently completed fiscal
year of the Borrower for which audited financial statements are available, has
revenues that exceed 10% of the consolidated revenue of the Borrower and all of
its Subsidiaries for such period.
     “Moody’s” means Moody’s Investors Service, Inc.
     “Multiemployer Plan” means a multiemployer plan as defined in Section
4001(a)(3) of ERISA.

11



--------------------------------------------------------------------------------



 



     “Non-Consenting Lender” has the meaning specified in Section 2.19(b).
     “Non-Defaulting Lender” means, at any time, a Lender that is not a
Defaulting Lender.
     “Note” means a promissory note of the Borrower payable to the order of any
Lender, delivered pursuant to a request made under Section 2.16 in substantially
the form of Exhibit A hereto, evidencing the aggregate indebtedness of the
Borrower to such Lender resulting from the Revolving Credit Advances made by
such Lender.
     “Notice of Issuance” has the meaning specified in Section 2.03(a).
     “Notice of Revolving Credit Borrowing” has the meaning specified in Section
2.02(a).
     “Notice of Swing Line Borrowing” has the meaning specified in
Section 2.02(b).
     “Other Taxes” means any and all present or future stamp or documentary
taxes or any other excise or property taxes, charges or similar levies arising
from any payment made hereunder or from the execution, delivery or enforcement
of, or otherwise with respect to, this Agreement.
     “Parent Company” means, with respect to a Lender, the bank holding company
(as defined in Federal Reserve Board Regulation Y), if any, of such Lender, or
if such Lender does not have a bank holding company, then any corporation,
association, partnership or other business entity owning, beneficially or of
record, directly or indirectly, a majority of the shares of such Lender.
     “Participant” has the meaning assigned to such term in clause (d) of
Section 8.07.
     “PBGC” means the Pension Benefit Guaranty Corporation referred to and
defined in ERISA and any successor entity performing similar functions.
     “Permitted Encumbrances” means:
     (a) Liens imposed by law for taxes or under ERISA in respect of contingent
liabilities thereunder that are not yet due or are being contested in compliance
with Section 5.01(d);
     (b) carriers’, warehousemen’s, mechanics’, materialmen’s, repairmen’s and
other like Liens imposed by law, arising in the ordinary course of business and
securing obligations that are not overdue by more than 30 days or are being
contested in compliance with Section 5.01(d);
     (c) pledges and deposits made in the ordinary course of business in
compliance with workers’ compensation, unemployment insurance and other social
security laws or regulations;
     (d) deposits to secure the performance of bids, trade contracts, leases,
statutory obligations, surety and appeal bonds, performance bonds and other
obligations of a like nature, in each case in the ordinary course of business;

12



--------------------------------------------------------------------------------



 



     (e) easements, zoning restrictions, rights-of-way and similar encumbrances
on real property imposed by law or arising in the ordinary course of business
that do not secure any monetary obligations and do not materially detract from
the value of the affected property or interfere with the ordinary conduct of
business of the Borrower or any of its Subsidiaries; and
     (f) banker’s liens and rights of set-off;
     provided that the term “Permitted Encumbrances” shall not include any Lien
securing Indebtedness.
     “Person” means an individual, partnership, corporation (including a
business trust), joint stock company, trust, unincorporated association, joint
venture, limited liability company or other entity, or a government or any
political subdivision or agency thereof.
     “Plan” means any employee pension benefit plan (other than a Multiemployer
Plan) subject to the provisions of Title IV of ERISA or Section 412 of the Code
or Section 302 of ERISA, and in respect of which the Borrower or any ERISA
Affiliate is (or, if such plan were terminated, would under Section 4069 of
ERISA be deemed to be) an “employer” as defined in Section 3(5) of ERISA.
     “Public Debt Rating” means, as of any date, the rating that has been most
recently announced by either S&P or Moody’s, as the case may be, for any class
of non-credit enhanced long-term senior unsecured debt issued by the Borrower
or, if any such rating agency shall have issued more than one such rating, the
lowest such rating issued by such rating agency. For purposes of the foregoing,
(a) if only one of S&P and Moody’s shall have in effect a Public Debt Rating,
the Applicable Margin and the Applicable Percentage shall be determined by
reference to the available rating; (b) if neither S&P nor Moody’s shall have in
effect a Public Debt Rating, the Applicable Margin and the Applicable Percentage
will be set in accordance with Level 5 under the definition of “Applicable
Margin” or “Applicable Percentage”, as the case may be; (c) if the ratings
established by S&P and Moody’s shall fall within different levels, the
Applicable Margin and the Applicable Percentage shall be based upon the higher
rating unless such ratings differ by two or more levels, in which case the
applicable level will be deemed to be one level below the higher of such levels;
(d) if any rating established by S&P or Moody’s shall be changed, such change
shall be effective as of the date on which such change is first announced
publicly by the rating agency making such change; and (e) if S&P or Moody’s
shall change the basis on which ratings are established, each reference to the
Public Debt Rating announced by S&P or Moody’s, as the case may be, shall refer
to the then equivalent rating by S&P or Moody’s, as the case may be.
     “Ratable Share” of any amount means, with respect to any Lender at any
time, the product of (a) a fraction the numerator of which is the amount of such
Lender’s Revolving Credit Commitment at such time and the denominator of which
is the aggregate Revolving Credit Commitments at such time and (b) such amount.
     “Reference Banks” means Citibank and Bank of America, N.A. or their
successors.
     “Register” has the meaning specified in Section 8.07(c).

13



--------------------------------------------------------------------------------



 



     “Related Parties” means, with respect to any Person, such Person’s
Affiliates and the partners, directors, officers, employees, agents, trustees,
administrators, managers, advisors and representatives of such Person and of
such Person’s Affiliates.
     “Required Lenders” means at any time Lenders owed at least a majority in
interest of the then aggregate unpaid principal amount of the Revolving Credit
Advances owing to Lenders, or, if no such principal amount is then outstanding,
Lenders having at least a majority in interest of the Revolving Credit
Commitments; provided that if any Lender shall be a Defaulting Lender at such
time, there shall be excluded from the determination of Required Lenders at such
time the Revolving Credit Commitments of such Defaulting Lender at such time.
     “Revolving Credit Advance” means an advance by a Lender to the Borrower as
part of a Revolving Credit Borrowing under Section 2.01(a), or by an Issuing
Bank in accordance with Section 2.03(c), and refers to a Base Rate Advance or a
Eurodollar Rate Advance (each of which shall be a “Type” of Advance).
     “Revolving Credit Borrowing” means a borrowing consisting of simultaneous
Revolving Credit Advances of the same Type made by the Lenders.
     “Revolving Credit Commitment” means as to any Lender (a) the amount set
forth opposite such Lender’s name on Schedule I hereto as such Lender’s
“Revolving Credit Commitment”, (b) if such Lender has become a Lender hereunder
pursuant to an Assumption Agreement, the amount set forth in such Assumption
Agreement or (c) if such Lender has entered into any Assignment and Assumption,
the amount set forth for such Lender in the Register maintained by the Agent
pursuant to Section 8.07(c), as such amount may be reduced pursuant to
Section 2.05.
     “Revolving Credit Facility” means, at any time, the aggregate amount of the
Lenders’ Revolving Credit Commitments at such time.
     “S&P” means Standard & Poor’s, a division of The McGraw-Hill Companies,
Inc.
     “Secured Nonrecourse Obligations” means (i) secured obligations of the
Borrower taken on a consolidated basis where recourse of the payee of such
obligations is expressly limited to an assigned lease or loan receivable and the
property related thereto, (ii) debt of Single Transaction Subsidiaries or
(iii) liabilities of the Borrower taken on a consolidated basis to manufacturers
of leased equipment where such liabilities are payable solely out of revenues
derived from the leasing or sale of such equipment; excluding, however,
nonrecourse obligations incurred in connection with leveraged lease transactions
as determined in accordance with GAAP.
     “Single Transaction Subsidiary” means any Subsidiary whose assets consist
solely of financing transactions and the proceeds thereof with one or more
obligors where the obligations of such Subsidiary are not guaranteed by the
Borrower or any other Subsidiary and for which neither the Borrower nor such
other Subsidiary is liable.
     “subsidiary” means, with respect to any Person (the “Parent”) at any date,
any other Person that, as of such date, the accounts of which would be
consolidated with those of the Parent in the Parent’s consolidated financial
statements if such financial statements were prepared in accordance with GAAP,
as well as any other Person of which securities or other ownership interests
representing more than 50% of the equity or more than 50% of the ordinary voting

14



--------------------------------------------------------------------------------



 



power or, in the case of a partnership, more than 50% of the general partnership
interests are, as of such date, owned, controlled or held.
     “Subsidiary” means any subsidiary of the Borrower.
     “Swing Line Advance” means an advance made by any Swing Line Bank pursuant
to Section 2.01(c) or any Lender pursuant to Section 2.02(b).
     “Swing Line Bank” means Citibank, any other Lender that expressly agrees to
perform in accordance with their terms all of the obligations that by the terms
of this Agreement are required to be performed by it as an Swing Line Bank and
notifies the Agent of its Swing Line Commitment, or their respective successors
and assigns.
     “Swing Line Borrowing” means a borrowing consisting of a Swing Line Advance
made by any Swing Line Bank.
     “Swing Line Commitment” means with respect to any Swing Line Bank at any
time the amount set forth opposite such Swing Line Bank’s name on Schedule I
hereto, as such amount may be reduced pursuant to Section 2.05.
     “Swing Line Facility” has the meaning specified in Section 2.01(c).
     “Taxes” means any and all present or future taxes, levies, imposts, duties,
deductions, charges or withholdings imposed by any Governmental Authority.
     “Termination Date” means the earlier of (a) May 9, 2015, subject to the
extension thereof pursuant to Section 2.19 and (b) the date of termination in
whole of the Commitments pursuant to Section 2.05 or 6.01; provided, however,
that the Termination Date of any Lender that is a Non-Consenting Lender to any
requested extension pursuant to Section 2.19 shall be the Termination Date in
effect immediately prior to the applicable Extension Date for all purposes of
this Agreement.
     “Transactions” means the execution, delivery and performance by the
Borrower of this Agreement, the borrowing of Advances, the issuance of Letters
of Credit and the use of the proceeds thereof.
     “Unused Revolving Credit Commitment” means, with respect to each Lender at
any time, (a) such Lender’s Revolving Credit Commitment at such time minus
(b) the sum of (i) the aggregate principal amount of all Advances made by such
Lender (in its capacity as a Lender) and outstanding at such time, plus
(ii) such Lender’s Ratable Share of (A) the aggregate Available Amount of all
the Letters of Credit outstanding at such time, (B) the aggregate principal
amount of all Advances made by each Issuing Bank pursuant to Section 2.03(c)
that have not been ratably funded by such Lender and outstanding at such time
and (C) the aggregate principal amount of all Swing Line Advances then
outstanding, in each case after giving effect to any adjustments made in
accordance with Section 2.20(a).
     “Withdrawal Liability” means liability to a Multiemployer Plan as a result
of a complete or partial withdrawal from such Multiemployer Plan, as such terms
are defined in Part I of Subtitle E of Title IV of ERISA.

15



--------------------------------------------------------------------------------



 



          SECTION 1.02. Computation of Time Periods. In this Agreement in the
computation of periods of time from a specified date to a later specified date,
the word “from” means “from and including” and the words “to” and “until” each
mean “to but excluding”.
          SECTION 1.03. Accounting Terms. All accounting terms not specifically
defined herein shall be construed in accordance with GAAP in effect from time to
time. All computations determining compliance with financial covenants or terms
shall be prepared in accordance with GAAP in effect from time to time. If at any
time any change in GAAP or the required adoption by the Borrower of
international financial reporting standards would affect the computation of any
financial ratio or requirement set forth in this Agreement, and either the
Borrower or the Majority Lenders shall so request, the Agent, the Lenders and
the Borrower shall negotiate in good faith to amend such ratio or requirement to
preserve the original intent thereof in light of such change in GAAP or the
adoption of such international financial reporting standards (subject to the
approval of the Majority Lenders); provided that, until so amended, (i) such
ratio or requirement shall continue to be computed in accordance with GAAP prior
to such change therein or the adoption of such international financial reporting
standards and (ii) the Borrower shall provide to the Agent and the Lenders
financial statements and other documents required under this Agreement or as
reasonably requested hereunder setting forth a reconciliation between
calculations of such ratio or requirement made before and after giving effect to
such change in GAAP or the adoption of such international financial reporting
standards.
ARTICLE II
AMOUNTS AND TERMS OF THE ADVANCES AND LETTERS OF CREDIT
          SECTION 2.01. The Advances and Letters of Credit. (a) Revolving Credit
Advances. Each Lender severally agrees, on the terms and conditions hereinafter
set forth, to make Revolving Credit Advances to the Borrower from time to time
on any Business Day during the period from the Effective Date until the
Termination Date applicable to such Lender in an amount not to exceed at any
time such Lender’s Unused Revolving Credit Commitment. Each Borrowing shall be
in an aggregate amount of $1,000,000 or an integral multiple of $1,000,000 in
excess thereof and shall consist of Revolving Credit Advances of the same Type
made on the same day by the Lenders ratably according to their respective
Revolving Credit Commitments. Within the limits of each Lender’s Revolving
Credit Commitment, the Borrower may borrow under this Section 2.01(a), prepay
pursuant to Section 2.10 and reborrow under this Section 2.01(a).
          (b) Letters of Credit. Each Issuing Bank agrees, on the terms and
conditions hereinafter set forth, to issue letters of credit (each, a “Letter of
Credit”) for the account of the Borrower from time to time on any Business Day
during the period from the Effective Date until 30 days before the final
Termination Date in an aggregate Available Amount (i) for all Letters of Credit
not to exceed at any time the Letter of Credit Facility at such time, (ii) for
all Letters of Credit issued by each Issuing Bank not to exceed at any time such
Issuing Bank’s Letter of Credit Commitment at such time and (iii) for each such
Letter of Credit not to exceed an amount equal to the Unused Revolving Credit
Commitments of the Lenders at such time. Each Letter of Credit shall be for an
amount of $40,000 or more. No Letter of Credit shall have an expiration date
(including all rights of the Borrower or the beneficiary to require renewal)
later than the earlier of (x) the date that is one year after the date of
issuance thereof or (y) 10 Business Days prior to the Termination Date, provided
that no Letter of Credit may expire after the Termination Date of any
Non-Consenting Lender if, after giving effect to such issuance, the aggregate
Revolving Credit Commitments of the Consenting Lenders (including any
replacement Lenders) for the period following such Termination Date would be
less than the sum of the Available Amount of the Letters of Credit expiring
after such Termination Date plus the aggregate outstanding Revolving Credit
Advances of the Consenting Lenders. Within the limits referred to above, the
Borrower may request the

16



--------------------------------------------------------------------------------



 



issuance of Letters of Credit under this Section 2.01(b), repay any Revolving
Credit Advances resulting from drawings thereunder pursuant to Section 2.03(c)
and request the issuance of additional Letters of Credit under this
Section 2.01(b). Each letter of credit listed on Schedule 2.01(b) (the “Existing
Letters of Credit”) shall be deemed to constitute a Letter of Credit issued
hereunder, and each Lender that is an issuer of such a Letter of Credit shall,
for purposes of Section 2.03, be deemed to be an Issuing Bank for each such
letter of credit, provided than any renewal or replacement of any such letter of
credit shall be issued by an Issuing Bank pursuant to the terms of this
Agreement.
          (c) The Swing Line Advances. Each Swing Line Bank severally agrees, on
the terms and conditions hereinafter set forth, to make Swing Line Advances to
the Borrower from time to time on any Business Day during the period from the
Effective Date until the Termination Date applicable to such Swing Line Bank
(i) in an aggregate amount not to exceed at any time outstanding (x) such Swing
Line Bank’s Swing Line Commitment or (y) for all Swing Line Advances,
$30,000,000 (the “Swing Line Facility”) and (ii) in an amount for each such
Advance not to exceed the aggregate Unused Revolving Credit Commitments of the
Lenders at such time. No Swing Line Advance shall be used for the purpose of
funding the payment of principal of any other Swing Line Advance. Each Swing
Line Borrowing shall be in an amount of $1,000,000 or an integral multiple of
$1,000,000 in excess thereof. Within the limits referred to above, the Borrower
may borrow under this Section 2.01(c), prepay pursuant to Section 2.10 and
reborrow under this Section 2.01(c).
          SECTION 2.02. Making the Advances. (a) Except as otherwise provided in
Section 2.02(b) or Section 2.03(c), each Borrowing shall be made on notice,
given not later than (x) 1:00 P.M. (New York City time) on the third Business
Day prior to the date of the proposed Borrowing in the case of a Borrowing
consisting of Eurodollar Rate Advances or (y) 1:00 P.M. (New York City time) on
the date of the proposed Borrowing in the case of a Borrowing consisting of Base
Rate Advances, by the Borrower to the Agent, which shall give to each Lender
prompt notice thereof by facsimile. Each such notice of a Borrowing (a “Notice
of Revolving Credit Borrowing”) shall be by telephone, confirmed immediately in
writing, or facsimile in substantially the form of Exhibit B hereto, specifying
therein the requested (i) date of such Borrowing, (ii) Type of Advances
comprising such Borrowing, (iii) aggregate amount of such Borrowing, and (iv) in
the case of a Borrowing consisting of Eurodollar Rate Advances, initial Interest
Period for each such Advance. Each Lender shall, before 3:00 P.M. (New York City
time) on the date of such Borrowing make available for the account of its
Applicable Lending Office to the Agent at the Agent’s Account, in same day
funds, such Lender’s ratable portion of such Borrowing. After the Agent’s
receipt of such funds and upon fulfillment of the applicable conditions set
forth in Article III, the Agent will make such funds available to the Borrower
at the Borrower’s account as specified in writing by two Financial Officers of
the Borrower; provided, however, that the Agent shall first make a portion of
such funds equal to the aggregate principal amount of any Swing Line Advances
made by the Swing Line Banks and by any other Lender and outstanding on the date
of such Revolving Credit Borrowing, plus interest accrued and unpaid thereon to
and as of such date, available to the Swing Line Banks and such other Lenders
for repayment of such Swing Line Advances.
          (b) Each Swing Line Borrowing shall be made on notice, given not later
than 3:00 P.M. (New York City time) on the date of the proposed Swing Line
Borrowing by the Borrower to each Swing Line Bank and the Agent, of which the
Agent shall give prompt notice to the Lenders. Each such notice of a Swing Line
Borrowing (a “Notice of Swing Line Borrowing”) shall be by telephone, confirmed
at once in writing, or facsimile, specifying therein the requested (i) date of
such Borrowing, (ii) amount of such Borrowing, (iii) maturity of such Borrowing
(which maturity shall be no later than the fifth Business Day after the
requested date of such Borrowing) and (iv) whether such Swing Line Borrowing
will bear interest as a Fed Funds Swing Line Advance or a LIBOR Swing Line
Advance. Each Swing Line Bank shall, before 5:00 P.M. (New York City time) on
the date of such Swing Line Borrowing, make such Swing Line Bank’s ratable
portion of such Swing Line Borrowing available (based

17



--------------------------------------------------------------------------------



 



on the respective Swing Line Commitments of the Swing Line Banks) to the Agent
at the Agent’s Account, in same day funds. After the Agent’s receipt of such
funds and upon fulfillment of the applicable conditions set forth in
Article III, the Agent will make such funds available to the Borrower at the
Borrower’s account as specified in writing by two Financial Officers of the
Borrower. Upon written demand by any Swing Line Bank with a Swing Line Advance,
with a copy of such demand to the Agent, each other Lender will purchase from
such Swing Line Bank, and such Swing Line Bank shall sell and assign to each
such other Lender, such other Lender’s Ratable Share of such outstanding Swing
Line Advance, by making available for the account of its Applicable Lending
Office to the Agent for the account of such Swing Line Bank, by deposit to the
Agent’s Account, in same day funds, an amount equal to the portion of the
outstanding principal amount of such Swing Line Advance to be purchased by such
Lender. The Borrower hereby agrees to each such sale and assignment. Each Lender
agrees to purchase its Ratable Share of an outstanding Swing Line Advance on
(i) the Business Day on which demand therefor is made by the Swing Line Bank
which made such Advance, provided that notice of such demand is given not later
than 11:00 A.M. (New York City time) on such Business Day or (ii) the first
Business Day next succeeding such demand if notice of such demand is given after
such time. Upon any such assignment by Swing Line Bank to any other Lender of a
portion of a Swing Line Advance, such Swing Line Bank represents and warrants to
such other Lender that such Swing Line Bank is the legal and beneficial owner of
such interest being assigned by it, but makes no other representation or
warranty and assumes no responsibility with respect to such Swing Line Advance,
this Agreement, the Notes or the Borrower. If and to the extent that any Lender
shall not have so made the amount of such Swing Line Advance available to the
Agent, such Lender agrees to pay to the Agent forthwith on demand such amount
together with interest thereon, for each day from the date such Lender is
required to have made such amount available to the Agent until the date such
amount is paid to the Agent, at the Federal Funds Rate. If such Lender shall pay
to the Agent such amount for the account of such Swing Line Bank on any Business
Day, such amount so paid in respect of principal shall constitute a Swing Line
Advance made by such Lender on such Business Day for purposes of this Agreement,
and the outstanding principal amount of the Swing Line Advance made by such
Swing Line Bank shall be reduced by such amount on such Business day.
          (c) Anything in subsection (a) above to the contrary notwithstanding,
(i) the Borrower may not select Eurodollar Rate Advances for any Borrowing if
the aggregate amount of such Borrowing is less than $1,000,000 or if the
obligation of the Lenders to make Eurodollar Rate Advances shall then be
suspended pursuant to Section 2.08 or 2.12 and (ii) the Eurodollar Rate Advances
may not be outstanding as part of more than six separate Borrowings.
          (d) Each Notice of Revolving Credit Borrowing and Notice of Swing Line
Borrowing shall be irrevocable and binding on the Borrower. In the case of any
Revolving Credit Borrowing that the related Notice of Revolving Credit Borrowing
specifies is to be comprised of Eurodollar Rate Advances, the Borrower shall
indemnify each Lender against any loss, cost or expense incurred by such Lender
as a result of any failure to fulfill on or before the date specified in such
Notice of Revolving Credit Borrowing for such Revolving Credit Borrowing the
applicable conditions set forth in Article III, including, without limitation,
any loss (excluding loss of anticipated profits (including the Applicable
Margin)), cost or expense incurred by reason of the liquidation or reemployment
of deposits or other funds as a result of any failure to fulfill on or before
the date specified in such Notice of Revolving Credit Borrowing or Notice of
Swing Line Borrowing for such Borrowing the applicable conditions set forth in
Article III.
          (e) Unless the Agent shall have received notice from a Lender or a
Swing Line Bank prior to the time of any Revolving Credit Borrowing or Swing
Line Borrowing, as the case may be, that such Lender or Swing Line Bank will not
make available to the Agent such Lender’s or Swing Line Bank’s ratable portion
of such Revolving Credit Borrowing or Swing Line Borrowing, as the case may

18



--------------------------------------------------------------------------------



 



be, the Agent may assume that such Lender or Swing Line Bank has made such
portion available to the Agent on the date of such Borrowing in accordance with
subsection (a) or (b) of this Section 2.02, as applicable, and the Agent may, in
reliance upon such assumption, make available to the Borrower on such date a
corresponding amount. If and to the extent that such Lender or Swing Line Bank
shall not have so made such ratable portion available to the Agent, such Lender
and the Borrower severally agree to repay to the Agent forthwith on demand such
corresponding amount together with interest thereon, for each day from the date
such amount is made available to the Borrower until the date such amount is
repaid to the Agent, at (i) in the case of the Borrower, the interest rate
applicable at the time to the Advances comprising such Borrowing and (ii) in the
case of such Lender or Swing Line Bank, the Federal Funds Rate. If such Lender
or Swing Line Bank shall repay to the Agent such corresponding amount, such
amount so repaid shall constitute such Lender’s or Swing Line Bank’s Advance as
part of such Borrowing for purposes of this Agreement.
          (f) The failure of any Lender or Swing Line Bank to make the Revolving
Credit Advance or Swing Line Advance to be made by it as part of any Borrowing
shall not relieve any other Lender or Swing Line Bank of its obligation, if any,
hereunder to make its Revolving Credit Advance or Swing Line Advance on the date
of such Revolving Credit Borrowing or Swing Line Borrowing as the case may be,
but no Lender or Swing Line Bank shall be responsible for the failure of any
other Lender or Swing Line Bank to make the Revolving Credit Advance or Swing
Line Advance to be made by such other Lender or Swing Line Bank on the date of
any Revolving Credit Borrowing or Swing Line Borrowing, as the case may be.
          SECTION 2.03. Issuance of and Drawings and Reimbursement Under Letters
of Credit. (a) Request for Issuance. Each Letter of Credit shall be issued upon
notice, given not later than 1:00 P.M. (New York City time) on the fifth
Business Day prior to the date of the proposed issuance of such Letter of Credit
(or on such shorter notice as the applicable Issuing Bank may agree), by the
Borrower to any Issuing Bank, and such Issuing Bank shall give the Agent prompt
notice thereof by facsimile. Each such notice of issuance of a Letter of Credit
(a “Notice of Issuance”) shall be by telephone, confirmed immediately in
writing, or facsimile, specifying therein the requested (A) date of such
issuance (which shall be a Business Day), (B) Available Amount of such Letter of
Credit, (C) expiration date of such Letter of Credit (which shall not be later
than the earlier of (x) 10 Business Days prior to the Termination Date and
(y) one year after the issuance thereof), (D) name and address of the
beneficiary of such Letter of Credit and (E) form of such Letter of Credit, and
shall be accompanied by such customary application and agreement for letter of
credit as such Issuing Bank may specify to the Borrower for use in connection
with such requested Letter of Credit (a “Letter of Credit Agreement”). If the
requested form of such Letter of Credit is acceptable to such Issuing Bank in
its sole discretion, such Issuing Bank will, upon fulfillment of the applicable
conditions set forth in Article III, make such Letter of Credit available to the
Borrower requesting such issuance at its office referred to in Section 8.02 or
as otherwise agreed with the Borrower in connection with such issuance. In the
event and to the extent that the provisions of any Letter of Credit Agreement
shall conflict with this Agreement, the provisions of this Agreement shall
govern.
          If the Borrower so requests with respect to any Letter of Credit, an
Issuing Bank may, in its sole and absolute discretion, agree to issue a Letter
of Credit that has automatic extension provisions (each, an “Auto-Extension
Letter of Credit”); provided that any such Auto-Extension Letter of Credit must
permit the Issuing Bank to prevent any such extension at least once in each
twelve-month period (commencing with the date of issuance of such Letter of
Credit) by giving prior notice to the beneficiary thereof not later than a day
(the “Nonextension Notice Date”) in each such twelve-month period to be agreed
upon at the time such Letter of Credit is issued. Unless otherwise directed by
an Issuing Bank, the Borrower shall not be required to make a specific request
to such Issuing Bank for any such extension. Once an Auto-Extension Letter of
Credit has been issued, the Lenders shall be deemed to have authorized

19



--------------------------------------------------------------------------------



 



(but may not require) the Issuing Bank to permit the extension of such Letter of
Credit at any time to an expiry date not later than 10 Business Days prior to
the Termination Date; provided, however, that an Issuing Bank shall not permit
any such extension if such Issuing Bank has determined that it would not be
permitted to or would have no obligation at such time to issue such Letter of
Credit in its revised form (as extended) under the terms hereof by reason of
(A) the provisions of Section 2.01(b) or (B) the failure of one or more of the
applicable conditions specified in Section 3.02 to be then satisfied.
          (b) Participations. By the issuance of a Letter of Credit (or an
amendment to a Letter of Credit increasing the amount thereof) and without any
further action on the part of the applicable Issuing Bank or the Lenders, such
Issuing Bank hereby grants to each Lender, and each Lender hereby acquires from
such Issuing Bank, a participation in such Letter of Credit equal to such
Lender’s Ratable Share of the aggregate amount available to be drawn under such
Letter of Credit. The Borrower hereby agrees to each such participation. In
consideration and in furtherance of the foregoing, each Lender hereby absolutely
and unconditionally agrees to pay to the Agent, for the account of such Issuing
Bank, such Lender’s Ratable Share of each drawing made under a Letter of Credit
funded by such Issuing Bank and not reimbursed by the Borrower on the date made,
or of any reimbursement payment required to be refunded to the Borrower for any
reason. Each Lender acknowledges and agrees that its obligation to acquire
participations pursuant to this paragraph in respect of Letters of Credit is
absolute and unconditional and shall not be affected by any circumstance
whatsoever, including any amendment, renewal or extension of any Letter of
Credit or the occurrence and continuance of a Default or reduction or
termination of the Revolving Credit Commitments, and that each such payment
shall be made without any offset, abatement, withholding or reduction
whatsoever. Each Lender further acknowledges and agrees that its participation
in each Letter of Credit will be automatically adjusted to reflect such Lender’s
Ratable Share of the Available Amount of such Letter of Credit at each time such
Lender’s Revolving Credit Commitment is amended pursuant to the operation of
Section 2.18, an assignment in accordance with Section 8.07 or otherwise
pursuant to this Agreement.
          (c) Drawing and Reimbursement. Except to the extent that the Borrower
has previously provided to the applicable Issuing Bank funds in an amount equal
to such draft drawn under a Letter of Credit, the payment by such Issuing Bank
of a draft drawn under any Letter of Credit shall constitute for all purposes of
this Agreement the making by any such Issuing Bank of a Revolving Credit
Advance, which shall be a Base Rate Advance, in the amount of such draft. Each
Issuing Bank shall give prompt notice (and such Issuing Bank will use its
commercially reasonable efforts to deliver such notice within one Business Day)
of each drawing under any Letter of Credit issued by it to the Borrower and the
Agent. Upon written demand by such Issuing Bank, with a copy of such demand to
the Agent, each Lender shall pay to the Agent such Lender’s Ratable Share of
such outstanding Revolving Credit Advance, by making available for the account
of its Applicable Lending Office to the Agent for the account of such Issuing
Bank, by deposit to the Agent’s Account, in same day funds, an amount equal to
the portion of the outstanding principal amount of such Revolving Credit Advance
to be funded by such Lender. Promptly after receipt thereof, the Agent shall
transfer such funds to such Issuing Bank. Each Lender agrees to fund its Ratable
Share of an outstanding Revolving Credit Advance on (i) the Business Day on
which demand therefor is made by such Issuing Bank, provided that notice of such
demand is given not later than 11:00 A.M. (New York City time) on such Business
Day, or (ii) the first Business Day next succeeding such demand if notice of
such demand is given after such time. If and to the extent that any Lender shall
not have so made the amount of such Revolving Credit Advance available to the
Agent, such Lender agrees to pay to the Agent forthwith on demand such amount
together with interest thereon, for each day from the date of demand by any such
Issuing Bank until the date such amount is paid to the Agent, at the Federal
Funds Rate for its account or the account of such Issuing Bank, as applicable.
If such Lender shall pay to the Agent such amount for the account of any such
Issuing Bank on any Business Day, such amount so paid in respect of principal
shall constitute a Revolving Credit Advance made by such Lender on such Business
Day for purposes of this Agreement, and the outstanding

20



--------------------------------------------------------------------------------



 



principal amount of the Revolving Credit Advance made by such Issuing Bank shall
be reduced by such amount on such Business Day.
          (d) Letter of Credit Reports. Each Issuing Bank shall furnish (i) to
the Agent on the first Business Day of each month a written report summarizing
issuance and expiration dates of Letters of Credit issued by it during the
preceding month and drawings during such month under all Letters of Credit and
(ii) to the Agent and each Lender on the first Business Day of each calendar
quarter a written report setting forth the average daily aggregate Available
Amount during the preceding calendar quarter of all Letters of Credit issued by
it.
          (e) Failure to Make Revolving Credit Advances. The failure of any
Lender to make the Revolving Credit Advance to be made by it on the date
specified in Section 2.03(c) shall not relieve any other Lender of its
obligation hereunder to make its Revolving Credit Advance on such date, but no
Lender shall be responsible for the failure of any other Lender to make the
Revolving Credit Advance to be made by such other Lender on such date.
          SECTION 2.04. Fees. (a) Facility Fee. The Borrower agrees to pay to
the Agent for the account of each Lender a facility fee on the aggregate amount
of such Lender’s Revolving Credit Commitment from the Effective Date in the case
of each Initial Lender and from the effective date specified in the Assumption
Agreement or in the Assignment and Assumption pursuant to which it became a
Lender in the case of each other Lender until the Termination Date applicable to
such Lender at a rate per annum equal to the Applicable Percentage in effect
from time to time, payable in arrears quarterly on the last day of each March,
June, September and December, commencing June 30, 2011, and on the final
Termination Date, provided that no Defaulting Lender shall be entitled to
receive any facility fee in respect of its unused Commitment for any period
during which that Lender is a Defaulting Lender (and the Borrower shall not be
required to pay such fee that otherwise would have been required to have been
paid to that Defaulting Lender).
          (b) Letter of Credit Fees. (i) The Borrower shall pay to the Agent for
the account of each Lender a commission on such Lender’s Ratable Share of the
average daily aggregate Available Amount of all Letters of Credit outstanding
from time to time at a rate per annum equal to the Applicable Margin for
Eurodollar Rate Advances in effect from time to time, payable in arrears
quarterly on the last day of each March, June, September and December,
commencing June 30, 2011, and on the final Termination Date, and after the final
Termination Date payable upon demand; provided that the Applicable Margin shall
increase by 2% upon the occurrence and during the continuation of an Event of
Default if the Borrower is required to pay default interest pursuant to
Section 2.07(b); provided, further, that at any time there is a Defaulting
Lender, (i) no Defaulting Lender shall be entitled to receive any such fees or
commissions, (ii) to the extent that all or a portion of the L/C Exposure of any
Defaulting Lender is reallocated to the Non-Defaulting Lenders pursuant to
Section 2.20(a), such fees that would have accrued for the benefit of such
Defaulting Lender will instead accrue for the benefit of and be payable to such
Non-Defaulting Lenders, pro rata in accordance with their respective
Commitments, and (iii) to the extent that all or any portion of the L/C Exposure
cannot be so reallocated, such fees will instead accrue for the benefit of and
be payable to the Issuing Banks pro rata in accordance with their Ratable Share
of the average daily aggregate Available Amount of all Letters of Credit
outstanding.
     (ii) The Borrower shall pay to each Issuing Bank for its own account such
reasonable and customary fronting, issuance, presentation, amendment and other
processing fees as may from time to time be agreed in writing between the
Borrower and such Issuing Bank.
          (c) Agent’s Fees. The Borrower shall pay to the Agent for its own
account such fees as have been agreed between the Borrower and the Agent.

21



--------------------------------------------------------------------------------



 



          SECTION 2.05. Optional Termination or Reduction of the Commitments.
The Borrower shall have the right, upon at least three Business Days’ notice to
the Agent (which shall promptly notify each of the Lenders), to terminate in
whole or permanently reduce ratably in part the Unused Revolving Credit
Commitments, provided that each partial reduction (i) shall be in the aggregate
amount of $10,000,000 or an integral multiple of $1,000,000 in excess thereof
and (ii) shall be made ratably among the Lenders in accordance with their
Revolving Credit Commitments.
          SECTION 2.06. Repayment. (a) Revolving Credit Advances. The Borrower
shall repay to the Agent for the ratable account of each Lender on the
Termination Date applicable to such Lender the aggregate principal amount of the
Revolving Credit Advances made by such Lender and then outstanding.
          (b) Letter of Credit Reimbursements. The obligations of the Borrower
under this Agreement, any Letter of Credit Agreement and any other agreement or
instrument, in each case, relating to any Letter of Credit shall be
unconditional and irrevocable, and shall be paid strictly in accordance with the
terms of this Agreement, such Letter of Credit Agreement and such other
agreement or instrument under all circumstances, including, without limitation,
the following circumstances (it being understood that any such payment by the
Borrower is without prejudice to, and does not constitute a waiver of, any
rights the Borrower might have or might acquire as a result of the payment by
any Lender of any draft or the reimbursement by the Borrower thereof):
     (i) any lack of validity or enforceability of this Agreement, any Letter of
Credit, any Letter of Credit Agreement or any other agreement or instrument, in
each case, relating thereto (all of the foregoing being, collectively, the “L/C
Related Documents”);
     (ii) any change in the time, manner or place of payment of, or in any other
term of, all or any of the obligations of the Borrower in respect of any L/C
Related Document or any other amendment or waiver of or any consent to departure
from all or any of the L/C Related Documents;
     (iii) the existence of any claim, set-off, defense or other right that the
Borrower may have at any time against any beneficiary or any transferee of a
Letter of Credit (or any Persons for which any such beneficiary or any such
transferee may be acting), any Issuing Bank, the Agent, any Lender or any other
Person, whether in connection with the transactions contemplated by the L/C
Related Documents or any unrelated transaction;
     (iv) any statement or any other document presented under a Letter of Credit
proving to be forged, fraudulent, invalid or insufficient in any respect or any
statement therein being untrue or inaccurate in any respect;
     (v) payment by any Issuing Bank under a Letter of Credit against
presentation of a draft or certificate that does not strictly comply with the
terms of such Letter of Credit;
     (vi) any exchange, release or non-perfection of any collateral, or any
release or amendment or waiver of or consent to departure from any guarantee,
for all or any of the obligations of the Borrower in respect of the L/C Related
Documents; or
     (vii) any other circumstance or happening whatsoever, whether or not
similar to any of the foregoing, including, without limitation, any other
circumstance that might otherwise constitute a defense available to, or a
discharge of, the Borrower or a guarantor.

22



--------------------------------------------------------------------------------



 



          (c) Swing Line Advances. The Borrower shall repay to the Agent for the
ratable account of the Swing Line Banks and each other Lender which has made a
Swing Line Advance the outstanding principal amount of each Swing Line Advance
made to it by each of them on the earlier of the maturity date specified in the
applicable Notice of Swing Line Borrowing (which maturity shall be no later than
five Business Days after the requested date of such Borrowing) and the final
Termination Date.
          SECTION 2.07. Interest on Advances. (a) Scheduled Interest. The
Borrower shall pay interest on the unpaid principal amount of each Advance owing
to each Lender from the date of such Advance until such principal amount shall
be paid in full, at the following rates per annum:
     (i) Base Rate Advances. During such periods as such Revolving Credit
Advance is a Base Rate Advance, a rate per annum equal at all times to the sum
of (x) the Base Rate in effect from time to time plus (y) the Applicable Margin
in effect from time to time, payable in arrears quarterly on the last day of
each March, June, September and December during such periods and on the date
such Base Rate Advance shall be Converted or paid in full.
     (ii) Eurodollar Rate Advances. During such periods as such Revolving Credit
Advance is a Eurodollar Rate Advance, a rate per annum equal at all times during
each Interest Period for such Advance to the sum of (x) the Eurodollar Rate for
such Interest Period for such Advance plus (y) the Applicable Margin in effect
from time to time, payable in arrears on the last day of such Interest Period
and, if such Interest Period has a duration of more than three months, on each
day that occurs during such Interest Period every three months from the first
day of such Interest Period and on the date such Eurodollar Rate Advance shall
be Converted or paid in full.
     (iii) Swing Line Advances. (A) In the case of a Fed Funds Swing Line
Advance, a rate per annum equal at all times to the sum of (w) the Federal Funds
Rate in effect from time to time plus (x) 0.50% per annum plus (y) the
Applicable Margin for Eurodollar Rate Advances in effect from time to time, and
(B) in the case of a LIBOR Swing Line Advance, a rate per annum equal at all
times to the sum of (x) the LIBO Rate for such Swing Line Advance plus (y) the
Applicable Margin for Eurodollar Rate Advances in effect from time to time, in
each case payable in arrears the date such Swing Line Advance shall be paid in
full
          (b) Default Interest. Upon the occurrence and during the continuance
of an Event of Default under Section 6.01(a), the Agent may, and upon the
request of the Required Lenders shall, require the Borrower to pay interest
(“Default Interest”) on (i) the unpaid principal amount of each Advance owing to
each Lender that is not paid when due, payable in arrears on the dates referred
to in clause (a) above, at a rate per annum equal at all times to 2% per annum
above the rate per annum required to be paid on such Advance pursuant to clause
(a) above and (ii) to the fullest extent permitted by law, the amount of any
interest, fee or other amount payable hereunder that is not paid when due, from
the date such amount shall be due until such amount shall be paid in full,
payable in arrears on the date such amount shall be paid in full and on demand,
at a rate per annum equal at all times to 2% per annum above the rate per annum
required to be paid on Base Rate Advances pursuant to clause (a)(i) above,
provided, however, that following acceleration of the Advances pursuant to
Section 6.01, Default Interest shall accrue and be payable hereunder whether or
not previously required by the Agent.
          SECTION 2.08. Interest Rate Determination. (a) Each Reference Bank
agrees to furnish to the Agent timely information for the purpose of determining
each Eurodollar Rate. If any one or more of the Reference Banks shall not
furnish such timely information to the Agent for the purpose of determining any
such interest rate, the Agent shall determine such interest rate on the basis of
timely information furnished by the remaining Reference Banks. The Agent shall
give prompt notice to the Borrower and the Lenders of the applicable interest
rate determined by the Agent for purposes of

23



--------------------------------------------------------------------------------



 



Section 2.07(a)(i) or (ii), and the rate, if any, furnished by each Reference
Bank for the purpose of determining the interest rate under Section 2.07(a)(ii).
          (b) If, with respect to any Eurodollar Rate Advances under any
Facility, the Lenders owed at least 51% of the aggregate principal amount
thereof notify the Agent that the Eurodollar Rate for any Interest Period for
such Advances will not adequately reflect the cost to such Required Lenders of
making, funding or maintaining their respective Eurodollar Rate Advances for
such Interest Period, the Agent shall forthwith so notify the Borrower and the
Lenders, whereupon (i) each Eurodollar Rate Advance under such Facility will
automatically, on the last day of the then existing Interest Period therefor,
Convert into a Base Rate Advance, and (ii) the obligation of the Lenders to
make, or to Convert Advances into, Eurodollar Rate Advances shall be suspended
until the Agent shall notify the Borrower that such Lenders have determined that
the circumstances causing such suspension no longer exist.
          (c) If the Borrower shall fail to select the duration of any Interest
Period for any Eurodollar Rate Advances in accordance with the provisions
contained in the definition of “Interest Period” in Section 1.01, the Agent will
forthwith so notify the Borrower and the Lenders and such Advances will
automatically, on the last day of the then existing Interest Period therefor,
Convert into a Eurodollar Rate Borrowing having an Interest Period of one month.
          (d) On the date on which the aggregate unpaid principal amount of
Eurodollar Rate Advances comprising any Borrowing shall be reduced, by payment
or prepayment or otherwise, to less than $1,000,000, such Advances shall
automatically Convert into Base Rate Advances.
          (e) Upon the occurrence and during the continuance of any Event of
Default, (i) each Eurodollar Rate Advance will automatically, on the last day of
the then existing Interest Period therefor, Convert into a Base Rate Advance and
(ii) the obligation of the Lenders to make, or to Convert Advances into,
Eurodollar Rate Advances shall be suspended.
          (f) If Reuters Screen LIBOR01 Page is unavailable and fewer than two
Reference Banks furnish timely information to the Agent for determining the
Eurodollar Rate for any Eurodollar Rate Advances,
     (i) the Agent shall forthwith notify the Borrower and the Lenders that the
interest rate cannot be determined for such Eurodollar Rate Advances,
     (ii) each such Advance will automatically, on the last day of the then
existing Interest Period therefor, Convert into a Base Rate Advance (or if such
Advance is then a Base Rate Advance, will continue as a Base Rate Advance), and
     (iii) the obligation of the Lenders to make Eurodollar Rate Advances or to
Convert Advances into Eurodollar Rate Advances shall be suspended until the
Agent shall notify the Borrower and the Lenders that the circumstances causing
such suspension no longer exist.
          SECTION 2.09. Optional Conversion of Advances. The Borrower may on any
Business Day, upon notice not later than 1:00 P.M. (New York City time) on the
third Business Day prior to the date of the proposed Conversion to the Agent
(which shall promptly notify each of the Lenders) and subject to the provisions
of Sections 2.08 and 2.12, Convert all or any portion of Revolving Credit
Advances of one Type comprising the same Borrowing into Revolving Credit
Advances of the other Type; provided, however, that any Conversion of Base Rate
Advances into Eurodollar Rate Advances shall be in an amount not less than the
minimum amount specified in Section 2.02(c), no Conversion of any Advances shall
result in more separate Borrowings than permitted under Section 2.02(c) and each

24



--------------------------------------------------------------------------------



 



Conversion of Advances comprising part of the same Borrowing shall be made
ratably among the Lenders in accordance with their Revolving Credit Commitments
and provided, further that for any Conversion of Eurodollar Rate Advances into
Base Rate Advances made other than on the last day of an Interest Period for
such Eurodollar Rate Advances the Borrower shall be obligated to reimburse the
Lenders in respect thereof pursuant to Section 8.04(c). Each such notice of a
Conversion shall, within the restrictions specified above, specify (i) the date
of such Conversion, (ii) the Advances to be Converted, and (iii) if such
Conversion is into Eurodollar Rate Advances, the duration of the initial
Interest Period for each such Advance. Each notice of Conversion shall be
irrevocable and binding on the Borrower.
          SECTION 2.10. Prepayments of Advances. The Borrower may, upon notice
at least two Business Days prior to the date of such prepayment, in the case of
Eurodollar Rate Advances, and not later than 1:00 P.M. (New York City time) on
the date of such prepayment, in the case of Base Rate Advances, to the Agent
(which shall promptly notify each of the Lenders) stating the proposed date and
aggregate principal amount of the prepayment, and if such notice is given the
Borrower shall, prepay the outstanding principal amount of the Advances
comprising part of the same Borrowing in whole or ratably in part, together with
accrued interest to the date of such prepayment on the principal amount prepaid;
provided, however, that (x) each partial prepayment shall be in an aggregate
principal amount of $1,000,000 or an integral multiple of $1,000,000 in excess
thereof, (y) each partial prepayment of Swing Line Advances shall in an
aggregate principal amount of not less than $1,000,000 and (z) in the event of
any such prepayment of a Eurodollar Rate Advance, the Borrower shall be
obligated to reimburse the Lenders in respect thereof pursuant to
Section 8.04(c).
          SECTION 2.11. Increased Costs. (a) If, due to either (i) the
introduction of or any change in or in the interpretation of any law or
regulation or (ii) the compliance with any guideline or request from any central
bank or other Governmental Authority (whether or not having the force of law),
there shall be any increase in the cost to any Lender of agreeing to make or
making, funding or maintaining Eurodollar Rate Advances or agreeing to issue or
of issuing or maintaining or participating in Letters of Credit (excluding for
purposes of this Section 2.11 any such increased costs resulting from (i) Taxes
or Other Taxes (as to which Section 2.14 shall govern), (ii) changes in the
basis of taxation of overall net income or overall gross income by the United
States or by the foreign jurisdiction or state under the laws of which such
Lender is organized or has its Applicable Lending Office or any political
subdivision thereof and (iii) any such costs reflected in the Eurodollar Rate
Reserve Percentage), then the Borrower shall from time to time, upon demand by
such Lender (with a copy of such demand to the Agent), pay to the Agent for the
account of such Lender additional amounts sufficient to compensate such Lender
for such increased cost. A certificate as to the amount of such increased cost,
submitted to the Borrower and the Agent by such Lender, shall be conclusive and
binding for all purposes, absent manifest error.
          (b) Except to the extent reflected in the Eurodollar Rate Reserve
Percentage, if any Lender determines that compliance with any law or regulation
or any guideline or request from any central bank or other Governmental
Authority (whether or not having the force of law) affects or would affect the
amount of capital required or expected to be maintained by such Lender or any
corporation controlling such Lender and that the amount of such capital is
increased by or based upon the existence of such Lender’s commitment to lend or
to issue or participate in Letters of Credit hereunder and other commitments of
this type or the issuance or maintenance of or participation in the Letters of
Credit (or similar contingent obligations), then, upon demand by such Lender
(with a copy of such demand to the Agent), the Borrower shall pay to the Agent
for the account of such Lender, from time to time as specified by such Lender,
additional amounts sufficient to compensate such Lender or such corporation in
the light of such circumstances, to the extent that such Lender reasonably
determines such increase in capital to be allocable to the existence of such
Lender’s commitment to lend or to issue or participate in Letters of Credit
hereunder or the issuance or maintenance of or participation in the Letters of
Credit. For

25



--------------------------------------------------------------------------------



 



the avoidance of doubt, this Section 2.11(b) shall apply to all requests, rules,
guidelines or directives concerning capital adequacy (x) issued in connection
with the Dodd-Frank Wall Street Reform and Consumer Protection Act or
(y) promulgated by the Bank for International Settlements, the Basel Committee
on Banking Supervision (or any successor or similar authority) or the United
States or foreign regulatory authorities, in each case pursuant to Basel III,
regardless of the date enacted, adopted or issued. A certificate as to such
amounts submitted to the Borrower and the Agent by such Lender shall be
conclusive and binding for all purposes, absent manifest error.
          (c) Failure or delay on the part of any Lender to demand compensation
pursuant to this Section shall not constitute a waiver of such Lender’s right to
demand such compensation; provided that the Borrower shall not be required to
compensate a Lender pursuant to this Section for any increased costs or
reductions incurred more than six months prior to the date that such Lender
notifies the Borrower of the change or circumstance giving rise to such
increased costs or reductions and of such Lender’s intention to claim
compensation therefor; provided further that, if the change or circumstance
giving rise to such increased costs or reductions is retroactive, then the
six-month period referred to above shall be extended to include the period of
retroactive effect thereof.
          SECTION 2.12. Illegality. Notwithstanding any other provision of this
Agreement, if any Lender shall notify the Agent that the introduction of or any
change in or in the interpretation of any law or regulation makes it unlawful,
or any central bank or other Governmental Authority asserts that it is unlawful,
for any Lender or its Eurodollar Lending Office to perform its obligations
hereunder to make Eurodollar Rate Advances or to fund or maintain Eurodollar
Rate Advances hereunder, (a) each Eurodollar Rate Advance under the Facility
under which such Lender has a Commitment will automatically, upon the last day
of the applicable Interest Period or, if required by applicable law, immediately
upon such demand, Convert into a Base Rate Advance and (b) the obligation of the
Lenders to make Eurodollar Rate Advances or to Convert Advances into Eurodollar
Rate Advances shall be suspended until the Agent shall notify the Borrower that
such Lender has determined that the circumstances causing such suspension no
longer exist.
          SECTION 2.13. Payments and Computations. (a) The Borrower shall make
each payment hereunder, irrespective of any right of counterclaim or set-off,
not later than 1:00 P.M. (New York City time) on the day when due in U.S.
dollars to the Agent at the Agent’s Account in same day funds. The Agent will
promptly thereafter cause to be distributed like funds relating to the payment
of principal, interest, fees or commissions ratably (other than amounts payable
pursuant to Section 2.04(b)(ii), 2.11, 2.14 or 8.04) to the Lenders for the
account of their respective Applicable Lending Offices, and like funds relating
to the payment of any other amount payable to any Lender to such Lender for the
account of its Applicable Lending Office, in each case to be applied in
accordance with the terms of this Agreement. Upon any Assuming Lender becoming a
Lender hereunder as a result of a Commitment Increase pursuant to Section 2.18
or an extension of the Termination Date pursuant to Section 2.19, and upon the
Agent’s receipt of such Lender’s Assumption Agreement and recording of the
information contained therein in the Register, from and after the applicable
Increase Date or Extension Date, as the case may be, the Agent shall make all
payments hereunder and under any Notes issued in connection therewith in respect
of the interest assumed thereby to the Assuming Lender. Upon its acceptance of
an Assignment and Assumption and recording of the information contained therein
in the Register pursuant to Section 8.07(c), from and after the effective date
specified in such Assignment and Assumption, the Agent shall make all payments
hereunder and under the Notes in respect of the interest assigned thereby to the
Lender assignee thereunder, and the parties to such Assignment and Assumption
shall make all appropriate adjustments in such payments for periods prior to
such effective date directly between themselves.

26



--------------------------------------------------------------------------------



 



          (b) All computations of interest based on clause (i) of the definition
of “Base Rate” shall be made by the Agent on the basis of a year of 365 or
366 days, as the case may be, and all computations of interest based on the
Eurodollar Rate or the Federal Funds Rate and of fees and Letter of Credit
commissions shall be made by the Agent on the basis of a year of 360 days, in
each case for the actual number of days (including the first day but excluding
the last day) occurring in the period for which such interest, fees or
commissions are payable. Each determination by the Agent of an interest rate
hereunder shall be conclusive and binding for all purposes, absent manifest
error.
          (c) Whenever any payment hereunder or under the Notes shall be stated
to be due on a day other than a Business Day, such payment shall be made on the
next succeeding Business Day, and such extension of time shall in such case be
included in the computation of payment of interest, fee or commission, as the
case may be; provided, however, that, if such extension would cause payment of
interest on or principal of Eurodollar Rate Advances to be made in the next
following calendar month, such payment shall be made on the next preceding
Business Day.
          (d) Unless the Agent shall have received notice from the Borrower
prior to the date on which any payment is due to the Lenders hereunder that the
Borrower will not make such payment in full, the Agent may assume that the
Borrower has made such payment in full to the Agent on such date and the Agent
may, in reliance upon such assumption, cause to be distributed to each Lender on
such due date an amount equal to the amount then due such Lender. If and to the
extent the Borrower shall not have so made such payment in full to the Agent,
each Lender shall repay to the Agent forthwith on demand such amount distributed
to such Lender together with interest thereon, for each day from the date such
amount is distributed to such Lender until the date such Lender repays such
amount to the Agent, at the Federal Funds Rate.
          (e) If the Agent receives funds for application to the obligations
hereunder under circumstances for which neither this Agreement nor the Borrower
specify the Advances or the Facility to which, or the manner in which, such
funds are to be applied, the Agent may, but shall not be obligated to, elect to
distribute such funds to each Lender ratably in accordance with such Lender’s
proportionate share of the principal amount of all outstanding Advances and the
Available Amount of all Letters of Credit then outstanding, in repayment or
prepayment of such of the outstanding Advances or other obligations owed to such
Lender, and for application to such principal installments, as the Agent shall
direct.
          SECTION 2.14. Taxes. (a) Any and all payments by or on account of any
obligation of the Borrower hereunder shall be made free and clear of and without
deduction for any Indemnified Taxes or Other Taxes; provided that if the
Borrower shall be required to deduct any Indemnified Taxes or Other Taxes from
such payments, then (i) the sum payable shall be increased as necessary so that
after making all required deductions (including deductions applicable to
additional sums payable under this Section) the Agent, Lender or Issuing Bank
(as the case may be) receives an amount equal to the sum it would have received
had no such deductions been made, (ii) the Borrower shall make such deductions
and (iii) the Borrower shall pay the full amount deducted to the relevant
Governmental Authority in accordance with applicable law.
          (b) In addition, the Borrower shall pay any Other Taxes to the
relevant Governmental Authority in accordance with applicable law.
          (c) The Borrower shall indemnify the Agent, each Lender and each
Issuing Bank, within 10 days after written demand therefor, for the full amount
of any Indemnified Taxes or Other Taxes (including Indemnified Taxes or Other
Taxes imposed or asserted on or attributable to amounts payable under this
Section) paid by the Agent, such Lender or the Issuing Bank, as the case may be,
and any penalties, interest and reasonable expenses arising therefrom or with
respect thereto, whether or not

27



--------------------------------------------------------------------------------



 



such Indemnified Taxes or Other Taxes were correctly or legally imposed or
asserted by the relevant Governmental Authority. A certificate as to the amount
of such payment or liability setting forth in reasonable detail the basis and
calculation of such amount delivered to the Borrower by a Lender or an Issuing
Bank, or by the Agent on its own behalf or on behalf of a Lender or an Issuing
Bank, shall be conclusive absent manifest error.
          (d) As soon as practicable after any payment of Indemnified Taxes or
Other Taxes by the Borrower to a Governmental Authority, the Borrower shall
deliver to the Agent the original or a certified copy of a receipt issued by
such Governmental Authority evidencing such payment, a copy of the return
reporting such payment or other evidence of such payment reasonably satisfactory
to the Agent.
          (e) Any Foreign Lender that is entitled to an exemption from or
reduction of withholding tax under the law of the jurisdiction in which the
Borrower is located, or any treaty to which such jurisdiction is a party, with
respect to payments under this Agreement shall deliver to the Borrower (with a
copy to the Agent), at the time or times prescribed by applicable law or
reasonably requested by the Borrower, such properly completed and executed
documentation prescribed by applicable law as will permit such payments to be
made without withholding or at a reduced rate. Each Foreign Lender will, on or
prior to the date of its execution and delivery of this Agreement in the case of
each Initial Lender and on the date of the Assumption Agreement or the
Assignment and Assumption pursuant to which it becomes a Lender in the case of
each other Lender, and from time to time thereafter as reasonably requested in
writing by the Borrower (but only so long as such Lender remains lawfully able
to do so), shall provide each of the Agent and the Borrower with two original
Internal Revenue Service Forms W-8BEN or W-8ECI, as appropriate, or any
successor or other form prescribed by the Internal Revenue Service, certifying
that such Lender is exempt from or entitled to a reduced rate of United States
withholding tax on payments pursuant to this Agreement or any Notes.
          (f) If a payment made to a Lender under this Agreement would be
subject to United States federal withholding tax imposed by FATCA if such Lender
were to fail to comply with the applicable reporting requirements of FATCA, such
Lender shall deliver to the Borrower and the Agent, at the time or times
prescribed by law and at such time or times reasonably requested by either the
Borrower or the Agent, such documentation prescribed by applicable law
(including as prescribed by Section 1471(b)(3)(C)(i) of the Code) and such
additional documentation reasonably requested by either the Borrower or the
Agent, as applicable, as may be necessary for either the Borrower or the Agent,
as applicable, to comply with its obligations under FATCA, to determine that
such Lender has complied with such Lender’s obligations under FATCA or to
determine the amount to deduct and withhold from such payment.
          SECTION 2.15. Sharing of Payments, Etc. If any Lender shall obtain any
payment (whether voluntary, involuntary, through the exercise of any right of
set-off, or otherwise) on account of the Advances owing to it (other than (w) in
respect of Defaulting Lenders, (x) as payment of an Advance made by an Issuing
Bank pursuant to the first sentence of Section 2.03(c), (y) as a payment of a
Swing Line Advance made by a Swing Line Bank that has not been participated to
the other Lenders pursuant to Section 2.02(b) or (z) pursuant to Section 2.11,
2.14 or 8.04) in excess of its ratable share of payments on account of the
Advances obtained by all the Lenders, such Lender shall forthwith purchase from
the other Lenders such participations in the Advances owing to them as shall be
necessary to cause such purchasing Lender to share the excess payment ratably
with each of them; provided, however, that if all or any portion of such excess
payment is thereafter recovered from such purchasing Lender, such purchase from
each Lender shall be rescinded and such Lender shall repay to the purchasing
Lender the purchase price to the extent of such recovery together with an amount
equal to such Lender’s ratable share (according to the proportion of (i) the
amount of such Lender’s required repayment to (ii) the total amount so recovered
from the purchasing Lender) of any interest or other amount paid or payable by
the purchasing Lender in

28



--------------------------------------------------------------------------------



 



respect of the total amount so recovered provided further that, so long as the
obligations under this Agreement and any Notes shall not have been accelerated,
any excess payment received by any Lender shall be shared on a pro rata basis
only with other Lenders. The Borrower agrees that any Lender so purchasing a
participation from another Lender pursuant to this Section 2.15 may, to the
fullest extent permitted by law, exercise all its rights of payment (including
the right of set-off) with respect to such participation as fully as if such
Lender were the direct creditor of the Borrower in the amount of such
participation.
          SECTION 2.16. Evidence of Debt. (a) Each Lender shall maintain in
accordance with its usual practice an account or accounts evidencing the
indebtedness of the Borrower to such Lender resulting from each Advance owing to
such Lender from time to time, including the amounts of principal and interest
payable and paid to such Lender from time to time hereunder in respect of
Advances. The Borrower agrees that upon notice by any Lender to the Borrower
(with a copy of such notice to the Agent) to the effect that a Note is required
or appropriate in order for such Lender to evidence (whether for purposes of
pledge, enforcement or otherwise) the Advances owing to, or to be made by, such
Lender, the Borrower shall promptly execute and deliver to such Lender a Note in
substantially the form of Exhibit A hereto, payable to the order of such Lender
in a principal amount equal to the Revolving Credit Commitment of such Lender.
          (b) The Register maintained by the Agent pursuant to Section 8.07(c)
shall include a control account, and a subsidiary account for each Lender, in
which accounts (taken together) shall be recorded (i) the date and amount of
each Borrowing made hereunder, the Type of Advances comprising such Borrowing
and, if appropriate, the Interest Period applicable thereto, (ii) the terms of
each Assumption Agreement and each Assignment and Assumption delivered to and
accepted by it, (iii) the amount of any principal or interest due and payable or
to become due and payable from the Borrower to each Lender hereunder and
(iv) the amount of any sum received by the Agent from the Borrower hereunder and
each Lender’s share thereof.
          (c) Entries made in good faith by the Agent in the Register pursuant
to subsection (b) above, and by each Lender in its account or accounts pursuant
to subsection (a) above, shall be prima facie evidence of the amount of
principal and interest due and payable or to become due and payable from the
Borrower to, in the case of the Register, each Lender and, in the case of such
account or accounts, such Lender, under this Agreement, absent manifest error;
provided, however, that the failure of the Agent or such Lender to make an
entry, or any finding that an entry is incorrect, in the Register or such
account or accounts shall not limit or otherwise affect the obligations of the
Borrower under this Agreement.
          SECTION 2.17. Use of Proceeds. The proceeds of the Advances shall be
available (and the Borrower agrees that it shall use such proceeds) for general
corporate purposes of the Borrower and its Subsidiaries.
          SECTION 2.18. Increase in the Aggregate Revolving Credit Commitments.
(a) The Borrower may, not more than once in any calendar year prior to the final
Termination Date, by notice to the Agent, request that the aggregate amount of
the Revolving Credit Commitments be increased by an amount of $10,000,000 or an
integral multiple of $1,000,000 in excess thereof (each a “Commitment Increase”)
to be effective as of a date that is at least 90 days prior to the scheduled
final Termination Date then in effect (the “Increase Date”) as specified in the
related notice to the Agent; provided, however that (i) in no event shall the
aggregate amount of the Revolving Credit Commitments at any time exceed
$650,000,000 and (ii) on the date of any request by the Borrower for a
Commitment Increase and on the related Increase Date, the applicable conditions
set forth in Article III shall be satisfied.

29



--------------------------------------------------------------------------------



 



          (b) The Agent shall promptly notify the Lenders and such other
Eligible Assignees approved by the Agent, each Issuing Bank and each Swing Line
Bank as the Borrower may identify of a request by the Borrower for a Commitment
Increase, which notice shall include (i) the proposed amount of such requested
Commitment Increase, (ii) the proposed Increase Date and (iii) the date by which
Lenders and such Eligible Assignees wishing to participate in the Commitment
Increase must commit to an increase in the amount of their respective
Commitments (the “Commitment Date”). Each Lender that is willing to participate
in such requested Commitment Increase (each an “Increasing Lender”) and each
Eligible Assignee that is willing to participate in such requested Commitment
Increase (each such Eligible Assignee and each Eligible Assignee that agrees to
an extension of the Termination Date in accordance with Section 2.19(c), an
“Assuming Lender”) shall, in its sole discretion, give written notice to the
Agent on or prior to the Commitment Date of the amount by which it is willing to
participate in such Commitment Increase; provided, however, that the Revolving
Credit Commitment of each such Assuming Lender shall be in an amount of
$5,000,000 or an integral multiple of $1,000,000 in excess thereof. If the
Lenders and Assuming Lenders notify the Agent that they are willing to increase
the amount of their respective Revolving Credit Commitments by an aggregate
amount that exceeds the amount of the requested Commitment Increase, the
requested Commitment Increase shall be allocated among the Lenders and Assuming
Lenders willing to participate therein in such amounts as are agreed between the
Borrower and the Agent.
          (c) Promptly following each Commitment Date, the Agent shall notify
the Borrower as to the amount, if any, by which the Increasing Lenders and
Assuming Lenders are willing to participate in the requested Commitment
Increase. On each Increase Date, each Assuming Lender shall become a Lender
party to this Agreement as of such Increase Date and the Revolving Credit
Commitment of each Increasing Lender for such requested Commitment Increase
shall be so increased by such amount (or by the amount allocated to such Lender
pursuant to the last sentence of Section 2.18(b)) as of such Increase Date;
provided, however, that the Agent shall have received on or before such Increase
Date the following, each dated such date:
     (i) (A) certified copies of resolutions of the Board of Directors of the
Borrower or the Executive Committee of such Board approving the Commitment
Increase and the corresponding modifications to this Agreement and (B) an
opinion of counsel for the Borrower (which may be in-house counsel), confirming
the opinion delivered pursuant to Section 3.01(e)(iv);
     (ii) an assumption agreement from each Assuming Lender, if any, in form and
substance satisfactory to the Borrower and the Agent (each an “Assumption
Agreement”), duly executed by such Assuming Lender, the Agent and the Borrower;
and
     (iii) confirmation from each Increasing Lender of the increase in the
amount of its Revolving Credit Commitment in a writing satisfactory to the
Borrower and the Agent.
On each Increase Date, upon fulfillment of the conditions set forth in the
immediately preceding sentence of this Section 2.18(c), the Agent shall notify
the Lenders (including, without limitation, each Assuming Lender) and the
Borrower, on or before 1:00 P.M. (New York City time), by facsimile, of the
occurrence of the Commitment Increase to be effected on such Increase Date and
shall record in the Register the relevant information with respect to each
Increasing Lender and each Assuming Lender on such date. Each Increasing Lender
and each Assuming Lender shall, as of the Increase Date, fund their respective
Ratable Shares of each Revolving Credit Borrowing then outstanding, which funds
the Agent shall distribute to the other Lenders to effect a funding of each such
Borrowing by each of the Lenders (including the Increasing Lenders and the
Assuming Lenders) ratably in accordance with their Ratable Shares after giving
effect to the applicable Commitment Increase and, if the applicable Increase
Date is

30



--------------------------------------------------------------------------------



 



not the last day of an Interest Period, the Borrower shall be obligated to
reimburse the Lenders in respect thereof pursuant to Section 8.04(c) as if such
distribution were a prepayment.
          SECTION 2.19. Extension of Termination Date. (a) At least 45 days but
not more than 90 days prior to the first and/or second anniversary of the
Effective Date, the Borrower, by written notice to the Agent, may request an
extension of the Termination Date in effect at such time by one year from its
then scheduled expiration. The Agent shall promptly notify each Lender of such
request, and each Lender shall in turn, in its sole discretion, not later than
20 days prior to such anniversary date, notify the Borrower and the Agent in
writing as to whether such Lender will consent to such extension. If any Lender
shall fail to notify the Agent and the Borrower in writing of its consent to any
such request for extension of the Termination Date at least 20 days prior to the
applicable anniversary date, such Lender shall be deemed to be a Non-Consenting
Lender with respect to such request. The Agent shall notify the Borrower not
later than 15 days prior to the applicable anniversary date of the decision of
the Lenders regarding the Borrower’s request for an extension of the Termination
Date.
          (b) If all the Lenders consent in writing to any such request in
accordance with subsection (a) of this Section 2.19, the Termination Date in
effect at such time shall, effective as at the applicable anniversary date (the
“Extension Date”), be extended for one year; provided that on each Extension
Date the applicable conditions set forth in Article III shall be satisfied. If
less than all of the Lenders consent in writing to any such request in
accordance with subsection (a) of this Section 2.19, the Termination Date in
effect at such time shall, effective as at the applicable Extension Date and
subject to subsection (d) of this Section 2.19, be extended as to those Lenders
that so consented (each a “Consenting Lender”) but shall not be extended as to
any other Lender (each a “Non-Consenting Lender”). To the extent that the
Termination Date is not extended as to any Lender pursuant to this Section 2.19
and the Commitment(s) of such Lender is not assumed in accordance with
subsection (c) of this Section 2.19 on or prior to the applicable Extension
Date, the Commitment(s) of such Non-Consenting Lender shall automatically
terminate in whole on such unextended Termination Date without any further
notice or other action by the Borrower, such Lender or any other Person;
provided that such Non-Consenting Lender’s rights under Sections 2.11, 2.14 and
8.04, and its obligations under Section 7.05, shall survive the Termination Date
for such Lender as to matters occurring prior to such date. It is understood and
agreed that no Lender shall have any obligation whatsoever to agree to any
request made by the Borrower for any requested extension of the Termination
Date.
          (c) If less than all of the Lenders consent to any such request
pursuant to subsection (a) of this Section 2.19, the Borrower may arrange for
one or more Consenting Lenders or other Eligible Assignees approved by the
Agent, each Issuing Bank and each Swing Line Bank as Assuming Lenders to assume,
effective as of the Extension Date, any Non-Consenting Lender’s Commitment(s)
and all of the obligations of such Non-Consenting Lender under this Agreement
thereafter arising, without recourse to or warranty by, or expense to, such
Non-Consenting Lender; provided, however, that the amount of the Revolving
Credit Commitment of any such Assuming Lender as a result of such substitution
shall in no event be less than $5,000,000 unless the amount of the Commitment of
such Non-Consenting Lender is less than $5,000,000, in which case such Assuming
Lender shall assume all of such lesser amount; and provided further that:
     (i) any such Consenting Lender or Assuming Lender shall have paid to such
Non-Consenting Lender (A) the aggregate principal amount of, and any interest
accrued and unpaid to the effective date of the assignment on, the outstanding
Advances, if any, of such Non-Consenting Lender plus (B) any accrued but unpaid
facility fees owing to such Non-Consenting Lender as of the effective date of
such assignment;

31



--------------------------------------------------------------------------------



 



     (ii) all additional costs reimbursements, expense reimbursements and
indemnities payable to such Non-Consenting Lender, and all other accrued and
unpaid amounts owing to such Non-Consenting Lender hereunder, as of the
effective date of such assignment shall have been paid to such Non-Consenting
Lender; and
     (iii) with respect to any such Assuming Lender, the applicable processing
and recordation fee required under Section 8.07(b) for such assignment shall
have been paid;
provided further that such Non-Consenting Lender’s rights under Sections 2.11,
2.14 and 8.04, and its obligations under Section 7.05, shall survive such
substitution as to matters occurring prior to the date of substitution. At least
three Business Days prior to any Extension Date, (A) each such Assuming Lender,
if any, shall have delivered to the Borrower and the Agent an Assumption
Agreement, duly executed by such Assuming Lender, such Non-Consenting Lender,
the Borrower and the Agent, (B) any such Consenting Lender shall have delivered
confirmation in writing satisfactory to the Borrower and the Agent as to the
increase in the amount of its Commitment and (C) each Non-Consenting Lender
being replaced pursuant to this Section 2.19 shall have delivered to the Agent
any Note or Notes held by such Non-Consenting Lender. Upon the payment or
prepayment of all amounts referred to in clauses (i), (ii) and (iii) of the
immediately preceding sentence, each such Consenting Lender or Assuming Lender,
as of the Extension Date, will be substituted for such Non-Consenting Lender
under this Agreement and shall be a Lender for all purposes of this Agreement,
without any further acknowledgment by or the consent of the other Lenders, and
the obligations of each such Non-Consenting Lender hereunder shall, by the
provisions hereof, be released and discharged.
          (d) If (after giving effect to any assignments or assumptions pursuant
to subsection (c) of this Section 2.19) Lenders having Revolving Credit
Commitments equal to at least 50% of the Revolving Credit Commitments in effect
immediately prior to the Extension Date consent in writing to a requested
extension (whether by execution or delivery of an Assumption Agreement or
otherwise) not later than one Business Day prior to such Extension Date, the
Agent shall so notify the Borrower, and, subject to the satisfaction of the
applicable conditions in Article III, the Termination Date then in effect shall
be extended for the additional one-year period as described in subsection (a) of
this Section 2.19, and all references in this Agreement, and in the Notes, if
any, to the “Termination Date” shall, with respect to each Consenting Lender and
each Assuming Lender for such Extension Date, refer to the Termination Date as
so extended. Promptly following each Extension Date, the Agent shall notify the
Lenders (including, without limitation, each Assuming Lender) of the extension
of the scheduled Termination Date in effect immediately prior thereto and shall
thereupon record in the Register the relevant information with respect to each
such Consenting Lender and each such Assuming Lender.
          SECTION 2.20. Defaulting Lender. (a) If a Lender becomes, and during
the period it remains, a Defaulting Lender, the following provisions shall
apply:
     (i) such Defaulting Lenders’ Ratable Share of the L/C Exposure and the
Swing Line Advances will, subject to the limitation in the first proviso below,
automatically be reallocated (effective on the day such Lender becomes a
Defaulting Lender) among the Non-Defaulting Lenders pro rata in accordance with
their respective Commitments (such reallocation to be repeated as of any date
that a Lender becomes a Defaulting Lender, whether on the date that such Lender
is required to purchase its participation in any Letter of Credit or otherwise);
provided that (A) the sum of each Non-Defaulting Lender’s aggregate principal
amount of Revolving Credit Advances, allocated share of the L/C Exposure and
allocated share of the principal amount of outstanding Swing Line Advances may
not in any event exceed the Commitment of such Non-Defaulting Lender as in
effect at the time of such reallocation and (B) neither such reallocation nor
any payment by a Non-Defaulting Lender pursuant thereto will constitute a waiver
or release

32



--------------------------------------------------------------------------------



 



of any claim the Borrower, the Agent, any Issuing Bank, any Swing Line Bank or
any other Lender may have against such Defaulting Lender or cause such
Defaulting Lender to be a Non-Defaulting Lender;
     (ii) to the extent that any portion (the “unreallocated portion”) of the
Defaulting Lender’s share of the L/C Exposure and Swing Line Advances cannot be
so reallocated, whether by reason of the proviso in clause (i) above or
otherwise, the Borrower will, not later than three Business Days after demand by
the Agent (at the direction of an Issuing Bank and/or a Swing Line Bank, as the
case may be), (A) Cash Collateralize the obligations of the Borrower to each
Issuing Bank and each Swing Line Bank in respect of such L/C Exposure or Swing
Line Advances, as the case may be, in an amount at least equal to the aggregate
amount of the unreallocated portion of such L/C Exposure or Swing Line Advances,
or (B) in the case of such Swing Line Advances, prepay (subject to clause
(iii) below) and/or Cash Collateralize in full the unreallocated portion
thereof, or (C) make other arrangements satisfactory to the Agent, and to each
Issuing Bank and each Swing Line Bank, as the case may be, in their sole
discretion to protect them against the risk of non-payment by such Defaulting
Lender; provided that cash collateral (or the appropriate portion thereof)
provided in respect of the unreallocated portion of the L/C Exposure or Swing
Line Advances shall be released promptly following: (x) the elimination of the
applicable L/C Exposure or Swing Line Advances giving rise thereto (including by
the termination of Defaulting Lender status of the applicable Lender) or (y) the
Borrower notifying the Agent that such cash collateral exceeds the required
amount of Cash Collateralization and the Agent’s confirmation of such excess (it
being understood that only such excess amount shall be so released); provided
further that in accordance with Section 2.04, to the extent that the Borrower
has Cash Collateralized the aggregate amount of the unreallocated portion of
such L/C Exposure or Swing Line Advances, such unreallocated portion shall not
accrue any fees, commissions or interest; and
     (iii) any amount paid by the Borrower or otherwise received by the Agent
for the account of a Defaulting Lender under this Agreement (whether on account
of principal, interest, fees, indemnity payments or other amounts) will not be
paid or distributed to such Defaulting Lender, but will instead be at the
direction of the Borrower (A) retained by the Agent to Cash Collateralize the
obligations of the Borrower to each Issuing Bank and each Swing Line Bank in
respect of such Defaulting Lender’s unreallocated portion of the L/C Exposure or
Swing Line Advances or to fund any Advance in respect of which such Defaulting
Lender has failed to fund its portion thereof as required, or (B) retained by
the Agent in a segregated non-interest bearing account until (subject to
Section 2.20(d)) the termination of the Commitments and payment in full of all
obligations of the Borrower hereunder and will be applied by the Agent, to the
fullest extent permitted by law, to the making of payments from time to time in
the following order of priority: first to the payment of any amounts owing by
such Defaulting Lender to the Agent under this Agreement, second to the payment
of any amounts owing by such Defaulting Lender to an Issuing Bank or a Swing
Line Bank (pro rata as to the respective amounts owing to each of them) under
this Agreement, third to the payment of post-default interest and then current
interest due and payable to the Lenders hereunder other than Defaulting Lenders,
ratably among them in accordance with the amounts of such interest then due and
payable to them, fourth to the payment of fees then due and payable to the
Non-Defaulting Lenders hereunder, ratably among them in accordance with the
amounts of such fees then due and payable to them, fifth to pay principal then
due and payable to the Non-Defaulting Lenders hereunder ratably in accordance
with the amounts thereof then due and payable to them, sixth to the ratable
payment of other amounts then due and payable to the Non-Defaulting Lenders, and
seventh after the termination of the Commitments, the expiration, termination or
cancellation of all Letters of Credit and payment in full of all obligations of
the Borrower hereunder, to pay amounts owing under this Agreement to

33



--------------------------------------------------------------------------------



 



such Defaulting Lender or as a court of competent jurisdiction may otherwise
direct. Subject to Section 2.04, any payments, prepayments or other amounts paid
or payable to a Defaulting Lender that are applied (or held) to pay amounts owed
by a Defaulting Lender or to post cash collateral pursuant to this Section 2.20
shall be deemed paid to and redirected by such Defaulting Lender, and each
Lender irrevocably consents hereto; provided that any such amount received by
the Agent pursuant to this Section 2.20(a)(iii) shall, subject to
Section 2.20(c), be released to the applicable Defaulting Lender promptly upon
such Defaulting Lender no longer being deemed to be a Defaulting Lender.
          (b) No Commitment of any Lender shall be increased or otherwise
affected, and, except as otherwise expressly provided in this Section 2.20,
performance by the Borrower of its obligations shall not be excused or otherwise
modified, as a result of the operation of this Section 2.20. The rights and
remedies against a Defaulting Lender under this Section 2.20 are in addition to
any other rights and remedies which the Borrower, the Agent or any Lender may
have against such Defaulting Lender.
          (c) If the Borrower and the Agent agree in writing in their reasonable
determination that a Defaulting Lender should no longer be deemed to be a
Defaulting Lender, the Agent will so notify the parties hereto, whereupon as of
the effective date specified in such notice and subject to any conditions set
forth therein (which may include arrangements with respect to any cash
collateral), that Lender will, to the extent applicable, purchase that portion
of outstanding Advances and L/C Exposure of the other Lenders or take such other
actions as the Agent may determine to be necessary to cause the Advances and L/C
Exposure to be held on a pro rata basis by the Lenders in accordance with their
pro rata share, whereupon such Lender will cease to be a Defaulting Lender;
provided that no adjustments will be made retroactively with respect to fees
accrued or payments made by or on behalf of the Borrower while that Lender was a
Defaulting Lender; and provided, further, that except to the extent otherwise
expressly agreed by the affected parties, no change hereunder from Defaulting
Lender to Lender will constitute a waiver or release of any claim of any party
hereunder arising from such Lender’s having been a Defaulting Lender.
          (d) The Borrower’s obligation to provide cash collateral as and when
required pursuant to this Section 2.20 is a required payment under this
Agreement.
          SECTION 2.21. Replacement of Lenders. If any Lender requests
compensation under Section 2.11, or if the Borrower is required to pay
additional amounts to any Lender or any Governmental Authority for the account
of any Lender pursuant to Section 2.14, or if any Lender is a Defaulting Lender,
then the Borrower may, at its sole expense and effort, upon notice to such
Lender and the Agent, require such Lender to assign and delegate, without
recourse (in accordance with and subject to the restrictions contained in, and
consents required by, Section 8.07), all of its interests, rights and
obligations under this Agreement to an Eligible Assignee that shall assume such
obligations (which assignee may be another Lender, if a Lender accepts such
assignment); provided that:
     (a) the Borrower shall have paid to the Agent the assignment fee (if any)
specified in Section 8.07;
     (b) such Lender shall have received payment of an amount equal to the
outstanding principal of its Advances and participations in L/C Disbursements,
accrued interest thereon, accrued fees and all other amounts payable to it
hereunder (including any amounts under Section 8.04(c)) from the assignee (to
the extent of such outstanding principal and accrued interest and fees) or the
Borrower (in the case of all other amounts);

34



--------------------------------------------------------------------------------



 



     (c) in the case of any such assignment resulting from a claim for
compensation under Section 2.11 or payments required to be made pursuant to
Section 2.14, such assignment will result in a reduction in such compensation or
payments thereafter; and
     (d) such assignment does not conflict with applicable law.
          A Lender shall not be required to make any such assignment or
delegation if, prior thereto, as a result of a waiver by such Lender or
otherwise, the circumstances entitling the Borrower to require such assignment
and delegation cease to apply.
ARTICLE III
CONDITIONS TO EFFECTIVENESS AND LENDING
          SECTION 3.01. Conditions Precedent to Effectiveness of Section 2.01.
Section 2.01 of this Agreement shall become effective on and as of the first
date (the “Effective Date”) on which the following conditions precedent have
been satisfied:
          (a) Nothing shall have come to the attention of the Lenders during the
course of their due diligence investigation to lead them to believe that the
Information Memorandum, together with any update supplied by the Borrower to the
Lenders, was or has become misleading, incorrect or incomplete in any material
respect; without limiting the generality of the foregoing, the Lenders shall
have been given such access to the management, records, books of account,
contracts and properties of the Borrower and its Subsidiaries as they shall have
requested.
          (b) The Borrower shall have notified each Lender and the Agent in
writing as to the proposed Effective Date.
          (c) The Borrower shall have paid all reasonable invoiced fees and
expenses of the Agent and the Lenders (including the fees and expenses of
counsel to the Agent).
          (d) On the Effective Date, the following statements shall be true and
the Agent shall have received for the account of each Lender a certificate
signed by a duly authorized officer of the Borrower, dated the Effective Date,
stating that:
     (i) The representations and warranties contained in Section 4.01 are
correct on and as of the Effective Date, and
     (ii) No event has occurred and is continuing that constitutes a Default.
          (e) The Agent shall have received on or before the Effective Date the
following, each dated such day, in form and substance satisfactory to the Agent
and (except for the Notes) in sufficient copies for each Lender:
     (i) The Notes to the order of the Lenders to the extent requested by any
Lender pursuant to Section 2.16.
     (ii) Certified copies of the resolutions of the Board of Directors of the
Borrower approving this Agreement and the Notes, and of all documents evidencing
other necessary corporate action and governmental approvals, if any, with
respect to this Agreement and the Notes.

35



--------------------------------------------------------------------------------



 



     (iii) A certificate of the Secretary or an Assistant Secretary of the
Borrower certifying the names and true signatures of the officers of the
Borrower authorized to sign this Agreement and the Notes and the other documents
to be delivered hereunder.
     (iv) A reasonably acceptable opinion of Peter Falconer, associate general
counsel of the Borrower, substantially in the form of Exhibit D hereto.
     (v) A reasonably acceptable opinion of Shearman & Sterling LLP, counsel for
the Agent, in form and substance satisfactory to the Agent.
          (f) The Borrower shall have terminated the commitments of the lenders
and repaid or prepaid all of the obligations (other than in respect of the
outstanding Existing Letters of Credit) under, the Amended and Restated
Five-Year Credit Agreement dated as of May 15, 2007 among the Borrower, the
lenders parties thereto and Citibank, N.A., as administrative agent, and each of
the Lenders that is a party to such credit facility hereby waives, upon
execution of this Agreement, any notice required by said Credit Agreement
relating to the termination of commitments thereunder.
          SECTION 3.02. Conditions Precedent to Each Borrowing, Commitment
Increase, Extension Date and Issuance. The obligation of each Lender and each
Swing Line Bank to make an Advance (other than (x) a Swing Line Advance made by
a Lender pursuant to Section 2.02(b) or (y) an Advance made by any Issuing Bank
or any Lender pursuant to Section 2.03(c)) on the occasion of each Borrowing,
each Commitment Increase, each extension of the Commitments and the obligation
of each Issuing Bank to issue a Letter of Credit shall be subject to the
conditions precedent that the Effective Date shall have occurred and on the date
of such Borrowing, the applicable Increase Date, the applicable Extension Date
or such issuance the following statements shall be true (and each of the giving
of the applicable Notice of Revolving Credit Borrowing, Notice of Swing Line
Borrowing, request for Commitment Increase, request for Commitment extension or
Notice of Issuance and the acceptance by the Borrower of the proceeds of such
Borrowing, shall constitute a representation and warranty by the Borrower that
on the date of such Borrowing, such Increase Date, such Extension Date or such
issuance such statements are true):
     (a) the representations and warranties contained in Section 4.01 (except
the representations set forth in subsection (d)(ii) thereof and in subsection
(f) thereof) are correct on and as of such date, before and after giving effect
to such Borrowing, such Commitment Increase, such Commitment extension or such
issuance and to the application of the proceeds therefrom, as though made on and
as of such date, except to the extent such representation or warranty related to
a specific earlier date, in which case such representation or warranty shall
have been true and correct as of such earlier date, and
     (b) no event has occurred and is continuing, or would result from such
Borrowing, such Commitment Increase, such Commitment extension or such issuance
or from the application of the proceeds therefrom, that constitutes a Default.
In addition to the other conditions precedent herein set forth, if any Lender
becomes, and during the period it remains, a Defaulting Lender, no Issuing Bank
will be required to issue any Letter of Credit or to amend any outstanding
Letter of Credit to increase the face amount thereof, alter the drawing terms
thereunder or extend, or permit the extension of, the expiry date thereof, and
no Swing Line Bank will be required to make any Swing Line Advance, unless any
Fronting Exposure that would result therefrom is eliminated or fully covered by
the Commitments of the Non-Defaulting Lenders or by Cash Collateralization or a
combination thereof satisfactory to such Issuing Bank or Swing Line Bank.

36



--------------------------------------------------------------------------------



 



          SECTION 3.03. Determinations Under Section 3.01. For purposes of
determining compliance with the conditions specified in Section 3.01, each
Lender shall be deemed to have consented to, approved or accepted or to be
satisfied with each document or other matter required thereunder to be consented
to or approved by or acceptable or satisfactory to the Lenders unless an officer
of the Agent responsible for the transactions contemplated by this Agreement
shall have received notice from such Lender prior to the date that the Borrower,
by notice to the Lenders, designates as the proposed Effective Date, specifying
its objection thereto. The Agent shall promptly notify the Lenders of the
occurrence of the Effective Date.
ARTICLE IV
REPRESENTATIONS AND WARRANTIES
          SECTION 4.01. Representations and Warranties. The Borrower represents
and warrants as follows:
          (a) Organization; Powers. Each of the Borrower and its Subsidiaries is
duly organized, validly existing and in good standing under the laws of the
jurisdiction of its organization, has all requisite power and authority to carry
on its business as now conducted and, except where the failure to do so,
individually or in the aggregate, could not reasonably be expected to result in
a Material Adverse Effect, is qualified to do business in, and is in good
standing in, every jurisdiction where such qualification is required.
          (b) Authorization; Enforceability. The Transactions are within the
Borrower’s corporate powers and have been duly authorized by all necessary
corporate and, if required, stockholder action. This Agreement has been duly
executed and delivered by the Borrower and constitutes a legal, valid and
binding obligation of the Borrower, enforceable in accordance with its terms,
subject to applicable bankruptcy, insolvency, reorganization, moratorium or
other laws affecting creditors’ rights generally and subject to general
principles of equity, regardless of whether considered in a proceeding in equity
or at law.
          (c) Governmental Approvals; No Conflicts. The Transactions (i) do not
require any consent or approval of, registration or filing with, or any other
action by, any Governmental Authority, except such as have been obtained or made
and are in full force and effect, (ii) will not violate any applicable law or
regulation or the charter, by-laws or other organizational documents of the
Borrower or any of its Subsidiaries or any order of any Governmental Authority,
(iii) will not violate or result in a default under any indenture, agreement or
other instrument binding upon the Borrower or any of its Subsidiaries or its
assets, or give rise to a right thereunder to require any payment to be made by
the Borrower or any of its Subsidiaries, and (iv) will not result in the
creation or imposition of any Lien on any asset of the Borrower or any of its
Subsidiaries.
          (d) Financial Condition; No Material Adverse Change. (i) The Borrower
has heretofore furnished to the Lenders its consolidated balance sheet and
statements of income, stockholders equity and cash flows (A) as of and for the
fiscal year ended December 31, 2010, reported on by Ernst & Young LLP,
independent public accountants, and (B) as of and for the fiscal quarter and the
portion of the fiscal year ended March 31, 2011, certified by its chief
financial officer. Such financial statements present fairly, in all material
respects, the financial position and results of operations and cash flows of the
Borrower and its consolidated Subsidiaries as of such dates and for such periods
in accordance with GAAP, consistently applied, subject to year-end audit
adjustments and the absence of footnotes in the case of the statements referred
to in clause (B) above.

37



--------------------------------------------------------------------------------



 



     (ii) Except for disclosures, if any, made in filings by the Borrower prior
to the date hereof pursuant to the Securities and Exchange Act of 1934, as
amended, since December 31, 2010, there has been no material adverse change in
the business, assets, operations or condition, financial or otherwise, of the
Borrower and its Subsidiaries, taken as a whole.
          (e) Properties. (i) Each of the Borrower and its Subsidiaries has good
title to, or valid leasehold interests in, all its real and personal property
material to its business, except for minor defects in title that do not
interfere with its ability to conduct its business as currently conducted or to
utilize such properties for their intended purposes.
     (ii) Each of the Borrower and its Subsidiaries owns, or is licensed to use,
all trademarks, trade names, copyrights, patents and other intellectual property
material to its business, and the use thereof by the Borrower and its
Subsidiaries does not infringe upon the rights of any other Person, except for
any such infringements that, individually or in the aggregate, could not
reasonably be expected to result in a Material Adverse Effect.
          (f) Litigation and Environmental Matters. (i) There are no actions,
suits or proceedings by or before any arbitrator or Governmental Authority
pending against or, to the knowledge of the Borrower, threatened against or
affecting the Borrower or any of its Subsidiaries (A) which are likely,
individually or in the aggregate, to result in a Material Adverse Effect (other
than the Disclosed Litigation) or (B) that involve this Agreement or the
Transactions.
     (ii) Except for the Disclosed Litigation and except with respect to any
other matters that, individually or in the aggregate, are not likely to result
in a Material Adverse Effect, neither the Borrower nor any of its Subsidiaries
(A) has failed to comply with any Environmental Law or to obtain, maintain or
comply with any permit, license or other approval required under any
Environmental Law, (B) has become subject to any Environmental Liability,
(C) has received notice of any claim with respect to any Environmental Liability
or (D) knows of any basis for any Environmental Liability.
     (iii) Since the date of this Agreement, there has been no change in the
status of the Disclosed Litigation that, individually or in the aggregate, has
resulted in, or materially increased the likelihood of, a Material Adverse
Effect.
          (g) Compliance with Laws and Agreements. Each of the Borrower and its
Subsidiaries is in compliance with all laws, regulations and orders of any
Governmental Authority applicable to it or its property and all indentures,
agreements and other instruments binding upon it or its property, except where
the failure to do so, individually or in the aggregate, could not reasonably be
expected to result in a Material Adverse Effect. No Default has occurred and is
continuing.
          (h) Investment Company Status. Neither the Borrower nor any of its
Subsidiaries is an “investment company” as defined in, or subject to regulation
under, the Investment Company Act of 1940.
          (i) Taxes. Each of the Borrower and its Subsidiaries has timely filed
or caused to be filed all Tax returns and reports required to have been filed
and has paid or caused to be paid all Taxes required to have been paid by it,
except (i) Taxes that are being contested in good faith by appropriate
proceedings and for which the Borrower or such Subsidiary, as applicable, has
set aside on its books adequate reserves or (ii) to the extent that the failure
to do so could not reasonably be expected to result in a Material Adverse
Effect.

38



--------------------------------------------------------------------------------



 



          (j) ERISA. No ERISA Event has occurred or is reasonably expected to
occur that, when taken together with all other such ERISA Events for which
liability is reasonably expected to occur, could reasonably be expected to
result in a Material Adverse Effect. The present value of all accumulated
benefit obligations under each Plan (based on the assumptions used for purposes
of Statement of Financial Accounting Standards No. 87) as of the date of the
most recent financial statements reflecting such amounts: (i) did not exceed the
fair market value of the assets of such Plan by an aggregate amount in excess of
$25,000,000 or (ii) if such shortfall is in excess of such amount, such
shortfall could not reasonably be expected to result in a Material Adverse
Effect.
          (k) Disclosure. None of the reports, financial statements,
certificates or other information furnished by or on behalf of the Borrower to
the Agent or any Lender in connection with the negotiation of this Agreement or
delivered hereunder (as modified or supplemented by other information so
furnished) contains any material misstatement of fact or omits to state any
material fact necessary to make the statements therein, in the light of the
circumstances under which they were made, not misleading; provided that, with
respect to projected financial information the Borrower represents only that
such information was prepared in good faith based upon assumptions believed to
be reasonable at the time.
ARTICLE V
COVENANTS
          SECTION 5.01. Affirmative Covenants. Until the Commitments and Letters
of Credit have expired or been terminated and the principal of and interest on
each Advance and all fees payable hereunder shall have been paid in full, the
Borrower covenants and agrees with the Lenders that:
          (a) Financial Statements and Other Information. The Borrower will
furnish to the Agent (which shall promptly furnish to each of the Lenders):
     (i) within 105 days after the end of each fiscal year of the Borrower, its
audited consolidated balance sheet and related statements of operations,
stockholders’ equity and cash flows as of the end of and for such year, setting
forth in each case in comparative form the figures for the previous fiscal year,
all reported on by Ernst & Young LLP or other independent public accountants of
recognized national standing (without a going “concern” or like qualification or
exception and without any qualification or material exception as to the scope of
such audit) to the effect that such consolidated financial statements present
fairly in all material respects the financial condition and results of
operations of the Borrower and its consolidated Subsidiaries on a consolidated
basis in accordance with GAAP consistently applied (the furnishing of the
Borrower’s Form 10-K will satisfy the requirements of this Section 5.01(a)(i));
     (ii) within 55 days after the end of each of the first three fiscal
quarters of each fiscal year of the Borrower, its consolidated balance sheet and
related statements of operations, stockholders’ equity and cash flows as of the
end of and for such fiscal quarter and the then elapsed portion of the fiscal
year, setting forth in each case in comparative form the figures for the
corresponding period or periods of (or, in the case of the balance sheet, as of
the end of) the previous fiscal year, all certified by one of its Financial
Officers as presenting fairly in all material respects the financial condition
and results of operations of the Borrower and its consolidated Subsidiaries on a
consolidated basis in accordance with GAAP consistently applied, subject to
normal year-end audit adjustments and the absence of footnotes (the furnishing
of the Borrower’s Form 10-Q will satisfy the requirements of this
Section 5.01(a)(ii));

39



--------------------------------------------------------------------------------



 



     (iii) concurrently with any delivery of financial statements under clause
(i) or (ii) above, a certificate of a Financial Officer of the Borrower
(A) certifying as to whether a Default has occurred since the delivery of the
previous such certificate, or, with respect to the first such certificate, the
date hereof and, if such Default has occurred, specifying the details thereof
and any action taken or proposed to be taken with respect thereto, (B) setting
forth reasonably detailed calculations demonstrating compliance with Sections
5.02(a) and 5.03 and (C) stating whether any change in GAAP or in the
application thereof has occurred since the date of the audited financial
statements referred to in Section 4.01(d) and, if any such change has occurred,
specifying the effect of such change on the financial statements accompanying
such certificate;
     (iv) concurrently with any delivery of financial statements under clause
(i) above, a certificate of the accounting firm that reported on such financial
statements stating whether they obtained knowledge during the course of their
examination of such financial statements of any Default (which certificate may
be limited to the extent required by accounting rules or guidelines);
     (v) promptly after the same become publicly available, copies of all
periodic and other reports, proxy statements and other material information
filed by the Borrower or any Subsidiary, with the Securities and Exchange
Commission, or any Governmental Authority succeeding to any or all of the
functions of said Commission, or with any national securities exchange, as the
case may be; and
     (vi) promptly following any request therefor, such other information
regarding the operations, business affairs and financial condition of the
Borrower or any Subsidiary, or compliance with the terms of this Agreement, as
the Agent or any Lender may reasonably request.
     The Borrower shall be deemed to have delivered the financial statements and
other information referred to in subclauses (i), (ii) and (v) of this
Section 5.01(a), when such filings, financials or other information have been
posted on the Internet website of the Securities and Exchange Commission
(http://www.sec.gov) or on the Borrower’s own internet website as previously
identified to the Agent and Lenders. If the Agent or a Lender requests such
filings, financial statements or other information to be delivered to it in hard
copies, the Borrower shall furnish to the Agent or such Lender, as applicable,
such statements accordingly, provided that no such request shall affect that
such filings, financial statements or other information have been deemed to have
been delivered in accordance with the terms of the immediately preceding
sentence.
          (b) Notices of Material Events. The Borrower will furnish to the Agent
(which shall promptly furnish to each of the Lenders) prompt written notice of
the following:
     (i) the occurrence of any Default;
     (ii) the filing or commencement of any action, suit or proceeding by or
before any arbitrator or Governmental Authority against or affecting the
Borrower or any Affiliate thereof that is likely to result in a Material Adverse
Effect; and
     (iii) any other development that results in a Material Adverse Effect.
Each notice delivered under this Section shall be accompanied by a statement of
a Financial Officer or other executive officer of the Borrower setting forth the
details of the event or development requiring such notice and any action taken
or proposed to be taken with respect thereto.

40



--------------------------------------------------------------------------------



 



          (c) Existence; Conduct of Business. The Borrower will, and will cause
each of its Subsidiaries to, do or cause to be done all things necessary to
preserve, renew and keep in full force and effect its legal existence and the
rights, licenses, permits, privileges and franchises material to the conduct of
its business; provided that the foregoing shall not prohibit any merger,
consolidation, liquidation or dissolution permitted under Section 5.02(b).
          (d) Payment of Obligations. The Borrower will, and will cause each of
its Subsidiaries to, pay its obligations, including Tax liabilities, that, if
not paid, could result in a Material Adverse Effect before the same shall become
delinquent or in default, except where (i) the validity or amount thereof is
being contested in good faith by appropriate proceedings, (ii) the Borrower or
such Subsidiary has set aside on its books adequate reserves with respect
thereto in accordance with GAAP and (iii) the failure to make payment pending
such contest could not reasonably be expected to result in a Material Adverse
Effect.
          (e) Maintenance of Properties; Insurance. The Borrower will, and will
cause each of its Subsidiaries to, (i) keep and maintain all property material
to the conduct of its business in good working order and condition, ordinary
wear and tear excepted, and (ii) maintain, with financially sound and reputable
insurance companies, insurance in such amounts and against such risks as are
customarily maintained by companies engaged in the same or similar businesses
operating in the same or similar locations, in each case, except to the extent
that the failure to maintain any such insurance could not reasonably be expected
to result in a Material Adverse Effect.
          (f) Books and Records; Inspection Rights. The Borrower will, and will
cause each of its Subsidiaries to, keep proper books of record and account in
which full, true and correct entries are made of all dealings and transactions
in relation to its business and activities. The Borrower will, and will cause
each of its Subsidiaries to, permit any representatives designated by the Agent
or any Lender, upon reasonable prior notice and (unless an Event of Default has
occurred and is continuing, at the expense of the Agent or such Lender, as the
case may be), to visit and inspect its properties, to examine and make extracts
from its books and records, and to discuss its affairs, finances and condition
with its officers and independent accountants, all at such reasonable times and
as often as reasonably requested.
          (g) Compliance with Laws. The Borrower will, and will cause each of
its Subsidiaries to, comply with all laws, rules, regulations and orders of any
Governmental Authority applicable to it or its property, except where the
failure to do so, individually or in the aggregate, could not reasonably be
expected to result in a Material Adverse Effect.
          (h) Use of Proceeds. The proceeds of the Advances will be used only
for general corporate purposes of the Borrower and its Subsidiaries in the
ordinary course of business. No part of the proceeds of any Advance will be
used, whether directly or indirectly, for any purpose that entails a violation
of any of the regulations of the Federal Reserve Board, including Regulations U
and X.
          SECTION 5.02. Negative Covenants. Until the Commitments and Letters of
Credit have expired or terminated and the principal of and interest on each
Advance and all fees payable hereunder have been paid in full the Borrower
covenants and agrees with the Lenders that:
          (a) Negative Pledge. The Borrower will not, nor will it permit any of
its Subsidiaries to, create, incur, assume or suffer to exist any Lien in, of or
on any property of the Borrower or any of its Subsidiaries, whether now owned or
hereafter acquired, except:
     (i) Liens created for the benefit of the Lenders;

41



--------------------------------------------------------------------------------



 



     (ii) Liens existing on the date of this Agreement;
     (iii) Permitted Encumbrances;
     (iv) Liens on property (A) of a Subsidiary to secure only obligations owing
to the Borrower or another such Subsidiary or (B) of any Person which becomes a
Subsidiary after the date of this Agreement, provided that such Liens in this
clause (B) are in existence at the time such Person becomes a Subsidiary and
were not created in anticipation thereof;
     (v) Liens upon real and/or tangible personal property acquired after the
date hereof (by purchase, construction or otherwise) by the Borrower or any of
its Subsidiaries, each of which Liens either (A) existed on such property before
the time of its acquisition and was not created in anticipation thereof, or
(B) was created solely for the purpose of securing Indebtedness representing, or
incurred to finance, refinance or refund, the cost (including the cost of
construction) of such property; provided that no such Lien shall extend to or
cover any property of the Borrower or such Subsidiary other than the property so
acquired and improvements thereon; provided, further, that the principal amount
of Indebtedness secured by any such Lien shall at no time exceed the fair market
value (as determined in good faith by a senior financial officer of the
Borrower) of such property at the time such Lien is created; and provided
finally, that such Lien attaches to such asset concurrently with or within
18 months of acquisition thereof;
     (vi) Liens on assets related to railcar operating leases (including, but
not limited to, car service contracts and cash collateral accounts funded with
revenues under such leases) securing obligations of the Borrower or any
Subsidiary under such lease;
     (vii) attachment, judgment and other similar Liens arising in connection
with court proceedings, provided that (A) the execution or other enforcement of
such Liens in an aggregate amount exceeding $50,000,000 is effectively stayed
and (B) the claims secured thereby are being actively contested in good faith
and by appropriate proceedings;
     (viii) Liens securing Secured Nonrecourse Obligations;
     (ix) in addition to the Liens permitted in the foregoing clauses
(i) through (viii) of this Section 5.02(a), Liens incurred in the ordinary
course of business of the Borrower and any of its Subsidiaries, provided that
the aggregate amount of Indebtedness secured by Liens pursuant to this clause
(ix) shall not at any time exceed $250,000;
     (x) any extension, renewal or replacement, or the combination of, the
foregoing, provided, however, that the Liens permitted hereunder shall not be
spread to cover any additional Indebtedness or property (other than a
substitution of like property); and
     (xi) additional Liens upon real and/or personal property of the Borrower or
any of its Subsidiaries created after the date hereof so long as Unsecured Debt
(as defined below) shall not, at any time, exceed Eligible Assets (as defined
below).
     For the purposes of Section 5.02(a)(xi):
     “Eligible Assets” means the difference, as at any date of determination, of
the following (each of the following items being the consolidated amounts as
reflected in the Borrower’s balance sheet (and/or notes thereto) delivered in
accordance with Section 5.01(a)(i) or (ii) hereof): (A) the sum of (i) cash plus
(ii) available for sale securities plus (iii) direct financing leases plus

42



--------------------------------------------------------------------------------



 



(iv) loans plus (v) operating lease assets, facilities and other— net (including
progress payments related thereto) plus (vi) 50% of investment in joint ventures
plus (vii) assets held (or contracted to be acquired) for sale and lease plus
(viii) investment in future residuals minus (B) encumbered assets.
     “Unsecured Debt” means the sum, as at any date of determination, of the
following (each of the following items being the consolidated amounts as
reflected in the Borrower’s balance sheet (and/or notes thereto) delivered in
accordance with Section 5.01(a)(i) or (ii) hereof): (i) commercial paper and
bankers acceptances plus (ii) notes payable (including without limitation, any
indebtedness payable in respect of borrowings under existing unsecured credit
facilities) plus (iii) Capital Lease Obligations plus (iv) senior term notes, so
long as, in each case, such item is unsecured.
          (b) Fundamental Changes. (i) The Borrower will not merge into or
consolidate with any other Person, or permit any other Person to merge into or
consolidate with it, or sell, transfer, lease or otherwise dispose of (in one
transaction or in a series of transactions) all or substantially all of its
assets (whether now owned or hereafter acquired), or liquidate or dissolve,
except that, if at the time thereof and immediately after giving effect thereto
no Default shall have occurred and be continuing, any Person may merge into the
Borrower in a transaction in which the Borrower is the surviving corporation.
     (ii) The Borrower will not, and will not permit any of its Subsidiaries to,
engage to any material extent in any business other than businesses of the type
conducted by the Borrower and its Subsidiaries on the date of this Agreement,
and businesses reasonably related thereto, including, without limitation, the
business of leasing, investing in, operating, financing and selling
transportation, industrial and commercial equipment and commercial and other
real estate investment property and companies and activities related thereto.
          (c) Transactions with Affiliates. The Borrower will not, and will not
permit any of its Subsidiaries to, sell, lease or otherwise transfer any
property or assets to, or purchase, lease or otherwise acquire any property or
assets from, or otherwise engage in any other transactions with, any of its
Affiliates, except (i) at prices and on terms and conditions not less favorable
to the Borrower or such Subsidiary than could be obtained on an arm’s-length
basis from unrelated third parties, (ii) transactions between or among the
Borrower and its Subsidiaries not involving any other Affiliate and (iii) any
transaction permitted by Section 5.02(b); provided that the foregoing provisions
of this Section 5.02(c) shall not prohibit any such Person from declaring or
paying any lawful dividend so long as, after giving effect thereto, no Default
shall have occurred and be continuing.
          (d) Fiscal Year. The Borrower will not permit its fiscal year to end
on other than December 31 and for each of is fiscal quarters to end on other
than the last day of standard calendar quarters.
          SECTION 5.03. Financial Covenant. Until the Commitments and Letters of
Credit have expired or terminated and the principal and interest on each Advance
and all fees payable hereunder have been paid in full the Borrower covenants and
agrees with the Lenders that the Borrower will not permit its Fixed Charge
Coverage Ratio, as at any fiscal quarter end, to be less than 1.20 to 1.
     For the purposes of this Section 5.03,
     “Cash Flow” means, for any period, the sum, for the Borrower and its
consolidated Subsidiaries, of the following: (i) net income, (ii) income taxes,
(iii) non-cash provisions for, or

43



--------------------------------------------------------------------------------



 



actual write-offs or impairments of, assets (without duplication in respect of
any prior period) and (iv) Fixed Charges.
     “Fixed Charge Coverage Ratio” means, for any day, the ratio of (i) Cash
Flow for the period of four consecutive fiscal quarters of the Borrower ending
on or most recently ended prior to such day to (ii) Fixed Charges for such
period.
     “Fixed Charges” means the sum, for any period for the Borrower and its
consolidated Subsidiaries, of the following: (i) Interest Expense plus (ii) an
estimate of that portion of minimum rents under operating leases representing
the interest factor.
     “Interest Expense” means, for any period, the sum, for the Borrower and its
consolidated Subsidiaries, of the following: (i) all interest in respect of
Indebtedness (including the interest component of any payments in respect of
Capital Lease Obligations) accrued or capitalized during such period (whether or
not actually paid during such period) plus (ii) the net amount payable (or minus
the net amount receivable) under Hedging Agreements relating to interest during
such period (whether or not actually paid or received during such period).
ARTICLE VI
EVENTS OF DEFAULT
          SECTION 6.01. Events of Default. If any of the following events
(“Events of Default”) shall occur and be continuing:
          (a) the Borrower shall fail to pay any principal of or interest on any
Advance or any fee or any other amount payable under this Agreement when and as
the same shall become due and payable, and such failure shall continue
unremedied for a period of two Business Days;
          (b) any representation or warranty made or deemed made by the Borrower
(i) in this Agreement or any amendment or modification hereof or (ii) in any
report, certificate, financial statement or other document furnished pursuant to
or in connection with this Agreement or any amendment or modification thereof,
shall prove to have been incorrect in any material respect when made or deemed
made;
          (c) the Borrower shall fail to observe or perform any covenant,
condition or agreement contained in Section 5.01(b), (c) (with respect to the
Borrower’s existence) or (h) or in Sections 5.02 or 5.03;
          (d) the Borrower shall fail to observe or perform any covenant,
condition or agreement contained in this Agreement (other than those specified
in clause (a) or (c) of this Section 6.01), and such failure shall continue
unremedied for a period of 30 days after notice thereof from the Agent (given at
the request of any Lender) to the Borrower;
          (e) the Borrower or any Subsidiary shall fail to make any payment
(whether of principal or interest and regardless of amount) in respect of any
Material Indebtedness, when and as the same shall become due and payable and
after any applicable grace and/or notice period;
          (f) any event or condition occurs that results in any Material
Indebtedness becoming due prior to its scheduled maturity or that enables or
permits (after giving effect to any applicable grace period and/or notice
period) the holder or holders of any Material Indebtedness or any trustee or
agent on

44



--------------------------------------------------------------------------------



 



its or their behalf to cause any Material Indebtedness to become due, or to
require the prepayment, repurchase, redemption or defeasance thereof, prior to
its scheduled maturity; provided that this clause (f) shall not apply to secured
Indebtedness that becomes due as a result of (i) the voluntary sale or transfer
of the property or assets securing such Indebtedness or (ii) the receipt of
proceeds of a casualty loss or condemnation;
          (g) an involuntary proceeding shall be commenced or an involuntary
petition shall be filed seeking (i) liquidation, reorganization or other relief
in respect of the Borrower or any Material Subsidiary (other than a Single
Transaction Subsidiary) or its debts, or of a substantial part of its assets,
under any Federal, state or foreign bankruptcy, insolvency, receivership or
similar law now or hereafter in effect or (ii) the appointment of a receiver,
trustee, custodian, sequestrator, conservator or similar official for the
Borrower or any Subsidiary or for a substantial part of its assets, and, in any
such case, such proceeding or petition shall continue undismissed for 60 days or
an order or decree approving or ordering any of the foregoing shall be entered;
          (h) the Borrower or any Material Subsidiary (other than a Single
Transaction Subsidiary) shall (i) voluntarily commence any proceeding or file
any petition seeking liquidation, reorganization or other relief under any
Federal, state or foreign bankruptcy, insolvency, receivership or similar law
now or hereafter in effect, (ii) consent to the institution of, or fail to
contest in a timely and appropriate manner, any proceeding or petition described
in clause (g) of this Section 6.01, (iii) apply for or consent to the
appointment of a receiver, trustee, custodian, sequestrator, conservator or
similar official for the Borrower or any Subsidiary or for a substantial part of
its assets, (iv) file an answer admitting the material allegations of a petition
filed against it in any such proceeding, (v) make a general assignment for the
benefit of creditors or (vi) take any action for the purpose of effecting any of
the foregoing;
          (i) the Borrower or any Material Subsidiary (other than a Single
Transaction Subsidiary) shall become unable, admit in writing or fail generally
to pay its debts (other than Secured Nonrecourse Obligations) as they become
due;
          (j) one or more judgments for the payment of money (other than in
respect of Secured Nonrecourse Obligations) in an aggregate amount in excess of
$50,000,000 shall be rendered against the Borrower or any Material Subsidiary
(other than a Single Transaction Subsidiary) or any combination thereof and the
same shall remain undischarged for a period of 30 consecutive days during which
execution shall not be effectively stayed, or any action shall be legally taken
by a judgment creditor to attach or levy upon any assets of the Borrower or any
such Material Subsidiary to enforce any such judgment;
          (k) an ERISA Event shall have occurred that, in the opinion of the
Required Lenders, when taken together with all other ERISA Events that have
occurred, could reasonably be expected to result in a Material Adverse Effect;
or
          (l) a Change in Control shall occur;
then, and in every such event (other than an event with respect to the Borrower
described in clause (g) or (h) of this Section), and at any time thereafter
during the continuance of such event, the Agent may, and at the request of the
Required Lenders shall, by notice to the Borrower, take either or both of the
following actions, at the same or different times: (i) terminate the Commitments
(other than the Commitments to make Advances by an Issuing Bank or a Lender
pursuant to Section 2.03(c)), and thereupon such Commitments shall terminate
immediately, and (ii) declare the Advances then outstanding to be due and
payable in whole (or in part, in which case any principal not so declared to be
due and payable may thereafter be declared to be due and payable), and thereupon
the principal of the Advances so declared to

45



--------------------------------------------------------------------------------



 



be due and payable, together with accrued interest thereon and all fees and
other obligations of the Borrower accrued hereunder, shall become due and
payable immediately, without presentment, demand, protest or other notice of any
kind, all of which are hereby waived by the Borrower; and in case of any event
with respect to the Borrower described in clause (g) or (h) of this Article, the
Commitments (other than the Commitments to make Advances by an Issuing Bank or a
Lender pursuant to Section 2.03(c)) shall automatically terminate and the
principal of the Advances then outstanding, together with accrued interest
thereon and all fees and other obligations of the Borrower accrued hereunder,
shall automatically become due and payable, without presentment, demand, protest
or other notice of any kind, all of which are hereby waived by the Borrower.
          SECTION 6.02. Actions in Respect of the Letters of Credit upon
Default. If any Event of Default shall have occurred and be continuing, the
Agent may with the consent, or shall at the request, of the Required Lenders,
irrespective of whether it is taking any of the actions described in
Section 6.01 or otherwise, make demand upon the Borrower to, and forthwith upon
such demand the Borrower will, (a) pay to the Agent on behalf of the Lenders in
same day funds at the Agent’s office designated in such demand, for deposit in
the L/C Cash Collateral Account, an amount equal to the aggregate Available
Amount of all Letters of Credit then outstanding or (b) make such other
arrangements in respect of the outstanding Letters of Credit as shall be
acceptable to the Lenders having at least 51% of the Revolving Credit
Commitments. If at any time the Agent determines that any funds held in the L/C
Cash Collateral Account are subject to any right or claim of any Person other
than the Agent and the Lenders or that the total amount of such funds is less
than the aggregate Available Amount of all Letters of Credit, the Borrower will,
forthwith upon demand by the Agent, pay to the Agent, as additional funds to be
deposited and held in the L/C Cash Collateral Account, an amount equal to the
excess of (a) such aggregate Available Amount over (b) the total amount of
funds, if any, then held in the L/C Cash Collateral Account that the Agent
determines to be free and clear of any such right and claim. Upon the drawing of
any Letter of Credit, to the extent funds are on deposit in the L/C Cash
Collateral Account, such funds shall be applied to reimburse the Issuing Banks
to the extent permitted by applicable law. After (i) no Event of Default shall
be continuing or (ii) all such Letters of Credit shall have expired or been
fully drawn upon and all other obligations of the Borrower hereunder and under
the Notes shall have been paid in full, the balance, if any, in such LC Cash
Collateral Account shall be returned to the Borrower.
ARTICLE VII
THE AGENT
          SECTION 7.01. Appointment and Authority. Each of the Lenders and the
Issuing Banks hereby irrevocably appoints Citibank to act on its behalf as the
Agent hereunder and under the Notes and authorizes the Agent to take such
actions on its behalf and to exercise such powers as are delegated to the Agent
by the terms hereof or thereof, together with such actions and powers as are
reasonably incidental thereto. The provisions of this Article are solely for the
benefit of the Agent, the Lenders and the Issuing Banks, and, except as provided
in Section 7.07, the Borrower shall not have rights as a third-party beneficiary
of any of such provisions. It is understood and agreed that the use of the term
“agent” herein or in any Notes (or any other similar term) with reference to the
Agent is not intended to connote any fiduciary or other implied (or express)
obligations arising under agency doctrine of any applicable law. Instead such
term is used as a matter of market custom, and is intended to create or reflect
only an administrative relationship between contracting parties.
          SECTION 7.02. Rights as a Lender. The Person serving as the Agent
hereunder shall have the same rights and powers in its capacity as a Lender as
any other Lender and may exercise the same as though it were not the Agent, and
the term “Lender” or “Lenders” shall, unless otherwise expressly indicated or
unless the context otherwise requires, include the Person serving as the Agent

46



--------------------------------------------------------------------------------



 



hereunder in its individual capacity. Such Person and its Affiliates may accept
deposits from, lend money to, own securities of, act as the financial advisor or
in any other advisory capacity for, and generally engage in any kind of business
with, the Borrower or any Subsidiary or other Affiliate thereof as if such
Person were not the Agent hereunder and without any duty to account therefor to
the Lenders.
          SECTION 7.03. Exculpatory Provisions. (a) The Agent shall not have any
duties or obligations except those expressly set forth herein, and its duties
hereunder shall be administrative in nature. Without limiting the generality of
the foregoing, the Agent:
     (i) shall not be subject to any fiduciary or other implied duties,
regardless of whether a Default has occurred and is continuing;
     (ii) shall not have any duty to take any discretionary action or exercise
any discretionary powers, except discretionary rights and powers expressly
contemplated hereby that the Agent is required to exercise as directed in
writing by the Required Lenders (or such other number or percentage of the
Lenders as shall be expressly provided for herein); provided that the Agent
shall not be required to take any action that, in its opinion or the opinion of
its counsel, may expose the Agent to liability or that is contrary to this
Agreement or applicable law, including for the avoidance of doubt any action
that may be in violation of the automatic stay under any debtor relief law or
that may effect a forfeiture, modification or termination of property of a
Defaulting Lender in violation of any debtor relief law; and
     (iii) shall not, except as expressly set forth herein, have any duty to
disclose, and shall not be liable for the failure to disclose, any information
relating to the Borrower or any of its Affiliates that is communicated to or
obtained by the Person serving as the Agent or any of its Affiliates in any
capacity.
          (b) The Agent shall not be liable for any action taken or not taken by
it (i) with the consent or at the request of the Required Lenders (or such other
number or percentage of the Lenders as shall be necessary, or as the Agent shall
believe in good faith shall be necessary, under the circumstances as provided in
Sections 8.01 and 6.01), or (ii) in the absence of its own gross negligence or
willful misconduct. The Agent shall be deemed not to have knowledge of any
Default unless and until notice describing such Default is given to the Agent in
writing by the Borrower, a Lender or an Issuing Bank.
          (c) The Agent shall not be responsible for or have any duty to
ascertain or inquire into (i) any statement, warranty or representation made in
or in connection with this Agreement, (ii) the contents of any certificate,
report or other document delivered hereunder or thereunder or in connection
herewith or therewith, (iii) the performance or observance of any of the
covenants, agreements or other terms or conditions set forth herein or therein
or the occurrence of any Default, (iv) the validity, enforceability,
effectiveness or genuineness of this Agreement or any other agreement,
instrument or document, or (v) the satisfaction of any condition set forth in
Article III or elsewhere herein, other than to confirm receipt of items
expressly required to be delivered to the Agent.
          SECTION 7.04. Reliance by Agent. The Agent shall be entitled to rely
upon, and shall not incur any liability for relying upon, any notice, request,
certificate, consent, statement, instrument, document or other writing
(including any electronic message, Internet or intranet website posting or other
distribution) believed by it to be genuine and to have been signed, sent or
otherwise authenticated by the proper Person. The Agent also may rely upon any
statement made to it orally or by telephone and believed by it to have been made
by the proper Person, and shall not incur any liability for relying thereon. In
determining compliance with any condition hereunder to the making of an Advance,
or the issuance, extension, renewal or increase of a Letter of Credit, that by
its terms must be fulfilled to the

47



--------------------------------------------------------------------------------



 



satisfaction of a Lender or an Issuing Bank, the Agent may presume that such
condition is satisfactory to such Lender or Issuing Bank unless the Agent shall
have received notice to the contrary from such Lender or Issuing Bank prior to
the making of such Advance or the issuance, extension, renewal or increase of
such Letter of Credit. The Agent may consult with legal counsel (who may be
counsel for the Borrower), independent accountants and other experts selected by
it, and shall not be liable for any action taken or not taken by it in
accordance with the advice of any such counsel, accountants or experts.
          SECTION 7.05. Indemnification. (a) The Lenders agree to indemnify the
Agent (to the extent not reimbursed by the Borrower) from and against such
Lender’s pro rata share (determined as provided below) of any and all
liabilities, obligations, losses, damages, penalties, actions, judgments, suits,
costs, expenses or disbursements of any kind or nature whatsoever that may be
imposed on, incurred by, or asserted against the Agent in any way relating to or
arising out of this Agreement or any action taken or omitted by the Agent under
this Agreement (collectively, the “Indemnified Costs”), provided that no Lender
shall be liable for any portion of the Indemnified Costs resulting from the
Agent’s gross negligence or willful misconduct. Without limitation of the
foregoing, each Lender agrees to reimburse the Agent promptly upon demand for
its pro rata share of any out-of-pocket expenses (including counsel fees)
incurred by the Agent in connection with the preparation, execution, delivery,
administration, modification, amendment or enforcement (whether through
negotiations, legal proceedings or otherwise) of, or legal advice in respect of
rights or responsibilities under, this Agreement, to the extent that the Agent
is not reimbursed for such expenses by the Borrower. In the case of any
investigation, litigation or proceeding giving rise to any Indemnified Costs,
this Section 7.05(a) applies whether any such investigation, litigation or
proceeding is brought by the Agent, any Lender or a third party. For purposes of
this Section 7.05(a), the Lenders’ respective pro rata shares of any amount
shall be determined, at any time, according to the sum of (i) the aggregate
principal amount of the Revolving Credit Advances outstanding at such time and
owing to the respective Lenders, (ii) their respective pro rata Shares of the
aggregate Available Amount of all Letters of Credit outstanding at such time and
(iii) their respective Unused Revolving Credit Commitments at such time.
          (b) Each Lender severally agrees to indemnify the Issuing Banks (to
the extent not promptly reimbursed by the Borrower) from and against such
Lender’s Ratable Share of any and all liabilities, obligations, losses, damages,
penalties, actions, judgments, suits, costs, expenses or disbursements of any
kind or nature whatsoever that may be imposed on, incurred by, or asserted
against any such Issuing Bank in any way relating to or arising out of this
Agreement or any action taken or omitted by such Issuing Bank hereunder or in
connection herewith; provided, however, that no Lender shall be liable for any
portion of such liabilities, obligations, losses, damages, penalties, actions,
judgments, suits, costs, expenses or disbursements resulting from such Issuing
Bank’s gross negligence or willful misconduct. Without limitation of the
foregoing, each Lender agrees to reimburse any such Issuing Bank promptly upon
demand for its Ratable Share of any costs and expenses (including, without
limitation, fees and expenses of counsel) payable by the Borrower under
Section 8.04, to the extent that such Issuing Bank is not promptly reimbursed
for such costs and expenses by the Borrower.
          (c) The failure of any Lender to reimburse the Agent or the Issuing
Bank promptly upon demand for its ratable share of any amount required to be
paid by the Lenders to the Agent or the Issuing Bank as provided herein shall
not relieve any other Lender of its obligation hereunder to reimburse the Agent
or the Issuing Bank for its ratable share of such amount, but no Lender shall be
responsible for the failure of any other Lender to reimburse the Agent or an
Issuing Bank for such other Lender’s Ratable Share of such amount. Without
prejudice to the survival of any other agreement of any Lender hereunder, the
agreement and obligations of each Lender contained in this Section 7.05 shall
survive the payment in full of principal, interest and all other amounts payable
hereunder and under the Notes.

48



--------------------------------------------------------------------------------



 



          SECTION 7.06. Delegation of Duties. The Agent may perform any and all
of its duties and exercise its rights and powers hereunder or under any Notes by
or through any one or more sub-agents appointed by the Agent and consented to in
writing by the Borrower (such consent not to be required if an Event of Default
has occurred and is continuing at the time of such appointment). The Agent and
any such sub-agent may perform any and all of its duties and exercise its rights
and powers by or through their respective Related Parties. The exculpatory
provisions of this Article shall apply to any such sub-agent and to the Related
Parties of the Agent and any such sub-agent, and shall apply to their respective
activities in connection with the syndication of the Facilities as well as
activities as Agent. The Agent shall not be responsible for the negligence or
misconduct of any sub-agents appointed with the consent of the Borrower.
          SECTION 7.07. Resignation of Agent. (a) The Agent may at any time give
notice of its resignation to the Lenders, the Issuing Banks and the Borrower.
Upon receipt of any such notice of resignation, the Required Lenders shall have
the right, with the consent of the Borrower (such consent not to be required if
an Event of Default has occurred and is continuing at the time of such
resignation — in which event the Required Lenders’ decision shall be in
consultation with the Borrower), to appoint a successor, which shall be a bank
with an office in New York, New York, or an Affiliate of any such bank with an
office in New York, New York. If no such successor shall have been so appointed
by the Required Lenders and shall have accepted such appointment within 30 days
after the retiring Agent gives notice of its resignation (or such earlier day as
shall be agreed by the Required Lenders) (the “Resignation Effective Date”),
then the retiring Agent may (but shall not be obligated to), on behalf of the
Lenders and the Issuing Banks, appoint a successor Agent meeting the
qualifications set forth above with the consent of the Borrower (such consent
not to be required if an Event of Default has occurred and is continuing at the
time of such assignment). Whether or not a successor has been appointed, such
resignation shall become effective in accordance with such notice on the
Resignation Effective Date.
          (b) If the Person serving as Agent is a Defaulting Lender, the
Required Lenders may, to the extent permitted by applicable law, by notice in
writing to such Person and the other parties hereto remove such Person as Agent
and, with the consent of the Borrower (such consent not to be required if an
Event of Default has occurred and is continuing at the time of such
appointment), appoint a successor. If no such successor shall have been so
appointed by the Required Lenders and shall have accepted such appointment
within 30 days (or such earlier day as shall be agreed by the Required Lenders)
(the “Removal Effective Date”), then such removal shall nonetheless become
effective in accordance with such notice on the Removal Effective Date.
          (c) With effect from the Resignation Effective Date or the Removal
Effective Date (as applicable) (1) the retiring or removed Agent shall be
discharged from its duties and obligations hereunder and under the Notes (except
that in the case of any collateral security held by the Agent on behalf of the
Lenders or the Issuing Banks hereunder, the retiring or removed Agent shall
continue to hold such collateral security until such time as a successor Agent
is appointed) and (2) all payments, communications and determinations provided
to be made by, to or through the Agent shall instead be made by or to each
Lender and Issuing Bank directly, until such time, if any, as the Required
Lenders appoint a successor Agent as provided for above. Upon the acceptance of
a successor’s appointment as Agent hereunder, such successor shall succeed to
and become vested with all of the rights, powers, privileges and duties of the
retiring or removed Agent, and the retiring or removed Agent shall be discharged
from all of its duties and obligations hereunder or under the Notes. The fees
payable by the Borrower to a successor Agent shall be the same as those payable
to its predecessor unless otherwise agreed between the Borrower and such
successor. After the retiring or removed Agent’s resignation or removal
hereunder, the provisions of this Article and Section 8.04 shall continue in
effect for the benefit of such retiring or removed Agent, its sub-agents and
their respective Related Parties in respect of any

49



--------------------------------------------------------------------------------



 



actions taken or omitted to be taken by any of them while the retiring or
removed Agent was acting as Agent.
          SECTION 7.08. Non-Reliance on Agent and Other Lenders. Each Lender and
Issuing Bank acknowledges that it has, independently and without reliance upon
the Agent or any other Lender or any of their Related Parties and based on such
documents and information as it has deemed appropriate, made its own credit
analysis and decision to enter into this Agreement. Each Lender and Issuing Bank
also acknowledges that it will, independently and without reliance upon the
Agent or any other Lender or any of their Related Parties and based on such
documents and information as it shall from time to time deem appropriate,
continue to make its own decisions in taking or not taking action under or based
upon this Agreement, any Note or any related agreement or any document furnished
hereunder or thereunder.
          SECTION 7.09. No Other Duties, etc. Anything herein to the contrary
notwithstanding, none of the Bookrunners, Arrangers, syndication agent or
co-documentation agent listed on the cover page hereof shall have any powers,
duties or responsibilities under this Agreement or any of the Notes, except in
its capacity, as applicable, as the Agent, a Lender or an Issuing Bank
hereunder.
ARTICLE VIII
MISCELLANEOUS
          SECTION 8.01. Amendments, Etc. No amendment or waiver of any provision
of this Agreement or the Notes, nor consent to any departure by the Borrower
therefrom, shall in any event be effective unless the same shall be in writing
and signed by the Required Lenders and (with respect to amendments) the
Borrower, and then such waiver or consent shall be effective only in the
specific instance and for the specific purpose for which given; provided,
however, that (a) no amendment, waiver or consent shall, unless in writing and
signed by all the Lenders, do any of the following: (i) waive any of the
conditions specified in Section 3.01, (ii) change the percentage of the
Revolving Credit Commitments or of the aggregate unpaid principal amount of the
Advances, or the number of Lenders, that shall be required for the Lenders or
any of them to take any action hereunder or (iii) amend this Section 8.01 and
(b) no amendment, waiver or consent shall, unless in writing and signed by the
Required Lenders and each Lender that is directly affected by such amendment,
waiver or consent, (i) other than as provided in Section 2.18, increase the
Commitments of such Lenders, (ii) reduce the principal of, or rate of interest
on, the Advances or any fees or other amounts payable hereunder to such Lender
(except that the approval of the Required Lenders shall be sufficient to waive
Default Interest imposed in accordance with Section 2.07(b)) or (iii) other than
as provided in Section 2.19, postpone any date fixed for any payment of
principal of, or interest on, the Advances or any fees or other amounts payable
hereunder to such Lender, or extend (or permit the extension of) the expiration
date of any Letter of Credit to a date later than 10 Business Days prior to the
Termination Date; and provided further that (x) no amendment, waiver or consent
shall, unless in writing and signed by the Agent in addition to the Lenders
required above to take such action, affect the rights or duties of the Agent
under this Agreement or any Note, (y) no amendment, waiver or consent shall,
unless in writing and signed by each Swing Line Bank, in addition to the Lenders
required above to take such action, affect the rights or obligations of the
Swing Line Banks in their capacities as such under this Agreement, and (z) no
amendment, waiver or consent shall, unless in writing and signed by the Issuing
Banks in addition to the Lenders required above to take such action, adversely
affect the rights or obligations of the Issuing Banks in their capacities as
such under this Agreement.
          SECTION 8.02. Notices, Etc. (a) Notices Generally. Except in the case
of notices and other communications expressly permitted to be given by telephone
(and except as provided in paragraph (b) below), all notices and other
communications provided for herein shall be in writing and shall be

50



--------------------------------------------------------------------------------



 



delivered by hand or overnight courier service, mailed by certified or
registered mail or sent by facsimile as follows:
     (i) if to the Borrower, to it at 222 West Adams Street, Chicago, Illinois
60606, Attention of Treasurer (Facsimile No. (312) 621-6645; Telephone No. (312)
621-6200);
     (ii) if to the Agent, to it at 1615 Brett Road, Building #3, New Castle,
Delaware 19720, Attention of Bank Loan Syndications (Facsimile No.
(212) 994-0961; Telephone No. (302) 323-2478);
     (iii) if to The Bank of New York Mellon in its capacity as Issuing Bank, to
it at 525 William Penn Place, Two BNY Mellon Center, Suite 1715, Pittsburgh,
Pennsylvania 15259-0001, Attention: Manager, Standby Letter of Credit Department
(Facsimile No. 732-667-6383 or 615-932-4121; Telephone No. 412-234-6882), with a
copy to 500 Grant Street, One BNY Mellon Center, Suite 3600, Pittsburgh,
Pennsylvania 15258-0001, Attention: John Smathers (Facsimile No. 412-209-2040;
Telephone No. 412-234-4571); if to PNC Bank, National Association in its
capacity as Issuing Bank, to it at 6750 Miller Road Loc: BR-YB58-01-O,
Brecksville, OH 44141, Attention of Isalene Hasan, Senior Loan Support Analyst
(Facsimile No. 877-718-7656; Telephone No. 440-546-7388), and if to any other
Issuing Bank, to it at the address provided in writing to the Agent and the
Borrower at the time of its appointment as an Issuing Bank hereunder;
     (iv) if to a Lender, to it at its address (or facsimile number) set forth
in its Administrative Questionnaire.
Notices sent by hand or overnight courier service, or mailed by certified or
registered mail, shall be deemed to have been given when received; notices sent
by facsimile shall be deemed to have been given when sent (except that, if not
given during normal business hours for the recipient, shall be deemed to have
been given at the opening of business on the next business day for the
recipient). Notices delivered through electronic communications, to the extent
provided in paragraph (b) below, shall be effective as provided in said
paragraph (b).
          (b) Electronic Communications. Notices and other communications to the
Agent, the Lenders and the Issuing Banks hereunder may be delivered or furnished
by electronic communication (including e-mail and Internet or intranet websites)
pursuant to procedures approved by the Agent, provided that the foregoing shall
not apply to notices to the Agent, any Lender or Issuing Bank pursuant to
Article II if the Agent, such Lender or Issuing Bank, as applicable, has
notified the Borrower and the Agent that it is incapable of receiving notices
under such Article by electronic communication. The Agent or the Borrower may,
in its discretion, agree to accept notices and other communications to it
hereunder by electronic communications pursuant to procedures approved by it;
provided that approval of such procedures may be limited to particular notices
or communications.
          Unless the Agent otherwise prescribes, (i) notices and other
communications sent to an e-mail address shall be deemed received upon the
sender’s receipt of an acknowledgement from the intended recipient (such as by
the “return receipt requested” function, as available, return e-mail or other
written acknowledgement), and (ii) notices or communications posted to an
Internet or intranet website shall be deemed received upon the deemed receipt by
the intended recipient, at its e-mail address as described in the foregoing
clause (i), of notification that such notice or communication is available and
identifying the website address therefor; provided that, for both clauses
(i) and (ii) above, if such notice, email or other communication is not sent
during the normal business hours of the recipient, such notice or

51



--------------------------------------------------------------------------------



 



communication shall be deemed to have been sent at the opening of business on
the next business day for the recipient.
          (c) Change of Address, etc. Any party hereto may change its address or
facsimile number for notices and other communications hereunder by notice to the
other parties hereto.
          (d) Platform.
     (i) The Borrower agrees that the Agent may, but shall not be obligated to,
make the Communications (as defined below) available to the Issuing Banks and
the other Lenders by posting the Communications on Debt Domain, Intralinks,
Syndtrak or a substantially similar electronic transmission system (the
“Platform”).
     (ii) The Platform is provided “as is” and “as available.” The Agent Parties
(as defined below) do not warrant the adequacy of the Platform and expressly
disclaim liability for errors or omissions in the Communications. No warranty of
any kind, express, implied or statutory, including, without limitation, any
warranty of merchantability, fitness for a particular purpose, non-infringement
of third-party rights or freedom from viruses or other code defects, is made by
any Agent Party in connection with the Communications or the Platform. In no
event shall the Agent or any of its Related Parties (collectively, the “Agent
Parties”) have any liability to the Borrower, any Lender or any other Person or
entity for damages of any kind, including, without limitation, direct or
indirect, special, incidental or consequential damages, losses or expenses
(whether in tort, contract or otherwise) arising out of the Agent’s transmission
of communications through the Platform. “Communications” means, collectively,
any notice, demand, communication, information, document or other material that
the Borrower provides to the Agent pursuant to this Agreement or the
transactions contemplated therein which is distributed to the Agent, any Lender
or any Issuing Bank by means of electronic communications pursuant to this
Section, including through the Platform.
          SECTION 8.03. No Waiver; Remedies. No failure on the part of any
Lender or the Agent to exercise, and no delay in exercising, any right hereunder
or under any Note shall operate as a waiver thereof; nor shall any single or
partial exercise of any such right preclude any other or further exercise
thereof or the exercise of any other right. The remedies herein provided are
cumulative and not exclusive of any remedies provided by law.
          SECTION 8.04. Costs and Expenses. (a) The Borrower agrees to pay on
demand all reasonable costs and expenses of the Agent (supported by invoices) in
connection with the preparation, execution, delivery, administration,
modification and amendment of this Agreement, the Notes and the other documents
to be delivered hereunder, including, without limitation, (A) all reasonable due
diligence, syndication (including printing, distribution and bank meetings),
transportation and duplication expenses and (B) the reasonable fees and expenses
of counsel for the Agent with respect thereto and with respect to advising the
Agent as to its rights and responsibilities under this Agreement. The Borrower
further agrees to pay on demand all costs and expenses (supported by invoices)
of the Agent and the Lenders, if any (including, without limitation, reasonable
counsel fees and expenses), in connection with the enforcement (whether through
negotiations, legal proceedings or otherwise) of this Agreement, the Notes and
the other documents to be delivered hereunder, including, without limitation,
reasonable fees and expenses of counsel for the Agent and each Lender in
connection with the enforcement of rights under this Section 8.04(a).

52



--------------------------------------------------------------------------------



 



          (b) The Borrower agrees to indemnify and hold harmless the Agent and
each Lender and each of their Affiliates and their officers, directors,
employees, agents and advisors (each, an “Indemnified Party”) from and against
any and all claims, damages, losses, liabilities and expenses (including,
without limitation, reasonable fees and expenses of counsel) incurred by or
asserted or awarded against any Indemnified Party, in each case arising out of
or in connection with or by reason of (including, without limitation, in
connection with any investigation, litigation or proceeding or preparation of a
defense in connection therewith) (i) the Notes, this Agreement, any of the
transactions contemplated herein or the actual or proposed use of the proceeds
of the Advances or (ii) the actual or alleged presence of Hazardous Materials on
any property of the Borrower or any of its Subsidiaries or any Environmental
Liability relating in any way to the Borrower or any of its Subsidiaries, in
each case except to the extent such claim, damage, loss, liability or expense
resulted from such Indemnified Party’s gross negligence or willful misconduct.
In the case of an investigation, litigation or other proceeding to which the
indemnity in this Section 8.04(b) applies, such indemnity shall be effective
whether or not such investigation, litigation or proceeding is brought by the
Borrower, its directors, equity holders or creditors or an Indemnified Party or
any other Person, whether or not any Indemnified Party is otherwise a party
thereto and whether or not the transactions contemplated hereby are consummated.
The Borrower also agrees not to assert any claim for special, indirect,
consequential or punitive damages against the Agent, any Lender, any of their
Affiliates, or any of their respective directors, officers, employees, attorneys
and agents, and the Lenders and the Agent agree not to assert any such claim
against the Borrower, on any theory of liability, arising out of or otherwise
relating to the Notes, this Agreement, any of the transactions contemplated
herein or the actual or proposed use of the proceeds of the Advances.
          (c) If any payment of principal of, or Conversion of, any Eurodollar
Rate Advance is made by the Borrower to or for the account of a Lender other
than on the last day of the Interest Period for such Advance, as a result of a
payment or Conversion pursuant to Section 2.08(d) or (e), 2.10 or 2.12,
acceleration of the maturity of the Notes pursuant to Section 6.01 or for any
other reason, or by an Eligible Assignee to a Lender other than on the last day
of the Interest Period for such Advance upon an assignment of rights and
obligations under this Agreement pursuant to Section 8.07 as a result of a
demand by the Borrower pursuant to Section 2.21, or if any Borrowing of,
Conversion into or continuation of any Eurodollar Rate Advance is not effected
after the Borrower has given notice thereof (solely to the extent the failure to
take effect was caused by the Borrower or a failure to satisfy the applicable
conditions in Section 3.02), the Borrower shall, upon demand by such Lender
(with a copy of such demand to the Agent), pay to the Agent for the account of
such Lender any amounts required to compensate such Lender for any additional
losses, costs or expenses that it may reasonably incur as a result of such
payment or Conversion, or as a result of any such Borrowing, Conversion or
continuation not being effected (solely to the extent the failure to take effect
was caused by the Borrower or a failure to satisfy the applicable conditions in
Section 3.02), including, without limitation, any loss (excluding loss of
anticipated profits (including the Applicable Margin)), cost or expense incurred
by reason of the liquidation or reemployment of deposits or other funds acquired
by any Lender to fund or maintain such Advance.
          (d) Without prejudice to the survival of any other agreement of the
Borrower hereunder, the agreements and obligations of the Borrower contained in
Sections 2.11, 2.14 and 8.04 shall survive the payment in full of principal,
interest and all other amounts payable hereunder and under the Notes.
          SECTION 8.05. Right of Set-off. Upon (i) the occurrence and during the
continuance of any Event of Default and (ii) the making of the request or the
granting of the consent specified by Section 6.01 to authorize the Agent to
declare the Notes due and payable pursuant to the provisions of Section 6.01,
each Lender and each of its Affiliates is hereby authorized at any time and from
time to time, to the fullest extent permitted by law, to set off and apply any
and all deposits (general or special, time or

53



--------------------------------------------------------------------------------



 



demand, provisional or final) at any time held and other indebtedness at any
time owing by such Lender or such Affiliate to or for the credit or the account
of the Borrower against any and all of the obligations of the Borrower now or
hereafter existing under this Agreement and the Note held by such Lender,
whether or not such Lender shall have made any demand under this Agreement or
such Note and although such obligations may be unmatured. Each Lender agrees
promptly to notify the Borrower after any such set-off and application, provided
that the failure to give such notice shall not affect the validity of such
set-off and application; provided further, that in the event that any Defaulting
Lender exercises any such right of setoff, (x) all amounts so set off will be
paid over immediately to the Agent for further application in accordance with
the provisions of Section 2.20(a) and, pending such payment, will be segregated
by such Defaulting Lender from its other funds and deemed held in trust for the
benefit of the Agent, the Issuing Banks, the Swing Line Banks and the Lenders
and (y) such Defaulting Lender will provide promptly to the Agent a statement
describing in reasonable detail the obligations owing to such Defaulting Lender
as to which it exercised such right of setoff. The rights of each Lender and its
Affiliates under this Section are in addition to other rights and remedies
(including, without limitation, other rights of set-off) that such Lender and
its Affiliates may have.
          SECTION 8.06. Binding Effect. This Agreement shall become effective
(other than Section 2.01, which shall only become effective upon satisfaction of
the conditions precedent set forth in Section 3.01) when it shall have been
executed by the Borrower and the Agent and when the Agent shall have been
notified by each Initial Lender that such Initial Lender has executed it and
thereafter shall be binding upon and inure to the benefit of the Borrower, the
Agent and each Lender and their respective successors and assigns, except that
the Borrower shall not have the right to assign its rights or obligations
hereunder or any interest herein without the prior written consent of each
Lender (and any other attempted assignment or transfer by the Borrower shall be
null and void) and any replacement of the Agent shall be in accordance with
Section 7.07.
          SECTION 8.07. Assignments and Participations. (a) Successors and
Assigns Generally. No Lender may assign or otherwise transfer any of its rights
or obligations hereunder except (i) to an assignee in accordance with the
provisions of paragraph (b) of this Section, (ii) by way of participation in
accordance with the provisions of paragraph (d) of this Section, or (iii) by way
of pledge or assignment, or grant of a security interest, subject to the
restrictions of paragraph (f) of this Section (and any other attempted
assignment or transfer by any Lender shall be null and void). Nothing in this
Agreement, expressed or implied, shall be construed to confer upon any Person
(other than the parties hereto, their respective successors and assigns
permitted hereby, Participants to the extent provided in paragraph (d) of this
Section and, to the extent expressly contemplated hereby, the Related Parties of
each of the Agent and the Lenders) any legal or equitable right, remedy or claim
under or by reason of this Agreement.
          (b) Assignments by Lenders. Any Lender may at any time assign to one
or more Eligible Assignees all or a portion of its rights and obligations under
this Agreement (including all or a portion of its Commitment and the Advances at
the time owing to it); provided that (in each case with respect to any Facility)
any such assignment shall be subject to the following conditions:
     (i) Minimum Amounts. Except in the case of an assignment of the entire
remaining amount of any assigning Lender’s Commitment and/or the Advances at the
time owing to it (in each case with respect to any Facility), the amount of
(x) the Revolving Credit Commitment of the assigning Lender being assigned
pursuant to each such assignment (determined as of the date of the Assignment
and Assumption with respect to such assignment) shall in no event be less than
$5,000,000 or an integral multiple of $1,000,000 in excess thereof and (y) the
undrawn Letter of Credit Commitment of the assigning Lender being assigned
pursuant to each such assignment (determined as of the date of the applicable
Assignment and Assumption) shall in no event be less than $1,000,000, unless, in
each case, the Borrower and the Agent otherwise agree.

54



--------------------------------------------------------------------------------



 



     (ii) Proportionate Amounts. Each partial assignment shall be made as an
assignment of a proportionate part of all the assigning Lender’s rights and
obligations under this Agreement with respect to the Advances or the Commitment
assigned, except that this clause (ii) shall not prohibit any Lender from
assigning all or a portion of its rights and obligations among separate
Facilities on a non-pro rata basis.
     (iii) Required Consents. No consent shall be required for any assignment
except to the extent required by paragraph (b)(i)(B) of this Section and, in
addition:
     (A) the consent of the Borrower (such consent not to be unreasonably
withheld or delayed) shall be required unless (x) an Event of Default has
occurred and is continuing at the time of such assignment, or (y) such
assignment is to a Lender or an Affiliate of a Lender that is in the business of
making and/or buying loans of the type described herein; provided that (i) if
the assignment is to an Affiliate of a Lender either the Borrower consents to
the assignment or the assignee represents and warrants that it will not fund any
portion of any Advance with the plan assets of any “employee benefit plan” (as
defined by Section 3(3) of ERISA) that is subject to Title I of ERISA, or any
“plan” defined by and subject to Section 4975 of the Code if it would cause the
Borrower to incur any prohibited transaction excise tax penalties under
Section 4975 of the Code and (ii) the Borrower shall be deemed to have consented
to any such assignment unless it shall object thereto by written notice to the
Agent within ten Business Days after having received notice thereof;
     (B) the consent of the Agent (such consent not to be unreasonably withheld
or delayed) shall be required for assignments to a Person who is not a Lender or
an Affiliate of a Lender; and
     (C) the consent of each Issuing Bank and Swing Line Bank (such consent not
to be unreasonably withheld or delayed) shall be required for any assignment in
respect of the Revolving Credit Facility.
     (iv) Assignment and Assumption. The parties to each assignment shall
execute and deliver to the Agent an Assignment and Assumption, together with a
processing and recordation fee of $3,500; provided that the Agent may, in its
sole discretion, elect to waive such processing and recordation fee in the case
of any assignment. The assignee, if it is not a Lender, shall deliver to the
Agent an Administrative Questionnaire.
     (v) No Assignment to Certain Persons. No such assignment shall be made to
(A) the Borrower or any of the Borrower’s Affiliates or Subsidiaries or (B) to
any Defaulting Lender or any of its Subsidiaries, or any Person who, upon
becoming a Lender hereunder, would constitute any of the foregoing Persons
described in this clause (B).
     (vi) No Assignment to Natural Persons. No such assignment shall be made to
a natural Person.
     (vii) Certain Additional Payments. In connection with any assignment of
rights and obligations of any Defaulting Lender hereunder, no such assignment
shall be effective unless and until, in addition to the other conditions thereto
set forth herein, the parties to such assignment shall make such additional
payments to the Agent in an aggregate amount sufficient, upon distribution
thereof as appropriate (which may be outright payment, purchases by the assignee
of participations or subparticipations, or other compensating actions, including
funding, with the

55



--------------------------------------------------------------------------------



 



consent of the Borrower and the Agent, the applicable pro rata share of Advances
previously requested but not funded by the Defaulting Lender, to each of which
the applicable assignee and assignor hereby irrevocably consent), to (x) pay and
satisfy in full all payment liabilities then owed by such Defaulting Lender to
the Agent, each Issuing Bank, each Swing Line Bank and each other Lender
hereunder (and interest accrued thereon), and (y) acquire (and fund as
appropriate) its full pro rata share of all Advances and participations in
Letters of Credit and Swing Line Advances in accordance with its Ratable Share.
Notwithstanding the foregoing, in the event that any assignment of rights and
obligations of any Defaulting Lender hereunder shall become effective under
applicable law without compliance with the provisions of this paragraph, then
the assignee of such interest shall be deemed to be a Defaulting Lender for all
purposes of this Agreement until such compliance occurs.
          Subject to acceptance and recording thereof by the Agent pursuant to
paragraph (c) of this Section, from and after the effective date specified in
each Assignment and Assumption, the assignee thereunder shall be a party to this
Agreement and, to the extent of the interest assigned by such Assignment and
Assumption, have the rights and obligations of a Lender under this Agreement,
and the assigning Lender thereunder shall, to the extent of the interest
assigned by such Assignment and Assumption, be released from its obligations
under this Agreement (and, in the case of an Assignment and Assumption covering
all of the assigning Lender’s rights and obligations under this Agreement, such
Lender shall cease to be a party hereto) but shall continue to be entitled to
the benefits of Sections 2.11, 2.14 and 8.04 with respect to facts and
circumstances occurring prior to the effective date of such assignment; provided
that, except to the extent otherwise expressly agreed by the affected parties,
no assignment by a Defaulting Lender will constitute a waiver or release of any
claim of any party hereunder arising from that Lender’s having been a Defaulting
Lender. Any assignment or transfer by a Lender of rights or obligations under
this Agreement that does not comply with this paragraph shall be treated for
purposes of this Agreement as a sale by such Lender of a participation in such
rights and obligations in accordance with paragraph (d) of this Section.
          (c) Register. The Agent, acting solely for this purpose as an agent of
the Borrower, shall maintain at one of its offices in the United States a copy
of each Assignment and Assumption delivered to it and a register for the
recordation of the names and addresses of the Lenders, and the Commitments of,
and principal amounts of the Advances owing to, each Lender pursuant to the
terms hereof from time to time (the “Register”). In addition, the Agent shall
maintain on the Register information regarding the designation and revocation of
designation of any Lender as a Defaulting Lender. The entries in the Register
shall be conclusive absent manifest error, and the Borrower, the Agent and the
Lenders shall treat each Person whose name is recorded in the Register pursuant
to the terms hereof as a Lender hereunder for all purposes of this Agreement.
The Register shall be available for inspection by the Borrower and any Lender,
at any reasonable time and from time to time upon reasonable prior notice.
          (d) Participations. Any Lender may at any time, without the consent
of, or notice to, the Borrower or the Agent, sell participations to any Person
(other than a natural Person or the Borrower or any of the Borrower’s Affiliates
or Subsidiaries) (each, a “Participant”) in all or a portion of such Lender’s
rights and/or obligations under this Agreement (including all or a portion of
its Commitments and/or the Advances owing to it); provided that (i) such
Lender’s obligations under this Agreement shall remain unchanged, (ii) such
Lender shall remain solely responsible to the other parties hereto for the
performance of such obligations, and (iii) the Borrower, the Agent, the Issuing
Banks and the other Lenders shall continue to deal solely and directly with such
Lender in connection with such Lender’s rights and obligations under this
Agreement. For the avoidance of doubt, each Lender shall be responsible for the
indemnity under Section 7.05 with respect to any payments made by such Lender to
its Participant(s).

56



--------------------------------------------------------------------------------



 



          Any agreement or instrument pursuant to which a Lender sells such a
participation shall provide that such Lender shall retain the sole right to
enforce this Agreement and to approve any amendment, modification or waiver of
any provision of this Agreement; provided that such agreement or instrument may
provide that such Lender will not, without the consent of the Participant, agree
to any amendment, modification or waiver described in clause (a) of the first
proviso of Section 8.01 that affects such Participant. The Borrower agrees that
each Participant shall be entitled to the benefits of Sections 2.11, 2.14 and
8.04(c) to the same extent as if it were the granting Lender; provided that such
Participant agrees to be subject to the provisions of Section 2.21 as if it were
an assignee under paragraph (b) of this Section. No Participant shall be
entitled to the benefits of Section 8.05.
          (e) Limitations upon Participant Rights. A Participant shall not be
entitled to receive any greater payment under Sections 2.11 or 2.14 than the
applicable Lender would have been entitled to receive with respect to the
participation sold to such Participant, unless the sale of the participation to
such Participant is made with the Borrower’s prior written consent. A
Participant that would be a Foreign Lender if it were a Lender shall not be
entitled to the benefits of Section 2.14 unless the Borrower is notified of the
participation sold to such Participant and such Participant agrees, for the
benefit of the Borrower, to comply with Section 2.14(e) as though it were a
Lender.
          (f) Certain Pledges. Any Lender may at any time pledge or assign, or
grant a security interest in, all or any portion of its rights under this
Agreement to secure obligations of such Lender, including any pledge or
assignment, or grant of a security interest, to secure obligations to a Federal
Reserve Bank; provided that no such pledge or assignment or grant shall release
such Lender from any of its obligations hereunder or substitute any such pledgee
or assignee or grantee for such Lender as a party hereto.
          (g) Any Lender may, in connection with any assignment or participation
or proposed assignment or participation pursuant to this Section 8.07, disclose
to the assignee or participant or proposed assignee or participant, any
information relating to the Borrower furnished to such Lender by or on behalf of
the Borrower; provided that, prior to any such disclosure, the assignee or
participant or proposed assignee or participant shall agree (for the benefit of
the Borrower) to preserve the confidentiality of any Borrower Information
relating to the Borrower received by it from such Lender.
          SECTION 8.08. Confidentiality. Neither the Agent nor any Lender may
disclose to any Person any confidential, proprietary or non-public information
of the Borrower furnished to the Agent or the Lenders by or on behalf of the
Borrower (such information being referred to collectively herein as the
“Borrower Information”), except that each of the Agent and each of the Lenders
may disclose Borrower Information (a) to its Related Parties (it being
understood that the Persons to whom such disclosure is made will be informed of
the confidential nature of such Borrower Information and instructed to keep such
Borrower Information confidential on substantially the same terms as provided
herein), (b) to the extent required or requested by any regulatory authority
having jurisdiction over such Person or its Related Parties (including any
self-regulatory authority, such as the National Association of Insurance
Commissioners); (c) to the extent required by applicable laws or regulations or
by any subpoena or similar legal process; (d) to any other party hereto; (e) in
connection with the exercise of any remedies hereunder or under any Note or any
action or proceeding relating to this Agreement or any Note or the enforcement
of rights hereunder or thereunder; (f) subject to an agreement (for the benefit
of the Borrower) containing provisions substantially the same as those of this
Section, to (i) any assignee of or Participant in, or any prospective assignee
of or Participant in, any of its rights and obligations under this Agreement, or
(ii) any actual or prospective party (or its Related Parties) to any swap,
derivative or other transaction under which payments are to be made by reference
to the Borrower and its obligations, this Agreement or payments hereunder;
(g) to the extent such Information (x) becomes publicly available other than as
a result of a breach of this Section 8.08 by the Agent or such Lender, or (y) is
or becomes

57



--------------------------------------------------------------------------------



 



available to the Agent or such Lender on a nonconfidential basis from a source
other than the Borrower and (h) with the consent of the Borrower.
          SECTION 8.09. Governing Law. This Agreement and the Notes shall be
governed by, and construed in accordance with, the laws of the State of New
York.
          SECTION 8.10. Execution in Counterparts. This Agreement may be
executed in any number of counterparts and by different parties hereto in
separate counterparts, each of which when so executed shall be deemed to be an
original and all of which taken together shall constitute one and the same
agreement. Delivery of an executed counterpart of a signature page to this
Agreement by facsimile shall be effective as delivery of a manually executed
counterpart of this Agreement.
          SECTION 8.11. Jurisdiction, Etc. (a) Each party hereto irrevocably and
unconditionally agrees that it will not commence any action, litigation or
proceeding of any kind or description, whether in law or equity, whether in
contract or in tort or otherwise, against any other party hereto or any Related
Party of the foregoing in any way relating to this Agreement or any Note or the
transactions relating hereto or thereto, in any forum other than the courts of
the State of New York sitting in New York County, and of the United States
District Court for the Southern District of New York, and any appellate court
from any thereof, and each of the parties hereto irrevocably and unconditionally
submits to the jurisdiction of such courts and agrees that all claims in respect
of any such action, litigation or proceeding may be heard and determined in such
New York State court or, to the fullest extent permitted by applicable law, in
such federal court. The Borrower hereby agrees that service of process in any
such action or proceeding brought in the any such New York State court or in
such federal court may be made upon CT Corporation System at its offices at 111
Eighth Avenue, New York, New York 10011 (the “Process Agent”) and the Borrower
hereby irrevocably appoints the Process Agent its authorized agent to accept
such service of process, and agrees that the failure of the Process Agent to
give any notice of any such service shall not impair or affect the validity of
such service or of any judgment rendered in any action or proceeding based
thereon. The Borrower hereby further irrevocably consents to the service of
process in any action or proceeding in such courts by the mailing thereof by any
parties hereto by registered or certified mail, postage prepaid, to the Borrower
at its address specified pursuant to Section 8.02. Each of the parties hereto
agrees that a final judgment in any such action or proceeding shall be
conclusive and may be enforced in other jurisdictions by suit on the judgment or
in any other manner provided by law.
          (b) Each of the parties hereto irrevocably and unconditionally waives,
to the fullest extent it may legally and effectively do so, any objection that
it may now or hereafter have to the laying of venue of any suit, action or
proceeding arising out of or relating to this Agreement or the Notes in any New
York State or federal court. Each of the parties hereto hereby irrevocably
waives, to the fullest extent permitted by law, the defense of an inconvenient
forum to the maintenance of such action or proceeding in any such court.
          SECTION 8.12. No Liability of the Issuing Banks. The Borrower assumes
all risks of the acts or omissions of any beneficiary or transferee of any
Letter of Credit with respect to its use of such Letter of Credit. Neither an
Issuing Bank nor any of its officers or directors shall be liable or responsible
for: (a) the use that may be made of any Letter of Credit or any acts or
omissions of any beneficiary or transferee in connection therewith; (b) the
validity, sufficiency or genuineness of documents, or of any endorsement
thereon, even if such documents should prove to be in any or all respects
invalid, insufficient, fraudulent or forged; (c) payment by such Issuing Bank
against presentation of documents that do not comply with the terms of a Letter
of Credit, including failure of any documents to bear any reference or adequate
reference to the Letter of Credit; or (d) any other circumstances whatsoever in
making or failing to make payment under any Letter of Credit, except that the
Borrower shall have a

58



--------------------------------------------------------------------------------



 



claim against such Issuing Bank, and such Issuing Bank shall be liable to the
Borrower, to the extent of any direct, but not consequential damages suffered by
the Borrower that the Borrower proves were caused by (i) such Issuing Bank’s
willful misconduct or gross negligence in determining whether documents
presented under any Letter of Credit comply with the terms of the Letter of
Credit or (ii) such Issuing Bank’s willful failure to make lawful payment under
a Letter of Credit after the presentation to it of a draft and certificates
strictly complying with the terms and conditions of the Letter of Credit. In
furtherance and not in limitation of the foregoing, such Issuing Bank may accept
documents that appear on their face to be in order, without responsibility for
further investigation.
          SECTION 8.13. Patriot Act. Each Lender hereby notifies the Borrower
that pursuant to the requirements of the USA Patriot Act (Title III of Pub. L.
107-56 (signed into law October 26, 2001)) (the “Act”), it is required to
obtain, verify and record information that identifies each borrower, guarantor
or grantor (the “Loan Parties”), which information includes the name and address
of each Loan Party and other information that will allow such Lender to identify
such Loan Party in accordance with the Act.

59



--------------------------------------------------------------------------------



 



          SECTION 8.14. Waiver of Jury Trial. Each of the Borrower, the Agent
and the Lenders hereby irrevocably waives all right to trial by jury in any
action, proceeding or counterclaim (whether based on contract, tort or
otherwise) arising out of or relating to this Agreement or the Notes or the
actions of the Agent or any Lender in the negotiation, administration,
performance or enforcement thereof.
          IN WITNESS WHEREOF, the parties hereto have caused this Agreement to
be executed by their respective officers thereunto duly authorized, as of the
date first above written.

            GATX CORPORATION
      By   /s/ William J. Hasek         Title: Senior Vice President and
Treasurer              CITIBANK, N.A.,
as Agent and Lender
      By   /s/ Susan M. Olsen         Title: Vice President   

            Syndication Agent
      BANK OF AMERICA, N.A.
      By   /s/ David Meehan         Title: Director   

            Co-Documentation Agents

PNC BANK, NATIONAL ASSOCIATION
      By   /s/ William Bowne         Title: Senior Vice President             
U.S. BANK NATIONAL ASSOCIATION
      By   /s/ Kathleen Schurr         Title: Vice President             
BAYERISCHE LANDESBANK, NEW YORK BRANCH
      By   /s/ Suyash Upreti         Title: Vice President              By   /s/
Rolf Siebert         Title: Senior Vice President         

60



--------------------------------------------------------------------------------



 



         

Lenders

            MORGAN STANLEY BANK, N.A.
      By   /s/ Sherrese Clarke         Title: Authorized Signatory             
BMO HARRIS FINANCING, INC.
      By   /s/ Thad Rasche         Title: Director              KEYBANK NATIONAL
ASSOCIATION
      By   /s/ Frank J. Jancar         Title: Vice President              MIZUHO
CORPORATE BANK, LTD.
      By   /s/ Robert Gallagher         Title: Authorized Signatory             
THE NORTHERN TRUST COMPANY
      By   /s/ Keith L. Burson         Title: Vice President              THE
BANK OF NEW YORK MELLON
      By   /s/ John Smathers         Title: First Vice President           

61



--------------------------------------------------------------------------------



 



         

SCHEDULE I
GATX CORPORATION
CREDIT AGREEMENT

                              Revolving Credit     Swing Line     Letter of
Credit   Name of Initial Lender   Commitment     Commitment     Commitment  
Bank of America, N.A.
  $ 110,000,000     $ 0     $ 0  
Citibank, N.A.
  $ 110,000,000     $ 30,000,000     $ 0  
PNC Bank, National Association
  $ 60,000,000     $ 0     $ 15,000,000  
U.S. Bank National Association
  $ 50,000,000     $ 0     $ 0  
Bayerische Landesbank, New York Branch
  $ 45,000,000     $ 0     $ 0  
Morgan Stanley Bank, N.A.
  $ 50,000,000     $ 0     $ 0  
BMO Harris Financing, Inc.
  $ 30,000,000     $ 0     $ 0  
KeyBank National Association
  $ 30,000,000     $ 0     $ 0  
Mizuho Corporate Bank, Ltd.
  $ 30,000,000     $ 0     $ 0  
The Northern Trust Company
  $ 30,000,000     $ 0     $ 0  
The Bank of New York Mellon
  $ 15,000,000     $ 0     $ 35,000,000  
 
                       
 
                 
Total:
  $ 560,000,000     $ 30,000,000     $ 50,000,000  
 
                 

 



--------------------------------------------------------------------------------



 



Schedule 2.01(b)
Existing Letters of Credit

                              Guaranteed                 Party/Beneficiary  
Issuing Bank   Reference Number   Amount   Expiration
Trail, LTD.
  The Bank of New York Mellon     48262     $ 1,000,000       11/30/2011  
Trail, LTD.
  The Bank of New York Mellon     48263     $ 2,523,950       12/31/2011  
Travelers Ins. Co.
  The Bank of New York Mellon     48264     $ 164,672       12/31/2011  
Arrowood Indemnity Co.
  The Bank of New York Mellon     48266     $ 45,000       10/01/2011  
ACE Insurance Co.
  The Bank of New York Mellon     51889     $ 2,233,000       12/31/2011  
XL Specialty Insurance Co.
  The Bank of New York Mellon     55582     $ 3,677,600       9/30/2011  
Greenwich Insurance Co.
                           
TOTAL
              $ 9,644,222          
 
                         

 



--------------------------------------------------------------------------------



 



EXHIBIT A — FORM OF
NOTE

     
U.S.$____________
  Dated: ________________, 201_

          FOR VALUE RECEIVED, the undersigned, GATX CORPORATION, a New York
corporation (the “Borrower”), HEREBY PROMISES TO PAY to the order of
_________________________ (the “Lender”) for the account of its Applicable
Lending Office on the Termination Date applicable to such Lender (each as
defined in the Credit Agreement referred to below) the principal sum of
U.S.$[amount of the Lender’s Revolving Credit Commitment in figures] or, if
less, the aggregate principal amount of the Revolving Credit Advances (as
defined below) made by the Lender to the Borrower pursuant to the Four Year
Credit Agreement dated as of May 9, 2011 among the Borrower, the Lender and
certain other lenders parties thereto, and Citibank, N.A., as Agent for the
Lender and such other lenders (as amended or modified from time to time, the
“Credit Agreement”; the terms defined therein being used herein as therein
defined) outstanding on such Termination Date.
          The Borrower promises to pay interest on the unpaid principal amount
of each Revolving Credit Advance from the date of such Revolving Credit Advance
until such principal amount is paid in full, at such interest rates, and payable
at such times, as are specified in the Credit Agreement.
          Both principal and interest are payable in lawful money of the United
States of America to Citibank, as Agent, at 388 Greenwich Street, New York, New
York 10013, in same day funds. Each Revolving Credit Advance owing to the Lender
by the Borrower pursuant to the Credit Agreement, and all payments made on
account of principal thereof, shall be recorded by the Lender and, prior to any
transfer hereof, endorsed on the grid attached hereto which is part of this
Promissory Note.
          This Promissory Note is one of the Notes referred to in, and is
entitled to the benefits of, the Credit Agreement. The Credit Agreement, among
other things, (i) provides for the making of advances (the “Revolving Credit
Advances”) by the Lender to the Borrower from time to time in an aggregate
amount not to exceed at any time outstanding the U.S. dollar amount first above
mentioned, the indebtedness of the Borrower resulting from each such Revolving
Credit Advance being evidenced by this Promissory Note and (ii) contains
provisions for acceleration of the maturity hereof upon the happening of certain
stated events and also for prepayments on account of principal hereof prior to
the maturity hereof upon the terms and conditions therein specified.

            GATX CORPORATION
      By           Title:           

 



--------------------------------------------------------------------------------



 



         

ADVANCES AND PAYMENTS OF PRINCIPAL

                          Amount of             Amount of   Principal Paid  
Unpaid Principal   Notation Date   Advance   or Prepaid   Balance   Made By    
                                                 

2



--------------------------------------------------------------------------------



 



EXHIBIT B — FORM OF NOTICE OF
BORROWING
Citibank, N.A., as Agent
  for the Lenders parties
  to the Credit Agreement
  referred to below
  16115 Brett Road, Building #3
  New Castle, Delaware 19720
[Date]
          Attention: Bank Loan Syndications Department
Ladies and Gentlemen:
          The undersigned, GATX Corporation, refers to the Four Year Credit
Agreement, dated as of May 9, 2011 (as amended or modified from time to time,
the “Credit Agreement”, the terms defined therein being used herein as therein
defined), among the undersigned, certain Lenders parties thereto and Citibank,
N.A., as Agent for said Lenders, and hereby gives you notice, irrevocably,
pursuant to Section 2.02 of the Credit Agreement that the undersigned hereby
requests a Borrowing under the Credit Agreement, and in that connection sets
forth below the information relating to such Borrowing (the “Proposed
Borrowing”) as required by Section 2.02(a) of the Credit Agreement:

  (i)   The Business Day of the Proposed Borrowing is _______________, 20__.    
(ii)   The Facility under which the Proposed Borrowing is requested is the
_______________ Facility.     (iii)   The Type of Advances comprising the
Proposed Borrowing is [Base Rate Advances] [Eurodollar Rate Advances] [LIBOR
Swing Line Advance] [Fed Funds Swing Line Advance].     (iv)   The aggregate
amount of the Proposed Borrowing is $______________.     (v)   [The initial
Interest Period for each Eurodollar Rate Advance made as part of the Proposed
Borrowing is _____ [week[s]] [month[s]].]

          The undersigned hereby certifies that the following statements are
true on the date hereof, and will be true on the date of the Proposed Borrowing:
     (A) the representations and warranties contained in Section 4.01 of the
Credit Agreement (except the representations set forth in subsection (d)(ii)
thereof and in subsection (f) thereof) are correct, before and after giving
effect to the Proposed Borrowing and to the application of the proceeds
therefrom, as though made on and as of such date, except to the extent such
representation or warranty related to a specific earlier date, in which case
such representation or warranty shall have been true and correct as of such
earlier date;

 



--------------------------------------------------------------------------------



 



     (B) no event has occurred and is continuing, or would result from such
Proposed Borrowing or from the application of the proceeds therefrom, that
constitutes a Default; and

            Very truly yours,

GATX CORPORATION
      By           Title:             

2



--------------------------------------------------------------------------------



 



EXHIBIT C — FORM OF
ASSIGNMENT AND ASSUMPTION
          This Assignment and Assumption (the “Assignment and Assumption”) is
dated as of the Assignment Effective Date set forth below and is entered into by
and between [the][each]11 Assignor identified in item 1 below ([the][each, an]
“Assignor”) and [the][each]12 Assignee identified in item 2 below ([the][each,
an] “Assignee”). [It is understood and agreed that the rights and obligations of
[the Assignors][the Assignees]13 hereunder are several and not joint.]14
Capitalized terms used but not defined herein shall have the meanings given to
them in the Credit Agreement identified below (as amended, the “Credit
Agreement”), receipt of a copy of which is hereby acknowledged by [the][each]
Assignee. The Standard Terms and Conditions set forth in Annex 1 attached hereto
are hereby agreed to and incorporated herein by reference and made a part of
this Assignment and Assumption as if set forth herein in full.
          For an agreed consideration, [the][each] Assignor hereby irrevocably
sells and assigns to [the Assignee][the respective Assignees], and [the][each]
Assignee hereby irrevocably purchases and assumes from [the Assignor][the
respective Assignors], subject to and in accordance with the Standard Terms and
Conditions and the Credit Agreement, as of the Assignment Effective Date
inserted by the Agent as contemplated below (i) all of [the Assignor’s][the
respective Assignors’] rights and obligations in [its capacity as a
Lender][their respective capacities as Lenders] under the Credit Agreement and
any other documents or instruments delivered pursuant thereto to the extent
related to the amount and percentage interest identified below of all of such
outstanding rights and obligations of [the Assignor][the respective Assignors]
under the respective Facilities identified below (including without limitation
any letters of credit, guarantees, and Swing Line Advances included in such
Facilities), and (ii) to the extent permitted to be assigned under applicable
law, all claims, suits, causes of action and any other right of [the Assignor
(in its capacity as a Lender)][the respective Assignors (in their respective
capacities as Lenders)] against any Person, whether known or unknown, arising
under or in connection with the Credit Agreement, any other documents or
instruments delivered pursuant thereto or the credit transactions governed
thereby or in any way based on or related to any of the foregoing, including,
but not limited to, contract claims, tort claims, malpractice claims, statutory
claims and all other claims at law or in equity related to the rights and
obligations sold and assigned pursuant to clause (i) above (the rights and
obligations sold and assigned by [the][any] Assignor to [the][any] Assignee
pursuant to clauses (i) and (ii) above being referred to herein collectively as
[the][an] “Assigned Interest”). Each such sale and assignment is without
recourse to [the][any] Assignor and, except as expressly provided in this
Assignment and Assumption, without representation or warranty by [the][any]
Assignor.

             
1.
  Assignor[s]:        
 
     
 
   
 
           
 
     
 
   

 

11   For bracketed language here and elsewhere in this form relating to the
Assignor(s), if the assignment is from a single Assignor, choose the first
bracketed language. If the assignment is from multiple Assignors, choose the
second bracketed language.   12   For bracketed language here and elsewhere in
this form relating to the Assignee(s), if the assignment is to a single
Assignee, choose the first bracketed language. If the assignment is to multiple
Assignees, choose the second bracketed language.   13   Select as appropriate.  
14   Include bracketed language if there are either multiple Assignors or
multiple Assignees.



--------------------------------------------------------------------------------



 



-2-

                  [Assignor [is] [is not] a Defaulting Lender]
 
           
2.
  Assignee[s]:        
 
     
 
   
 
           
 
     
 
        [for each Assignee, indicate [Affiliate] of [identify Lender]]
 
           
3.
  Borrower(s):        
 
     
 
   
 
            4.   Agent:Citibank, N.A., as the administrative agent under the
Credit Agreement
 
            5.   Credit Agreement:   The $560,000,000 Four Year Credit Agreement
dated as of May 9, 2011 among GATX Corporation, the Lenders parties thereto,
Citibank, N.A., as Agent, and the other agents parties thereto
 
            6.   Assigned Interest[s]:

                                                                               
    Percentage                             Aggregate Amount of     Amount of    
Assigned                     Facility     Commitment/Advances    
Commitment/Advances     of Commitment/     CUSIP   Assignor[s]15   Assignee[s]16
    Assigned17     for all Lenders 1 8     Assigned 8     Advances 19     Number
 
 
                  $       $         %          
 
                  $       $         %          
 
                  $       $         %          

[7. Trade Date: ______________]20
[Page break]
 

15   List each Assignor, as appropriate.   16   List each Assignee, as
appropriate.   17   Fill in the appropriate terminology for the types of
facilities under the Credit Agreement that are being assigned under this
Assignment (e.g., “Revolving Credit Commitment,” “Letter of Credit Commitment,”
etc.)   18   Amount to be adjusted by the counterparties to take into account
any payments or prepayments made between the Trade Date and the Effective Date.
  19   Set forth, to at least 9 decimals, as a percentage of the
Commitment/Loans of all Lenders thereunder.   20   To be completed if the
Assignor(s) and the Assignee(s) intend that the minimum assignment amount is to
be determined as of the Trade Date.



--------------------------------------------------------------------------------



 



-3-

Assignment Effective Date: _____________ ___, 20___ [TO BE INSERTED BY AGENT AND
WHICH SHALL BE THE EFFECTIVE DATE OF RECORDATION OF TRANSFER IN THE REGISTER
THEREFOR.]
The terms set forth in this Assignment and Assumption are hereby agreed to:

            ASSIGNOR[S]21
[NAME OF ASSIGNOR]
      By:           Title:                [NAME OF ASSIGNOR]
      By:           Title:                ASSIGNEE[S]22
[NAME OF ASSIGNEE]
      By:           Title:                [NAME OF ASSIGNEE]
      By:           Title:             

[Consented to and]23 Accepted:
CITIBANK, N.A., as
   Agent

                By:           Title:               

 

21   Add additional signature blocks as needed. Include both Fund/Pension Plan
and manager making the trade (if applicable).   22   Add additional signature
blocks as needed. Include both Fund/Pension Plan and manager making the trade
(if applicable).   23   To be added only if the consent of the Agent is required
by the terms of the Credit Agreement.



--------------------------------------------------------------------------------



 



-4-

[Consented to:]24
[NAME OF RELEVANT PARTY]

                By:           Title:               

 

24   To be added only if the consent of the Borrower and/or other parties (e.g.
Swing Line Bank, Issuing Bank) is required by the terms of the Credit Agreement.



--------------------------------------------------------------------------------



 



ANNEX 1
GATX Corporation Credit Agreement
STANDARD TERMS AND CONDITIONS FOR
ASSIGNMENT AND ASSUMPTION
          1. Representations and Warranties.
          1.1 Assignor[s]. [The][Each] Assignor (a) represents and warrants that
(i) it is the legal and beneficial owner of [the][the relevant] Assigned
Interest, (ii) [the][such] Assigned Interest is free and clear of any lien,
encumbrance or other adverse claim created by [the][such] Assignor, (iii) it has
full power and authority, and has taken all action necessary, to execute and
deliver this Assignment and Assumption and to consummate the transactions
contemplated hereby and (iv) it is [not] a Defaulting Lender; and (b) assumes no
responsibility with respect to (i) any statements, warranties or representations
made in or in connection with the Credit Agreement, (ii) the execution,
legality, validity, enforceability, genuineness, sufficiency or value of the
Credit Agreement or any collateral thereunder, (iii) the financial condition of
the Borrower, any of its Subsidiaries or Affiliates or any other Person
obligated in respect of the Credit Agreement, or (iv) the performance or
observance by the Borrower, any of its Subsidiaries or Affiliates or any other
Person of any of their respective obligations under the Credit Agreement.
          1.2. Assignee[s]. [The][Each] Assignee (a) represents and warrants
that (i) it has full power and authority, and has taken all action necessary, to
execute and deliver this Assignment and Assumption and to consummate the
transactions contemplated hereby and to become a Lender under the Credit
Agreement, (ii) it meets all the requirements to be an assignee under
Section 8.07(b)(iii), (v) and (vi) of the Credit Agreement (subject to such
consents, if any, as may be required under Section 8.07(b)(iii) of the Credit
Agreement), (iii) from and after the Assignment Effective Date, it shall be
bound by the provisions of the Credit Agreement as a Lender thereunder and, to
the extent of [the][the relevant] Assigned Interest, shall have the obligations
of a Lender thereunder, (iv) it is sophisticated with respect to decisions to
acquire assets of the type represented by the [relevant] Assigned Interest and
either it, or the Person exercising discretion in making its decision to acquire
the Assigned Interest, is experienced in acquiring assets of such type, (v) it
has received a copy of the Credit Agreement, and has received or has been
accorded the opportunity to receive copies of the most recent financial
statements referred to in Section 4.01(d) thereof or delivered pursuant to
Section 5.01(a) thereof, as applicable, and such other documents and information
as it deems appropriate to make its own credit analysis and decision to enter
into this Assignment and Assumption and to purchase [the][such] Assigned
Interest, (vi) it has, independently and without reliance upon the Agent or any
other Lender and based on such documents and information as it has deemed
appropriate, made its own credit analysis and decision to enter into this
Assignment and Assumption and to purchase [the][such] Assigned Interest,
(vii) it will not be a Defaulting Lender immediately after such assignment,
(viii) if it is a Foreign Lender, attached to this Assignment and Assumption is
any documentation required to be delivered by it pursuant to the terms of the
Credit Agreement, duly completed and executed by [the][such] Assignee and
(ix) if it is an Affiliate of a Lender, either the Borrower consents or is
deemed to have consented to such assignment or it will not fund any portion of
any Advance with the plan assets of any “employee benefit plan” (as defined by
Section 3(3) of ERISA) that is subject to Title I of ERISA, or any “plan”
defined by and subject to Section 4975 of the Code if it would cause the
Borrower to incur any prohibited transaction excise tax penalties under
Section 4975 of the Code; and (b) agrees that (i) it will, independently and
without reliance on the Agent, [the][any] Assignor or any other Lender, and
based on such documents and information as it shall deem appropriate at the
time, continue to make its own credit decisions in taking or not taking action
under the Credit Agreement, and (ii) it will perform in accordance with their
terms all of



--------------------------------------------------------------------------------



 



-2-

the obligations which by the terms of the Credit Agreement are required to be
performed by it as a Lender.
          2. Payments. From and after the Assignment Effective Date, the Agent
shall make all payments in respect of [the][each] Assigned Interest (including
payments of principal, interest, fees and other amounts) to [the][the relevant]
Assignee whether such amounts have accrued prior to, on or after the Assignment
Effective Date. The Assignor[s] and the Assignee[s] shall make all appropriate
adjustments in payments by the Agent for periods prior to the Assignment
Effective Date or with respect to the making of this assignment directly between
themselves.
          3. General Provisions. This Assignment and Assumption shall be binding
upon, and inure to the benefit of, the parties hereto and their respective
successors and assigns. This Assignment and Assumption may be executed in any
number of counterparts, which together shall constitute one instrument. Delivery
of an executed counterpart of a signature page of this Assignment and Assumption
by telecopy shall be effective as delivery of a manually executed counterpart of
this Assignment and Assumption. This Assignment and Assumption shall be governed
by, and construed in accordance with, the law of the State of New York.



--------------------------------------------------------------------------------



 



EXHIBIT D — FORM OF
OPINION OF COUNSEL
FOR THE BORROWER





--------------------------------------------------------------------------------



 



EXECUTION COPY
FOUR YEAR CREDIT AGREEMENT
Dated as of May 9, 2011
Among
GATX CORPORATION
as Borrower

and
THE INITIAL LENDERS NAMED HEREIN
as Initial Lenders
and
CITIBANK, N.A.
as Administrative Agent
and
CITIGROUP GLOBAL MARKETS INC.
and
MERRILL LYNCH, PIERCE, FENNER & SMITH INCORPORATED
as Joint Lead Arrangers and Joint Book Managers
and
BANK OF AMERICA, N.A.
as Syndication Agent
and
PNC BANK, NATIONAL ASSOCIATION
U.S. BANK NATIONAL ASSOCIATION
and
BAYERISCHE LANDESBANK, NEW YORK BRANCH
as Co-Documentation Agents

 



--------------------------------------------------------------------------------



 



TABLE OF CONTENTS

         
ARTICLE I
       
 
       
SECTION 1.01. Certain Defined Terms
    1  
 
       
SECTION 1.02. Computation of Time Periods
    16  
 
       
SECTION 1.03. Accounting Terms
    16  
 
       
ARTICLE II
       
 
       
SECTION 2.01. The Advances and Letters of Credit
    16  
 
       
SECTION 2.02. Making the Advances
    17  
 
       
SECTION 2.03. Issuance of and Drawings and Reimbursement Under Letters of Credit
    19  
 
       
SECTION 2.04. Fees
    21  
 
       
SECTION 2.05. Optional Termination or Reduction of the Commitments
    22  
 
       
SECTION 2.06. Repayment
    22  
 
       
SECTION 2.07. Interest on Advances
    23  
 
       
SECTION 2.08. Interest Rate Determination
    23  
 
       
SECTION 2.09. Optional Conversion of Advances
    24  
 
       
SECTION 2.10. Prepayments of Advances
    25  
 
       
SECTION 2.11. Increased Costs
    25  
 
       
SECTION 2.12. Illegality
    26  
 
       
SECTION 2.13. Payments and Computations
    26  
 
       
SECTION 2.14. Taxes
    27  
 
       
SECTION 2.15. Sharing of Payments, Etc.
    28  
 
       
SECTION 2.16. Evidence of Debt
    29  
 
       
SECTION 2.17. Use of Proceeds
    29  

i



--------------------------------------------------------------------------------



 



-ii-

         
SECTION 2.18. Increase in the Aggregate Commitments
    29  
 
       
SECTION 2.19. Extension of Termination Date
    31  
 
       
SECTION 2.20. Defaulting Lender
    32  
 
       
SECTION 2.21. Mitigation Obligations; Replacement of Lenders
    34  
 
       
ARTICLE III
       
 
       
SECTION 3.01. Conditions Precedent to Effectiveness of Section 2.01
    35  
 
       
SECTION 3.03. Conditions Precedent to Each Borrowing, Commitment Increase,
Extension Date and Issuance.
    36  
 
       
SECTION 3.03. Determinations Under Section 3.01
    37  
 
       
ARTICLE IV
       
 
       
SECTION 4.01. Representations and Warranties
    37  
 
       
ARTICLE V
       
 
       
SECTION 5.01. Affirmative Covenants
    39  
 
       
SECTION 5.02. Negative Covenants
    41  
 
       
SECTION 5.03. Financial Covenant
    43  
 
       
ARTICLE VI
       
 
       
SECTION 6.01. Events of Default
    44  
 
       
SECTION 6.02. Actions in Respect of the Letters of Credit upon Default
    46  
 
       
ARTICLE VII
       
 
       
SECTION 7.01. Appointment and Authority
    46  
 
       
SECTION 7.02. Rights as a Lender
    46  
 
       
SECTION 7.03. Exculpatory Provisions
    47  
 
       
SECTION 7.04. Reliance by Agent
    47  
 
       
SECTION 7.05. Indemnification
    48  

 



--------------------------------------------------------------------------------



 



-iii-

         
SECTION 7.06. Delegation of Duties
    49  
 
       
SECTION 7.07. Resignation of Agent
    49  
 
       
SECTION 7.08. Non-Reliance on Agent and Other Lenders
    50  
 
       
SECTION 7.09. No Other Duties, etc
    50  
 
       
ARTICLE VIII
       
 
       
SECTION 8.01. Amendments, Etc.
    50  
 
       
SECTION 8.02. Notices, Etc.
    50  
 
       
SECTION 8.03. No Waiver; Remedies
    52  
 
       
SECTION 8.04. Costs and Expenses
    52  
 
       
SECTION 8.05. Right of Set-off
    53  
 
       
SECTION 8.06. Binding Effect
    54  
 
       
SECTION 8.07. Assignments and Participations
    54  
 
       
SECTION 8.08. Confidentiality
    57  
 
       
SECTION 8.09. Governing Law
    58  
 
       
SECTION 8.10. Execution in Counterparts
    58  
 
       
SECTION 8.11. Jurisdiction, Etc.
    58  
 
       
SECTION 8.12. No Liability of the Issuing Banks
    58  
 
       
SECTION 8.13. Patriot Act
    59  
 
       
SECTION 8.14. Waiver of Jury Trial
    60  

 



--------------------------------------------------------------------------------



 



-iv-

 
Schedules
 
Schedule I — List of Applicable Lending Offices
 
Schedule 2.01(b) — Existing Letters of Credit
 
Exhibits
 
Exhibit A — Form of Note
 
Exhibit B — Form of Notice of Borrowing
 
Exhibit C — Form of Assignment and Assumption
 
Exhibit D — Form of Opinion of Counsel for the Borrower

 